             Case 19-11509-JTD   Doc 169-1   Filed 08/28/19   Page 1 of 112



                                     ANNEX 1


                                   Sale Procedures




PHIL1 7976283v.17
              Case 19-11509-JTD             Doc 169-1        Filed 08/28/19        Page 2 of 112




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )   Chapter 11
                                                        )
RUI HOLDING CORP., et al., 1                            )   Case No. 19-11509 (JTD)
                                                        )
                                    Debtors.            )   (Jointly Administered)
                                                        )

                                           SALE PROCEDURES

        By the motion filed July 7, 2019 (the “Sale Motion”), the above-captioned debtors and
debtors-in-possession (collectively, the “Debtors”) sought approval of, among other things, the
procedures through which they will solicit bids (“Bids”) to determine the highest or otherwise
best offer for the sale of all or substantially all of the assets owned by the Debtors related to their
business (collectively, the “Purchased Assets”) under the provisions of title 11 of the United
States Code (the “Bankruptcy Code”).

       The Purchased Assets consist of the business assets used to conduct the restaurant
business.

        On August [●], 2019, the United Stated Bankruptcy Court for the District of Delaware
(the “Court”) entered an order (the “Sale Procedures Order”) 2 that, among other things,
authorized the Debtors to determine the highest or otherwise best bid or bids for the Purchased
Assets through the process and procedures set forth below (the “Sale Procedures”). To the extent
permitted in and subject to the Sale Procedures Order, the Debtors reserve the right to modify or
waive certain or all of the Sale Procedures, after consultation with counsel to the DIP Agent, Pre-
Petition Agent, the Required Lenders, the Stalking Horse Purchaser and any official committee
appointed in these Chapter 11 Cases.

        On August 28, 2019, the Bankruptcy Court authorized the Debtors to enter into that
certain Asset Purchase Agreement by and among Restaurants Unlimited, Inc., Restaurants
Unlimited Texas, Inc., RU Corp. and Landry’s, LLC, dated as of August 27, 2019 (the “Stalking
Horse Agreement”), pursuant to which Landry’s LLC (together with its permitted successors,

1
    The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal
    tax identification numbers, are as follows: RUI Holding Corp. (6192); RU Corp. (8259); Restaurants Unlimited,
    Inc. (8365); and Restaurants Unlimited Texas, Inc. (5733). The Debtors’ headquarters and mailing address is:
    411 First Ave. South, Suite 200, Seattle, WA 98104. The Debtors operate restaurants under the following
    names: Clinkerdagger; Cutters Crabhouse; Fondi Pizzeria; Henry’s Tavern; Horatio’s; Kincaid’s; Maggie
    Bluffs; Manzana; Newport Seafood Grill; Palisade; Palomino; Portland City Grill; Portland Seafood Company;
    Scott’s Bar and Grill; Simon & Seafort’s; Skate’s on the Bay; Stanford’s; and Stanley & Seafort’s.
2
    Capitalized terms not otherwise defined in these Sale Procedures shall have the meanings ascribed to them in
    the Sale Procedures Order, Sale Motion or the Stalking Horse Agreement, as applicable.



PHIL1 7976283v.17
             Case 19-11509-JTD        Doc 169-1     Filed 08/28/19     Page 3 of 112



designees and assigns) shall serve as the “Stalking Horse Purchaser” with respect to the
Purchased Assets.

        Pursuant to the Sale Procedures Order, the Debtors seek authority to sell the Purchased
Assets in a single or multiple transactions free and clear of liens, claims, encumbrances, and
interests to the Qualified Bidder (as defined below) that is determined to have made the highest
or otherwise best offer for the Purchased Assets at a public auction (the “Auction”) in
accordance with the Sale Procedures set forth below (the “Prevailing Bidder” or collectively, the
“Prevailing Bidders”). In conjunction with the sale of the Purchased Assets, the process provides
for the assumption by the Debtors and the assignment to the Prevailing Bidders of certain
executory contracts and unexpired leases which the Prevailing Bidders and/or the Debtors may
designate pursuant to the Sale Procedures Order.

Participation Requirements and Due Diligence

       (a)     In order to participate in the bidding process, the Auction, or otherwise be
considered for any purpose hereunder, a person interested in purchasing the Purchased Assets (a
“Potential Bidder”) must first deliver the following materials to the Debtors and their counsel:

                (i)    An executed confidentiality agreement in form and substance satisfactory
        to the Debtors and their counsel (the “Confidentiality Agreement”). Without limiting the
        foregoing sentence, the Confidentiality Agreement will provide that all non-public
        information about the Debtors received by a Potential Bidder, or if the bidder is qualified,
        a Qualified Bidder (as defined below), will be kept strictly confidential and used only in
        connection with analyzing a transaction for the Purchased Assets.

                (ii)    Written evidence that enables the Debtors and their advisors to determine,
        in their sole discretion, in consultation with the DIP Agent and the Pre-Petition Agent,
        whether a Potential Bidder has the financial and other ability to close the contemplated
        sale transaction and provide adequate assurance of future performance under all contracts
        to be assumed and assigned in connection therewith.

                (iii) The advisors to the Debtors shall provide these Sale Procedures, together
        with a copy of the form Asset Purchase Agreement (the “APA”) which will be filed
        separately with the Court, to each Potential Bidder, provided, however, any Bid for all or
        substantially all of the Purchased Assets shall include a form of APA marked against the
        Stalking Horse Agreement and subject to the conditions and terms set forth in (e) below.
        All Potential Bidders, whether deemed Qualified Bidders (as defined below) or not,
        consent to the jurisdiction of the Bankruptcy Court to determine matters concerning the
        sale, their Bid and otherwise with respect to the process and waive any right to any other
        venue.

        (b)     Any Potential Bidder wishing to conduct due diligence concerning a prospective
acquisition transaction of the Purchased Assets shall be granted access to all relevant information
regarding the Purchased Assets and the related business of each of the Debtors reasonably
necessary to enable a Potential Bidder to evaluate the Purchased Assets and the prospective
transaction. The Debtors shall make such access available to Potential Bidders during normal


PHIL1 7976283v.17
             Case 19-11509-JTD        Doc 169-1      Filed 08/28/19      Page 4 of 112



business hours as soon as reasonably practicable following execution of the Confidentiality
Agreement. Potential Bidders interested in conducting due diligence should contact Configure
Partners LLC, 450 Lexington Ave., New York, NY 100017, Attn: Vin Batra
(vbatra@configurepartners.com). Notwithstanding the foregoing, the debtors and their advisors
are not required to provide confidential or proprietary information to any person if the Debtors,
in consultation with the DIP Agent and the Pre-Petition Agent and their advisors, believe that
such disclosure would be detrimental to the interests of the Debtors’ estates. All due diligence
must be completed before the Bid Deadline (as defined below). No condition(s) allowing or
regarding further due diligence will be accepted or authorized after the Bid Deadline. Potential
Bidders are required to exercise their own discretion before relying on any information regarding
the Purchased Assets provided by the Debtors. Neither the Debtors nor their representatives (nor
DIP Agent, the Pre-Petition Agent nor their representatives) are responsible for, and will bear no
liability with respect to, any information obtained by Potential Bidders pursuant hereto.

        (c)    The Debtors and their advisors, in consultation with DIP Agent and the Pre-
Petition Agent, shall: (i) receive and evaluate any Bids from Potential Bidders; (ii) request
information from Potential Bidders, engage in discussions with Potential Bidders, and take such
other actions to determine whether any Bid constitutes or could lead to a Qualified Bid (as
defined below); and (iii) take any other actions contemplated under these Sale Procedures.

Submission of Bids

        (d)     Any Potential Bidder interested in purchasing the Purchased Assets must submit a
Bid prior to 4:00 p.m. prevailing Eastern time on September 16, 2019 (the “Bid Deadline”).
The Debtors may extend the Bid Deadline, and shall promptly notify all Potential Bidders of any
such extension. In order for such Bid to be considered, however, it must be a “Qualified Bid.”
The Debtors and their advisors, in consultation with the DIP Agent and the Pre-Petition Agent,
will determine if a Bid is a Qualified Bid based on the requirements herein. A Potential Bidder
will be deemed to be a “Qualified Bidder” if the Debtors and their advisors, in their sole
discretion, in consultation with counsel to the DIP Agent, the Pre-Petition Agent, the Required
Lenders and counsel to any official committee appointed in these Chapter 11 Cases, determine
that such Potential Bidder submitted either a Qualified Aggregate Bid or a Qualified Partial Bid.
The Stalking Horse Purchaser, or their designee, shall be deemed a Qualified Bidder for all
purposes under the Sale Procedures, and the Bid submitted by the Stalking Horse Purchaser
pursuant to the Stalking Horse Agreement shall be deemed to be a Qualified Bid for all purposes
under the Sale Procedures.

        (e)     A Bid will be considered a “Qualified Aggregate Bid” only if the Bid is for the
sale of all or substantially all of the Purchased Assets and fulfills the following requirements
prior to the Bid Deadline (capitalized terms used in this section are defined later in the Sale
Procedures):

                (i)      Provides that the Qualified Bidder’s Bid shall remain open and irrevocable
        until the earlier of (X) thirty (30) days following the date of entry of a Sale Order; (Y) the
        date of the closing of the sale of the Purchased Assets pursuant to the Sale Order; or (Z)
        such date as the Debtors affirm in writing that they do not intend to pursue a sale
        transaction based on such Qualified Bidder’s Bid (the “Bid Expiration Date”);


PHIL1 7976283v.17
             Case 19-11509-JTD       Doc 169-1      Filed 08/28/19     Page 5 of 112



               (ii)    Provides that the Qualified Bidder is obligated to perform as a Back-Up
        Bidder (as defined below) in the event such Qualified Bidder is not the Prevailing Bidder;

               (iii) Is made by a person or entity that demonstrates evidence of fully
        committed and firm financing for each component of debt or equity in support of such
        Bid and other ability to consummate the proposed transaction, in each case acceptable to
        the Debtors in their sole discretion, in consultation with counsel to the DIP Agent and the
        Pre-Petition Agent;

               (iv)    Provides written evidence that the Qualified Bidder has obtained
        authorization and approval from its board of directors (or comparable governing body)
        with respect to the submission of its Bid and the execution of the APA, or a
        representation that no such authorization or approval is required;

               (v)    Provides that the purchase price will be paid in cash, cash equivalents,
        assumption of debt, or such other consideration acceptable to the Debtors, in consultation
        with the DIP Agent and the Pre-Petition Agent;

                (vi)    Provides by wire transfer of immediately available funds to the Debtors or
        an appropriate escrow agent before the Bid Deadline of an earnest money deposit equal to
        the greater of (X) 10% of the dollar amount of the purchase price of such Bid; or (Y) 10%
        of the value otherwise ascribed to such Bid (the “Deposit”), provided, however, that Pre-
        Petition Agent and DIP Agent or its designee shall not be required to submit a Deposit in
        connection with the submission of a Bid or the exercise of its credit bid rights;

               (vii) Provides evidence satisfactory to the Debtors, in consultation with the DIP
        Agent and the Pre-Petition Agent, that the Qualified Bidder is reasonably likely to obtain
        prompt regulatory approval and any other consents, licenses, or permits, if any is
        required, to purchase the Purchased Assets;

              (viii) Is submitted in a writing in the form of the APA with any proposed
        changes to the APA set forth in an electronic form both clean and marked to reflect such
        changes signed by the Qualified Bidder, that:

                        (1)   Identifies the Qualified Bidder and any members of its investor
        group, if applicable;

                      (2)     Is not subject to conditions, representations or terms that the
        Debtors determine, in consultation with the DIP Agent and the Pre-Petition Agent, to be
        unacceptable;

                       (3)   Specifies the consideration allotted to each Purchased Asset, or
        class of Purchased Assets, as applicable, such Qualified Bidder proposes to purchase
        pursuant to the APA;

                        (4)     Is not conditioned upon the Bankruptcy Court’s approval of any
        Bid protections, such as a break-up fee, termination fee, expense reimbursement, working
        fee or similar type of payment;


PHIL1 7976283v.17
             Case 19-11509-JTD        Doc 169-1     Filed 08/28/19     Page 6 of 112



                        (5)   Does not contain any financing or due diligence contingencies to
        closing of the proposed transaction;

                        (6)     Does not contain any condition to closing of the transaction
        relating to the receipt of any third party approvals (excluding required Bankruptcy Court
        approval);

                         (7) Expressly acknowledges and represents that the Qualified Bidder:
        (A) has had an opportunity to conduct any and all due diligence regarding the Purchased
        Assets and the proposed transaction prior to making its Bid, (B) has relied solely upon its
        own independent review, investigation and/or inspection of any documents and the
        Purchased Assets in making its Bid or that of any of its legal, financial or other advisors,
        and (C) did not rely upon any written or oral statements, representations, promises,
        warranties or guaranties whatsoever, whether express, implied, by operation of law or
        otherwise, regarding the business of the Debtors or the Purchased Assets or the proposed
        transaction, or the completeness or accuracy of any information provided in connection
        therewith, except as expressly stated in the representations and warranties contained in
        the APA ultimately accepted and executed by the Debtors;

                       (8)     Identifies each and every executory contract and unexpired lease
        that the Qualified Bidder desires the Debtors to assume and assign to the Qualified
        Bidder at the closing and provides evidence of such Qualified Bidder’s ability to provide
        adequate assurance of future performance of such contracts or leases (as required by
        section 365(f)(2)(B) of the Bankruptcy Code) along with the Bid; and

                (ix)   Contains other information reasonably requested by the Debtors.

        (f)     A “Qualified Partial Bid” for less than substantially all of the Purchased Assets
will be considered for the Auction, and Qualified Bidders submitting Qualified Partial Bids shall
be allowed to participate in the Auction only if the Qualified Partial Bid, or the Qualified Partial
Bid when combined with other additional non-overlapping Qualified Partial Bids, if accepted
and executed without modification, would yield individual asset sales amounting to a Qualified
Aggregate Bid or would otherwise exceed the value of or be considered a better offer than any
Qualified Aggregate Bid after considering, among other things, the Bid Assessment Criteria (as
defined below). Bids that offer to purchase only a portion of the Debtors’ business market may,
at the discretion of the Debtors after consultation with the DIP Agent, the Pre-Petition Agent, the
Required Lenders and any official committee appointed in these Chapter 11 Cases, not be
considered Qualified Partial Bids. The Debtors in their sole discretion, in consultation with the
DIP Agent and the Pre-Petition Agent shall determine which non-overlapping Qualified Partial
Bids to include in determining whether they amount to a Qualified Aggregate Bid and shall
assemble and present such Bids in a way that allows for the ready comparison of the Qualified
Aggregate Bids against all other Qualified Bids. To constitute a Qualified Partial Bid, a Bid
must fulfill the following requirements prior to the Bid Deadline:

               (i)      Fulfills each of the requirements set forth in paragraphs (e)(i) through and
        including (e)(ix) above;




PHIL1 7976283v.17
             Case 19-11509-JTD       Doc 169-1     Filed 08/28/19     Page 7 of 112



                (ii)   Conspicuously states that the Qualified Bidder offers to purchase a portion
        of the Purchased Assets, which assets shall be described in detail; and

               (iii) Fully discloses the identity of each entity participating in connection with
        such Bid, and the complete terms of any such participation.

       (g)      A Qualified Bidder that desires to make a Bid must deliver written electronic
copies of its Bid prior to the Bid Deadline to the following representatives of the Debtors: Klehr
Harrison Harvey Branzburg LLP, 919 North Market Street, Suite 1000, Wilmington, Delaware
19801, Attn:       Domenic E. Pacitti (dpacitti@klehr.com) and Michael W. Yurkewicz
(myurkewicz@klehr.com). The Debtors shall deliver copies of any such Bids to counsel to the
DIP Agent, the Pre-Petition Agent, the Required Lenders and to any official committee
appointed in these Chapter 11 Cases.

         (h)    Persons who collectively are referred to as a “Qualified Bidder” need not be
affiliated persons and need not act in concert with one another and the Debtors may aggregate
separate bids from unaffiliated persons to create one “Qualified Bid” from a “Qualified Bidder”;
provided, however, all bidders shall remain subject to the provisions of section 363(n) of the
Bankruptcy Code regarding collusive bidding.

       (i)      After the Bid Deadline, the Debtors, in consultation with the DIP Agent and the
Pre-Petition Agent, shall determine which Qualified Aggregate Bid or group of Qualified Partial
Bids represents the then-highest or otherwise best bid (the “Initial Highest Bid” and the entity
submitting such Bid, the “Initial Highest Bidder”). Prior to or at the start of the Auction, each
Qualified Bidder that timely submitted a Qualified Bid or a Qualified Partial Bid will be advised
of such Initial Highest Bid and the Debtors may, at its discretion: (a) distribute copies of other
Qualified Aggregate Bids or Qualified Partial Bids to other Qualified Bidders prior to or during
the Auction; or (b) proceed with the open or sealed bidding process set forth in the Sale
Procedures Order to the extent authorized therein.

Due Diligence From Potential Bidders or Qualified Bidders

        (j)     Each Potential Bidder shall comply with all reasonable requests for additional
information by the Debtors or their advisors regarding such Potential Bidder’s financial
wherewithal to consummate and perform obligations in connection with the acquisition
transaction of the Purchased Assets. Failure by a Potential Bidder to comply with requests for
additional information may be a basis for the Debtors to determine that a Potential Bidder is not
a Qualified Bidder. Similarly, each Qualified Bidder shall comply with all reasonable requests
for additional information by the Debtors or their advisors regarding such Qualified Bidder’s
financial wherewithal to consummate and perform obligations in connection with the acquisition
transaction of the Purchased Assets as the Auction progresses. Failure by a Qualified Bidder to
comply with requests for additional information may be a basis for the Debtors to determine that
the Qualified Bidder may no longer participate in the Auction.




PHIL1 7976283v.17
             Case 19-11509-JTD        Doc 169-1      Filed 08/28/19     Page 8 of 112



"As Is, Where Is"

        (k)     The sale of the Purchased Assets shall be on an "as is, where is" basis and without
representations or warranties of any kind, nature or description by the Debtors, their agents or
estates or any other party, except to the extent set forth in the APA between the Debtors and the
Prevailing Bidder. Except as otherwise provided in the Prevailing Bidder’s APA, all of the
Debtors’ right, title and interest in and to the Purchased Assets shall be sold free and clear of all
liens, claims, interests, and encumbrances (collectively, the “Claims”) pursuant to section 363(f)
of the Bankruptcy Code, such Claims to attach to the net proceeds of the sale of the Purchased
Assets, with the same validity and priority as existed immediately prior to such sale.

The Auction

        (l)    If more than one Qualified Bid has been submitted for the Purchased Assets in
accordance with these Sale Procedures, the Debtors will conduct the Auction on September 18,
2019, at 10:00 a.m., prevailing Eastern time, with respect to such Qualified Bids in order to
determine the highest and best Bid (the “Prevailing Bid”) to submit for approval by the
Bankruptcy Court at the Sale Hearing (as defined below). The Auction shall be organized and
conducted by the Debtors at the Philadelphia offices of their counsel, Klehr Harrison Harvey
Branzburg LLP, 1835 Market Street, Suite 1400, Philadelphia, Pennsylvania 19103 or such other
location as may be announced prior to the Auction to all Qualified Bidders, the DIP Agent, the
Pre-Petition Agent, the Required Lenders, the U.S. Trustee and any official committee appointed
in these Chapter 11 Cases.

        (m)     The only persons or entities who will be permitted to bid at the Auction are the
authorized representatives of each Qualified Bidder (the “Auction Participants”). While only the
Auction Participants may make Qualified Bids at the Auction, the Auction may be attended and
viewed also by the Debtors, the Debtors’ advisors, the DIP Agent, the Pre-Petition Agent, the
Required Lenders and their advisors, any duly appointed official committee, the U.S. Trustee,
and any landlord of a Debtors’ location and their respective counsel, financial advisors, and/or
other authorized representatives. All creditors of the Debtors' estates shall be permitted to
attend; provided, however, that in order to attend the Auction, a creditor must advise the Debtors
in writing no later than 48 hours prior to the Auction, provided, further, however, that the
Debtors may seek relief from the Bankruptcy Court in the event that they object to such
creditor's attendance.

        (n)      The Debtors are authorized to conduct the Auction in accordance with such
procedures and requirements as may be established at the discretion of the Debtors, in
consultation with the DIP Agent, the Pre-Petition Agent, the Required Lenders and any official
committee appointed in these Chapter 11 Cases, which rules may include the determination of
the amount of time between Qualified Bids, whether to adjourn the Auction at any time and from
time to time, the conducting of multiple rounds of open bidding with notice only to the parties
entitled to attend the Auction, and to declare that the Auction has ended when no further Bids are
timely made or otherwise.

       (o)    The Qualified Bid that is deemed the Initial Highest Bid, determined as set forth
above, shall be the first Qualified Bid to begin the Auction. The next Qualified Bid at the


PHIL1 7976283v.17
             Case 19-11509-JTD       Doc 169-1     Filed 08/28/19     Page 9 of 112



Auction shall be an amount equal to or greater than the Initial Highest Bid plus if the Stalking
Horse Bid is the Initial Highest Bid, the amount of the approved Breakup Fee and Expense
Reimbursement plus the Minimum Bid Increment (as defined below). Thereafter, the Auction
will continue in the manner determined by the Debtors above; provided, however, (i) additional
Bids must be Qualified Bids (except that subsequent Qualified Bids made at the Auction,
although received from a Qualified Bidder that made a Qualified Bid prior to the Bid Deadline,
need not be received by the Bid Deadline) and (ii) additional Qualified Bids must be made in
increments greater than the prior Qualified Bid plus $250,000.00 or such other increment as
determined by the Debtors, in consultation with the DIP Agent, the Pre-Petition Agent, the
Required Lenders and any official committee appointed in these Chapter 11 Cases, and
announced at the start of or during the Auction (the “Minimum Bid Increment”).

        (p)    In the case of a Qualified Bid based upon Qualified Partial Bids, such Qualified
Bid may be altered or re-submitted in the sole discretion of the Qualified Bidders, provided that
such Bid remains a Qualified Partial Bid in accordance with the requirements set forth in
paragraph (f) above. A Qualified Partial Bid will be considered for any given round of the
Auction only if such Bid individually or in combination with other Qualified Partial Bids yields a
Qualified Aggregate Bid (individually, a “Qualified Partial Overbid” and collectively, a
“Qualified Aggregate Overbid”), provided that the Qualified Aggregate Overbid must,
considered as a whole, meet all the requirements of paragraph (e) above. The Debtors shall, in
their sole discretion and in consultation with the DIP Agent, the Pre-Petition Agent. The
Required Lenders and any official committee appointed in these Chapter 11 Cases, determine
which Qualified Partial Overbids to include in the Qualified Aggregate Overbid, and shall, in
each round of the Auction, as necessary, assemble and present such Bids in a way that allows for
the ready comparison of the Qualified Aggregate Overbid as against all other Qualified Bids
received in that round of the Auction.

        (q)     The Debtors, in consultation with the DIP Agent, the Pre-Petition Agent, the
Required Lenders and any official committee appointed in these Chapter 11 Cases, shall
determine, in their sole discretion and subject to final determination by the Bankruptcy Court,
whether a Qualified Bid by a Qualified Bidder at the Auction matches or is higher and better
than the prior Qualified Bid.

        (r)     At the conclusion of the Auction: (i) the Debtors shall, in consultation with the
DIP Agent, the Pre-Petition Agent, the Required Lenders and any official committee appointed
in these Chapter 11 Cases, select (X) the Prevailing Bid(s) and (Y) the second highest or best
offer for the Purchased Assets (the “Back-Up Bid”); (ii) the Debtors shall notify the Prevailing
Bidder that such person’s offer has been determined by the Debtors to be the Prevailing Bid and
will be contingent only on Bankruptcy Court approval, and shall notify the person that made the
Back-Up Bid (the “Back-Up Bidder”) that such person’s offer has been determined by the
Debtors to be a Back-Up Bid and will be contingent only on the failure of the Prevailing Bid to
close as set forth below and Bankruptcy Court approval; and (iii) the Debtors shall file a notice
with the Bankruptcy Court announcing the Prevailing Bidder or Bidders. Prior to the
commencement of the Sale Hearing, the Prevailing Bidder or Bidders shall complete and sign all
agreements and documents as necessary to bind the Prevailing Bidder or Bidders to all of the
terms and conditions contemplated by the Prevailing Bid.



PHIL1 7976283v.17
             Case 19-11509-JTD             Doc 169-1        Filed 08/28/19         Page 10 of 112



        (s)     In making the determination of which Qualified Bid(s) constitutes the Prevailing
Bid(s), the Debtors may, in consultation with the DIP Agent, the Pre-Petition Agent, the
Required Lenders and any official committee appointed in these Chapter 11 Cases, take into
account any factors the Debtors reasonably deem relevant to the value of the Qualified Bid(s) to
the Debtors’ estates, including, but not limited to: (a) the number, type, and nature of any
changes to the APA requested by the Qualified Bidder, including the type and amount of the
Purchased Assets sought and the liabilities of the Debtors to be assumed in the Bid; (b) the
amount and nature of the total consideration, including the extent of assumed liabilities; (c) the
likelihood of the Bidder’s ability to close a transaction, the conditions thereto, and the timing
thereof, including whether the Bidder has or can obtain all necessary consents, licenses, permits,
or other regulatory approvals to operate the Purchased Assets sought in the Bid; (d) any excluded
assets, executory contracts, or unexpired leases; (e) any purchase price adjustments; (f) the net
economic effect of any changes to the value to be received by the Debtors’ estates from the
transaction contemplated by the Bid; (g) whether the Bid is a bulk bid or a partial bid for only
some of the Purchased Assets; and (h) the tax consequences of such Qualified Bid (collectively,
the “Bid Assessment Criteria”). 3

        (t)    The Deposit of the Prevailing Bidder or the Back-Up Bidder, as the case may be,
shall be applied by the Debtors against the purchase price to be paid by the Prevailing Bidder or
the Back-Up Bidder, as applicable, at the closing of the relevant transaction approved by the
Bankruptcy Court. The Prevailing Bidder’s Deposit shall be held by the Debtors and forfeited to
the Debtors if the Prevailing Bidder breaches its obligations to close under the APA in
accordance with the Prevailing Bid and such forfeited Deposit shall constitute collateral of the
DIP Agent and Pre-Petition Agent, and be subject to the debtor-in-possession financing orders.

        (u)    The Debtors shall not be deemed to have finally accepted any Qualified Bid
unless and until such Qualified Bid and the Debtors’ acceptance thereof have been authorized by
order of the Bankruptcy Court following the conclusion of the Sale Hearing.

Timeline

Set forth below for convenience is a chart reflecting the various deadlines and dates set forth
herein and the Sale Procedures Order:

    Bid Deadline                                  September 16, 2019 at 4:00 p.m. prevailing Eastern time
    Sale Objection Deadline                       September 16, 2019 at 4:00 p.m. prevailing Eastern time
    Cure/Assignment Objection Deadline            September 16, 2019 at 4:00 p.m. prevailing Eastern time
    Auction                                       September 18, 2019 at 10:00 a.m. prevailing Eastern time
    Adequate Assurance Objection Deadline         September 20, 2019 at 4:00 p.m. prevailing Eastern time
    Sale Hearing                                  September 23, 2019 at 1:30 p.m. prevailing Eastern time




3
         The Bid Assessment Criteria listed herein are not mandatory, not exhaustive, and are provided for
         illustrative purposes only. The Debtors, in their sole discretion in the exercise of their business judgment
         and in consultation with the DIP Agent, the Pre-Petition Agent, the Required Lenders and any official
         committee appointed in these Chapter 11 Cases, may consider any criteria that the Debtors consider
         reasonably relevant to the value of any Qualified Bid.



PHIL1 7976283v.17
            Case 19-11509-JTD        Doc 169-1     Filed 08/28/19     Page 11 of 112



Back-Up Bidder

        (v)    If for any reason the Prevailing Bidder fails to consummate the acquisition of the
Purchased Assets in accordance with the Prevailing Bid, and in any event no later than ten (10)
days from the entry of the Sale Order, the Debtors are authorized to proceed with the sale of the
applicable Purchased Assets to the Back-Up Bidder in accordance with the Back-Up Bid without
further order of the Bankruptcy Court so long as the Sale to the Back-Up Bidder is approved at
the Sale Hearing, or upon further hearing and order of the Bankruptcy Court; provided, however,
solely with respect to any assumption and assignment of the Potential Designated Contracts to
the Back-Up Bidder, a hearing shall be held on no less than five (5) business days’ notice, with
objections due at least one (1) day prior to such hearing, unless otherwise ordered by the Court.
For the avoidance of doubt, the scope of such hearing shall be limited to issues relating to the
identity of the Back-Up Bidder such as adequate assurance of future performance, and the
assumption and assignment of any Potential Designated Contacts to the Back-Up Bidder. If for
any reason the Back-Up Bidder fails to consummate the acquisition of the Purchased Assets in
accordance with the Back-Up Bid, the Back-Up Bidder’s Deposit shall be forfeited to the
Debtors and such forfeited Deposit shall constitute collateral of the DIP Agent and Pre-Petition
Agent, and be subject to the debtor-in-possession financing orders.

Deposit

        (w)     No later than the Bid Expiration Date, the Debtors shall return to each Qualified
Bidder(s), other than the Prevailing Bidder and the Back-Up Bidder, their respective Deposit(s).
No later than the seventh (7th) business day after the closing of the sale of the Purchased Assets
to the Prevailing Bidder, the Debtors shall return the Back-Up Bidder’s Deposit to the Back-Up
Bidder.

Modifications

        (x)     The Debtors, in consultation with the DIP Agent, the Pre-Petition Agent, the
Required Lenders and any official committee appointed in these Chapter 11 Cases, may (a)
extend the deadlines set forth in the Sale Procedures Order or the Sale Procedures, (b) waive any
requirement for a Bid to be a Qualified Bid or to be the Prevailing Bid, including, but not limited
to, designating one or more Qualified Partial Bids for less than substantially all the Purchased
Assets as the Prevailing Bid or Prevailing Bids, and/or (c) adopt, implement, and/or waive such
other, additional or existing procedures or requirements that in their discretion serves to further
an orderly Auction and bid process, including, but not limited to, the imposition of a requirement
that all Qualified Bidders submit sealed Qualified Bids during the Auction, all without further
notice except to those parties that would be entitled to attend the Auction or participate in the
Auction, as appropriate.

       (y)     The Debtors, in consultation with the DIP Agent, the Pre-Petition Agent, the
Required Lenders and any official committee appointed in these Chapter 11 Cases, may (a)
determine which Qualified Bid, if any, is the Prevailing Bid, and (b) reject at any time before
entry of the Sale Order approving the Prevailing Bid, any Bid that, in the discretion of the
Debtors, in consultation with the DIP Agent, the Pre-Petition Agent, the Required Lenders and
any official committee appointed in these Chapter 11 Cases is (i) inadequate or insufficient, (ii)


PHIL1 7976283v.17
            Case 19-11509-JTD        Doc 169-1      Filed 08/28/19     Page 12 of 112



not in conformity with the requirements of the Bankruptcy Code or the Sale Procedures, or (iii)
contrary to the best interests of the Debtors’ estates and their creditors. At or before the
conclusion of the Auction, the Debtors, in consultation with the DIP Agent, the Pre-Petition
Agent, the Required Lenders and any official committee appointed in these Chapter 11 Cases,
may impose such other terms and conditions upon Qualified Bidders as the Debtors determine to
be in the best interests of the Debtors’ estates in this case.

Right to Credit Bid

        (aa) Subject to Paragraph 10(a) of Exhibit 1 to the Order Approving Stipulation (I)
Authorizing and Directing Payment of PACA Trust Claims of Triple “B” Corp. D/B/A Charlie’s
Produce, Bix Produce Company, LLC and FreshPack Produce, Inc. and (II) Granting Related
Relief [Docket No. 125], the Pre-Petition Agent and the DIP Agent, or either of them, or their
designees, shall be entitled to credit bid all or a portion of the outstanding obligations under the
Prepetition Credit Agreement or the DIP Agreement in accordance with section 363(k) of the
Bankruptcy Code and as directed by the Pre-Petition Lenders and DIP Lenders, as applicable,
pursuant to the DIP Agreement. The Pre-Petition Agent and the DIP Agent, or their designees,
each shall be deemed to be a Qualified Bidder for all purposes hereunder, and any Bid timely
submitted by the Pre-Petition Agent and/or the DIP Agent shall be deemed to be a Qualified Bid
for all purposes hereunder, regardless of whether such Bid is submitted by the Bid Deadline. If
the Pre-Petition Agent and the DIP Agent, or either of them submits a credit bid, such parties
shall no longer be part of the consultation parties with whom the Debtors must consult in
selecting the highest and best bid; provided, however, that the Pre-Petition Agent and/or DIP
Agent shall once again be part of the consultation parties provided that they confirm their
agreement that their credit bid has been topped and they no longer intend to credit bid in the
auction.




PHIL1 7976283v.17
            Case 19-11509-JTD   Doc 169-1   Filed 08/28/19   Page 13 of 112



                                     ANNEX 2


                                    Sale Notice




PHIL1 7976283v.17
             Case 19-11509-JTD             Doc 169-1         Filed 08/28/19        Page 14 of 112




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  ) Chapter 11
                                                        )
RUI HOLDING CORP., et al., 1                            ) Case No. 19-11509 (JTD)
                                                        )
                                    Debtors.            ) (Jointly Administered)
                                                        )

                      NOTICE OF BID DEADLINE, AUCTION, AND SALE
                       HEARING IN CONNECTION WITH THE SALE OF
                      SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS 2

NOTICE IS HEREBY GIVEN, as follows:

        On July 7, 2019, the above-captioned debtors and debtors-in-possession (collectively, the
“Debtors”) filed a motion [Docket No. 15] (the “Sale Motion”) 3 seeking approval of among other
things (i) the sale (the “Sale”) of substantially all of the Debtors’ business assets (the “Purchased
Assets”) with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”), (ii) procedures relating to the Sale (the “Sale Procedures”), (iii) procedures to determine
cure amounts and deadlines for objections to certain contracts and leases that may be assumed
and assigned (the “Contract Procedures”), (iv) the date, time and place for a sale hearing, and for
objections to the sale and related relief. On August 28, 2019, the Court held a hearing to
consider the Sale Procedures and entered an order approving the same [Docket No. [●]] (the
“Sale Procedures Order”).

       In connection with the Sale, the Debtors and the applicable Prevailing Bidder will seek
entry of an order or orders from the Bankruptcy Court approving the Sale of the Purchased
Assets (the “Sale Order”). The Sale Order will seek to sell the applicable Purchased Assets free
and clear of all pledges, liens, security interests, encumbrances, claims, charges, options and

1
    The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal
     tax identification numbers, are as follows: RUI Holding Corp. (6192); RU Corp. (8259); Restaurants Unlimited,
     Inc. (8365); and Restaurants Unlimited Texas, Inc. (5733). The Debtors’ headquarters and mailing address is:
     411 First Ave. South, Suite 200, Seattle, WA 98104. The Debtors operate restaurants under the following
     names: Clinkerdagger; Cutters Crabhouse; Fondi Pizzeria; Henry’s Tavern; Horatio’s; Kincaid’s; Maggie
     Bluffs; Manzana; Newport Seafood Grill; Palisade; Palomino; Portland City Grill; Portland Seafood Company;
     Scott’s Bar and Grill; Simon & Seafort’s; Skate’s on the Bay; Stanford’s; and Stanley & Seafort’s.
2
    This Notice is subject to the full terms and conditions of the Sale Motion, the Sale Procedures Order, the Sale
    Procedures and the Contract Procedures, which shall control in the event of any conflict. The Debtors
    encourage parties in interest to review such documents in their entirety and consult an attorney if they have
    questions or want advice.
3
    Capitalized terms not otherwise defined in this notice shall have the meanings ascribed to them in the Sale
    Procedures Order (as defined herein) or the Sale Motion, as applicable.


PHIL1 7976283v.17
            Case 19-11509-JTD        Doc 169-1     Filed 08/28/19     Page 15 of 112



interests thereon to the maximum extent permitted by section 363 of the Bankruptcy Code. The
specific terms of sale will be provided in the proposed Sale Order and the Transaction
Documents proposed to be entered into among the Debtors and the Prevailing Bidder for
the applicable Assets.

       All interested parties are invited to submit a Qualified Bid and to make offers to purchase
the Assets in accordance with the Sale Procedures and Sale Procedures Order. The deadline for
submitting Qualified Bid is September 16, 2019 at 4:00 p.m., prevailing Eastern time (the
“Bid Deadline”) (or as otherwise permitted by the Sale Procedures). Interested bidders are
encouraged to review these requirements carefully and, for further information, are invited to
contact the Debtors’ counsel, Klehr Harrison Harvey Branzburg LLP, 919 N. Market Street,
Suite 1000, Wilmington, DE 19801, Attn: Domenic E. Pacitti (dpaciti@klehr.com); or its
investment banker Configure Partners LLC, 450 Lexington Ave., New York, NY 10001, Attn:
Vin Batra (vbatra@configurepartners.com).

        Consistent with the Sale Procedures Order, an auction of the applicable Purchased Assets
is scheduled to be conducted on September 18, 2019 at 10:00 a.m., prevailing Eastern time
(the “Auction”). The Auctions shall be organized and conducted at the offices of the Debtors’
counsel, Klehr Harrison Harvey Branzburg LLP, 1835 Market Street, Suite 1400, Philadelphia,
Pennsylvania 19103 or such other location as may be announced prior to the Auction to all
Qualified Bidders, the DIP Agent, the Pre-Petition Agent, the Required Lenders, the U.S.
Trustee, and any official committee appointed in these Chapter 11 Cases. Only Qualified
Bidders, the Debtors, its advisors, the DIP Agent, the Pre-Petition Agent, the Required Lenders,
any official committee appointed in these Chapter 11 Cases, the U.S. Trustee, and any landlord
of a Debtors’ location and their respective counsel, financial advisors, and/or authorized
representatives are permitted to attend the Auction. Creditors of the Debtors' estates shall be
permitted to attend; provided, however, that in order to attend the Auction, a creditor must advise
the Debtors in writing no later than 48 hours prior to the Auction, provided, further, however,
that the Debtors may seek relief from the Bankruptcy Court in the event that they object to such
creditor's attendance. The time and place of the Auction may change with notice.

        The Sale Hearing to consider the relief requested in the Sale Motion and to consider
whether to approve the Prevailing Bid and the Back-Up Bid (the “Sale Hearing”) shall be held
before the Bankruptcy Court on September 23, 2019 at 1:30 p.m., prevailing Eastern time.
The Sale Hearing will be held before the Honorable John T. Dorsey, United States Bankruptcy
Court Judge, in the United States Bankruptcy Court for the District of Delaware, 824 North
Market Street, [●] floor, courtroom no. [●], Wilmington, Delaware 19801. The Sale Hearing
may be adjourned, from time to time, without further notice to creditors or parties in interest
other than by announcement of the adjournment in open court or on the Bankruptcy Court’s
calendar.

       At the Sale Hearing, the Bankruptcy Court may enter such orders as it deems appropriate
under applicable law and as required by the circumstances and equities of these Chapter 11
Cases, and the Debtors may seek entry of an order which provides, except with respect to any
assumed liabilities, all persons and entities, including, but not limited to, all debt security
holders, equity security holders, governmental, tax and regulatory authorities, lenders, trade



PHIL1 7976283v.17
            Case 19-11509-JTD        Doc 169-1      Filed 08/28/19      Page 16 of 112



creditors, litigation claimants and other creditors, holding liens, claims, encumbrances or
interests of any kind or nature whatsoever against or in all or any portion of the Purchased Assets
(whether legal or equitable, secured or unsecured, matured or unmatured, contingent or non-
contingent, liquidated or unliquidated or subordinated), arising under or out of, in connection
with, or in any way related to the Debtors, the Assets or the operation of the Debtors’ business
prior to the closing date of the sale, are forever barred, estopped and permanently enjoined from
asserting, against the Prevailing Bidder(s), their property or the applicable Purchased Assets,
such person’s or entities’ liens, claims, encumbrances or interests in and to the applicable
Purchased Assets.

        The Debtors propose that, to be timely and otherwise eligible for consideration by the
Court, objections to the approval of the sale of the Purchased Assets to the Prevailing Bidder –
other than an objection to the proposed assumption and assignment of the Potential Designated
Contracts or to any proposed Cure Costs including, but not limited to, the sale of the Purchased
Assets free and clear of Claims pursuant to section 363(f) of the Bankruptcy Code for all parties
in interest must: (a) be in writing; (b) clearly specify the grounds for the objection; (c) conform
to the Bankruptcy Rules and the Local Rules; and (d) be filed with the Court and served so as to
be received by the following parties (collectively, the “Objection Notice Parties”) by no later
than 4:00 p.m. prevailing Eastern time on September 16, 2019 (the “Sale Objection
Deadline”): (a) the Debtors, Restaurants Unlimited, Inc., 411 1st Avenue S., Seattle, WA 98104,
Attn: Jim Eschweiler, CEO and David Bagley, CRO; (b) counsel to the Debtors, Klehr Harrison
Harvey Branzburg LLP, 919 North Market Street, Suite 1000, Wilmington, Delaware 19801,
Attn: Domenic E. Pacitti (dpacitti@klehr.com) and Michael W. Yurkewicz
(myurkewicz@klehr.com); (c) counsel to the DIP Agent and Pre-Petition Agent, Hunton
Andrews Kurth LLP, Riverfront Plaza East Tower, 951 East Byrd Street, Richmond, VA 23219,
Attn: Tyler P. Brown (tpbrown@huntonak.com) and Justin F. Paget (jpaget@huntonak.com);
and Gellert Scali Busenkell & Brown, LLC, 1201 N. Orange Street, Suite 300, Wilmington, DE
19801, Attn: Michael Busenkell (mbusenkell@gsbblaw.com); (d) counsel to any statutory
committee appointed in these cases; (e) counsel to NXT, Goldberg Kohn, Ltd., 55 East Monroe,
Suite 3300, Chicago, Illinois 60603, Attn: Randall Klein (Randall.klein@goldbergkohn.com)
and Prisca Kim (Prisca.kim@goldbergkohn.com); and (f) Office of The United States Trustee,
844 King Street, Suite 2207, Lock Box 35, Wilmington, Delaware 19801, Attn: Linda
Richenderfer (linda.richenderfer@usdoj.gov).

        Set forth below for convenience are the various deadlines and dates set forth herein:

  Bid Deadline                             September 16, 2019 at 4:00 p.m. prevailing Eastern time
  Sale Objection Deadline                  September 16, 2019 at 4:00 p.m. prevailing Eastern time
  Cure/Assignment Objection Deadline       September 16, 2019 at 4:00 p.m. prevailing Eastern time
  Auction                                  September 18, 2019 at 10:00 a.m. prevailing Eastern time
  Adequate Assurance Objection Deadline    September 20, 2019 at 4:00 p.m. prevailing Eastern time
  Sale Hearing                             September 23, 2019 at 1:30 p.m. prevailing Eastern time

        The Sale Order, if approved, may authorize the assumption by the Debtors and
assignment to the Prevailing Bidder of various executory contracts and unexpired leases that are
the property of the Debtors (collectively, the “Assumed Contracts”). The Court has approved
certain procedures (the “Contract Procedures”) that govern the assumption and assignment of


PHIL1 7976283v.17
            Case 19-11509-JTD      Doc 169-1     Filed 08/28/19     Page 17 of 112



Assumed Contracts. The Contract Procedures are set forth in detail in the Sale Motion and were
approved pursuant to the Sale Procedures Order.

        The Debtors reserve the right to modify the Sale Procedures as necessary, including,
without limitation, any deadlines thereunder, if such modification is determined by the Debtors,
in consultation with counsel to the DIP Agent, Pre-Petition Agent, the Required Lenders and any
official committee appointed in these Chapter 11 Cases, after or as they deem appropriate to
maximize value for the Debtors’ estates and creditors.

        A copy of the Sale Motion, Sale Procedures Order, and related sale pleadings can be
viewed on the Court’s website at https://ecf.deb.uscourts.gov and on the website of the Debtors’
noticing     and     claims    agent,      Epiq      Corporate    Restructuring,      LLC     at
https://dm.epiq11.com/restaurants. Further information and copies of pleadings also may be
obtained by calling Epiq Corporate Restructuring, LLC at 877-277-3908 (U.S. Toll-Free) or 503-
520-4458 (International) or emailing restaurants@epiqglobal.com.
        .


Dated: August [●], 2019                /s/
Wilmington, Delaware                   Domenic E. Pacitti (DE Bar No. 3989)
                                       Michael W. Yurkewicz (DE Bar No. 4165)
                                       Sally E. Veghte (DE Bar No. 4762)
                                       KLEHR HARRISON HARVEY BRANZBURG LLP
                                       919 North Market Street, Suite 1000
                                       Wilmington, Delaware 19801
                                       Telephone:    (302) 426-1189
                                       Facsimile:    (302) 426-9193
                                       Email:        dpacitti@klehr.com
                                                     myurkewicz@klehr.com

                                       Counsel to the Debtors




PHIL1 7976283v.17
            Case 19-11509-JTD   Doc 169-1   Filed 08/28/19   Page 18 of 112



                                     ANNEX 3


                                 Assignment Notice




PHIL1 7976283v.17
             Case 19-11509-JTD             Doc 169-1         Filed 08/28/19        Page 19 of 112




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  ) Chapter 11
                                                        )
RUI HOLDING CORP., et al., 1                            ) Case No. 19-11509 (JTD)
                                                        )
                                    Debtors.            ) (Jointly Administered)
                                                        )

    NOTICE OF POTENTIAL ASSUMPTION, SALE AND ASSIGNMENT OF CERTAIN
     UNEXPIRED LEASES AND EXECUTORY CONTRACTS AND SALE HEARING 2

NOTICE IS HEREBY GIVEN, as follows:

        On July 7, 2019, the above-captioned debtors and debtors-in-possession (collectively, the
“Debtors”) filed a motion [Docket No. 15] (the “Sale Motion”) 3 seeking approval of among other
things (i) the sale (the “Sale”) of substantially all of the Debtors’ business assets (the “Purchased
Assets”) with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”), (ii) bid procedures relating to the Sale (the “Sale Procedures”), (iii) procedures to
determine cure amounts and deadlines for objections to certain contracts and leases that may be
assumed and assigned (the “Contract Procedures”), and (iv) the date, time and place for a sale
hearing, and for objections to the sale and related relief. On August 28, 2019, the Court held a
hearing to consider the Sale Procedures and entered an order approving the same [Docket No.
[●]] (the “Sale Procedures Order”).

       On August 28, 2019, the Debtors were authorized to enter into that certain Asset
Purchase Agreement by and among Restaurants Unlimited, Inc., Restaurants Unlimited Texas,
Inc., RU Corp. and Landry’s, LLC, dated as of August 27, 2019 (the “Stalking Horse
Agreement”), pursuant to which Landry’s LLC (together with its permitted successors, designees
and assigns) shall serve as the “Stalking Horse Purchaser” with respect to the Purchased Assets.


1
    The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal
     tax identification numbers, are as follows: RUI Holding Corp. (6192); RU Corp. (8259); Restaurants Unlimited,
     Inc. (8365); and Restaurants Unlimited Texas, Inc. (5733). The Debtors’ headquarters and mailing address is:
     411 First Ave. South, Suite 200, Seattle, WA 98104. The Debtors operate restaurants under the following
     names: Clinkerdagger; Cutters Crabhouse; Fondi Pizzeria; Henry’s Tavern; Horatio’s; Kincaid’s; Maggie
     Bluffs; Manzana; Newport Seafood Grill; Palisade; Palomino; Portland City Grill; Portland Seafood Company;
     Scott’s Bar and Grill; Simon & Seafort’s; Skate’s on the Bay; Stanford’s; and Stanley & Seafort’s.
2
     This Notice is subject to the full terms and conditions of the Sale Motion, the Sale Procedures Order, the Sale
     Procedures, the Contract Procedures and the Stalking Horse Agreement, which shall control in the event of any
     conflict. The Debtors encourage parties in interest to review such documents in their entirety and consult an
     attorney if they have questions or want advice.
3
     Capitalized terms not otherwise defined in this notice shall have the meanings ascribed to them in the Sale
     Procedures Order (as defined herein) or the Sale Motion, as applicable.


PHIL1 7976283v.17
            Case 19-11509-JTD       Doc 169-1      Filed 08/28/19    Page 20 of 112



        In connection with the Sale, the Debtors and the applicable Prevailing Bidder will seek
entry of an order or orders from the Bankruptcy Court approving the Sale of the Purchased
Assets (the “Sale Order”). The Sale Order will seek to sell the applicable Assets free and clear
of all pledges, liens, security interests, encumbrances, claims, charges, options and interests
thereon to the maximum extent permitted by section 363 of the Bankruptcy Code. The specific
terms of sale will be provided in the proposed Sale Order and the APA proposed to be
entered into among the Debtors and the Prevailing Bidder for the applicable Purchased
Assets.

        At the Sale Hearing on September 23, 2019 at 1:30 p.m. prevailing Eastern time, or
such other time as the Bankruptcy Court shall determine, the Debtors intend to seek the
Bankruptcy Court’s approval of the Sale of the Purchased Assets to the Prevailing Bidder(s).
The Sale Hearing may be adjourned, from time to time, without further notice to creditors or
parties in interest other than by announcement of the adjournment in open court or on the
Bankruptcy Court’s calendar.

        Pursuant to the Motion, the Debtor may seek to assume, sell and assign certain of its
unexpired leases, license agreements and executory contracts (collectively, the “Potential
Designated Contract”) free and clear of all liens, claims, encumbrances, and interests upon
satisfaction of the cure amounts required under section 365(b)(1)(A) of the Bankruptcy Code
(the “Cure Costs”). The Potential Designated Contracts and the corresponding Cure Costs are
listed on the attached Exhibit A.

        To be timely and otherwise eligible for consideration by the Court, objections, if any, to
(i) the proposed Cure Costs, (ii) the proposed assumption and assignment of the Potential
Designated Contracts, or (iii) objections relating to whether applicable law excuses the Non-
Debtor Counterparty from accepting performance by, or rendering performance to, the Prevailing
Bidder for purposes of section 365(c)(1) of the Bankruptcy Code must be in writing and filed
with this Court and served on the Objection Notice Parties so as to be received no later than 4:00
p.m., prevailing Eastern time on September 16, 2019 (the “Cure/Assignment Objection
Deadline”).

        Objections, if any, to the adequate assurance of future performance with respect to a
Prevailing Bidder must be in writing and filed with this Court and served on the Objection
Notice Parties so as to be received no later than 4:00 p.m., prevailing Eastern time on
September 20, 2019 (the “Adequate Assurance Objection Deadline,” and together with the
Cure/Assignment Objection Deadline, the “Contract Objection Deadlines”)

       The Contract Notice Parties are: (a) the Debtors, Restaurants Unlimited, Inc., 411 1st
Avenue S., Seattle, WA 98104, Attn: Jim Eschweiler, CEO and David Bagley, CRO; (b)
counsel to the Debtors, Klehr Harrison Harvey Branzburg LLP, 919 North Market Street, Suite
1000, Wilmington, Delaware 19801, Attn: Domenic E. Pacitti (dpacitti@klehr.com) and Michael
W. Yurkewicz (myurkewicz@klehr.com); (c) counsel to the DIP Agent and Pre-Petition Agent,
Hunton Andrews Kurth LLP, Riverfront Plaza East Tower, 951 East Byrd Street, Richmond, VA
23219, Attn: Tyler P. Brown (tpbrown@huntonak.com) and Justin F. Paget
(jpaget@huntonak.com); and Gellert Scali Busenkell & Brown, LLC, 1201 N. Orange Street,



PHIL1 7976283v.17
            Case 19-11509-JTD         Doc 169-1      Filed 08/28/19     Page 21 of 112



Suite 300, Wilmington, DE 19801, Attn: Michael Busenkell (mbusenkell@gsbblaw.com);
(d) counsel to any statutory committee appointed in these cases; counsel to NXT, Goldberg
Kohn, Ltd., 55 East Monroe, Suite 3300, Chicago, Illinois 60603, Attn: Randall Klein
(Randall.klein@goldbergkohn.com) and Prisca Kim (Prisca.kim@goldbergkohn.com); and
(e) Office of The United States Trustee, 844 King Street, Suite 2207, Lock Box 35, Wilmington,
Delaware 19801, Attn: Linda Richenderfer (linda.richenderfer@usdoj.gov).

        At any time prior to (i) the closing of any sale transaction for the Purchased Assets, or (ii)
in the case of Designation Rights Assets, October 31, 2019 (as applicable, the “Contract
Designation Deadline”), the Prevailing Bidder(s) may direct the Debtors to serve a notice
excluding any of the Potential Designated Contracts on (i) the Non-Debtor Counterparty to such
Potential Designated Contracts and (ii) all Objection Notice Parties other than the Debtors,
indicating, by reasonably specific information, which Potential Designated Contracts have been
excluded, and stating that the Prevailing Bidder has excluded such Potential Designated
Contracts. Upon consummation of the sale with the Prevailing Bidder and service of such
notice, the executory contracts and/or unexpired leases referenced in such notice (x) shall no
longer be considered Potential Designated Contracts; (y) shall not be deemed to be, or to have
been, assumed or assigned; and (z) shall remain subject to assumption, rejection or assignment
by the Debtors. At any time prior to the Contract Designation Deadline, the Prevailing Bidder
may also direct the Debtors to serve a notice to designate a Potential Designated Contract that
had previously been excluded to be included and considered as a Potential Designated Contract,
and require the Debtors to give not less than five (5) Business Days’ notice to the Non-Debtor
Counterparty to such Potential Designated Contracts of the Prevailing Bidder’s proposed
assumption and assignment thereof to the Prevailing Bidder.

        If any Non-Debtor Counterparty to a Potential Designated Contract files a timely
objection meeting the requirements hereof, objecting to the assumption by the Debtors and
assignment to the Prevailing Bidder of such Potential Designated Contract (the “Disputed
Designation”) and/or asserting a cure amount higher than the proposed Cure Costs listed on the
Assignment Notice (the “Disputed Cure Costs”), the Debtors and the Non-Debtor Counterparty
shall meet and confer in good faith to attempt to resolve any such objection without Court
intervention. If the Debtors and the Non-Debtor Counterparty determine that the objection
cannot be resolved without judicial intervention, then the determination of the assumption and
assignment of the Disputed Designation and/or the amount to be paid under section 365 of the
Bankruptcy Code with respect to the Disputed Cure Costs will be determined by the Court at the
Sale Hearing, unless the Debtors, the Prevailing Bidder and the Non-Debtor Counterparty to the
Potential Designated Contract in dispute agree otherwise. Except with respect to Designation
Rights Assets, which shall be treated in accordance with Section 2.7 of the Stalking Horse
Agreement, if the Court determines at the Sale Hearing that the Potential Designated Contract
will not be assumed and assigned, then such executory contract or unexpired lease shall no
longer be considered a Potential Designated Contract. If any objection related to a Disputed
Designation or Disputed Cure Costs is continued beyond the Sale Hearing, the Prevailing Bidder
shall escrow the portion of the Cure Costs that is disputed pending such resolution.

       Any Non-Debtor Counterparty to a Potential Designated Contract who fails to timely file
an objection to the proposed Cure Costs or the proposed assumption and assignment of a



PHIL1 7976283v.17
            Case 19-11509-JTD        Doc 169-1      Filed 08/28/19     Page 22 of 112



Potential Designated Contract by the Contract Objection Deadlines, absent further order of
the Court is deemed to have consented to such Cure Costs and the assumption and assignment of
such Potential Designated Contract by the Debtor and to the Prevailing Bidder, and such party
shall be forever barred from objecting to the Cure Costs and from asserting any additional cure
or other amounts against the Debtors, their estates or the Prevailing Bidder.

        If the Non-Debtor Counterparty to a Potential Designated Contract fails to timely object
to the assumption and assignment of a Potential Designated Contract or the proposed Cure Cost
relating thereto by the Contract Objection Deadlines, as applicable, or upon the resolution of any
timely objection by agreement of the parties or order of the Court approving an assumption and
assignment, such Potential Designated Contract shall be deemed to be assumed by the Debtors
and assigned to the Prevailing Bidder, subject to the next paragraph, and the proposed Cure Cost
related to such Potential Designated Contract shall be established and approved in all respects.

        The Debtors’ decision to assume and assign the Potential Designated Contract is subject
to Court approval and consummation of the Sale with a Prevailing Bidder. Upon entry of an
order approving the Sale, except for those Designated Contracts that have been excluded or been
designated as a Designated Rights Asset, the Debtors shall be deemed to have assumed and
assigned each of the Potential Designated Contracts as of the date of and effective only upon the
closing date of an Asset sale transaction with a Prevailing Bidder, and absent such closing, each
of the Potential Designated Contracts shall neither be deemed assumed nor assigned and shall in
all respects be subject to subsequent assumption or rejection by the Debtors under the
Bankruptcy Code. Any inclusion of any document on the list of Potential Designated Contracts
shall not constitute or be deemed to be a determination or admission by the Debtors that such
document is, in fact, an executory contract or unexpired lease within the meaning of the
Bankruptcy Code (all rights with respect thereto being expressly reserved). The Prevailing
Bidder shall have no rights in and to a particular Potential Designated Contract, and the Non-
Debtor Counterparty shall have no rights against a Prevailing Bidder, until such time as the
particular Potential Designated Contract is assumed and assigned in accordance with the
procedures set forth herein.

        Except as may otherwise be agreed to in an asset purchase agreement with a Prevailing
Bidder or by the parties to a Potential Designated Contract, the defaults under the Potential
Designated Contract that must be cured in accordance with section 365(b) of the Bankruptcy
Code shall be cured as follows: without any reduction, or credit against, the amount of the
Prevailing Bid, the Stalking Horse Purchaser or Prevailing Bidder, as applicable, shall pay all
Cure Costs relating to an assumed executory contract or unexpired lease within ten days after the
later of (i) the closing date specified in the APA entered into with a Prevailing Bidder or (ii) the
date on which such executory contract or unexpired lease is deemed assumed and assigned, in
accordance with the Sale Procedures Order.

        A copy of the Sale Motion, Sale Procedures Order, and related sale pleadings can be
viewed on the Court’s website at https://ecf.deb.uscourts.gov and on the website of the Debtors’
noticing     and    claims     agent,      Epiq      Corporate    Restructuring,      LLC     at
https://dm.epiq11.com/restaurants. Further information and copies of pleadings also may be




PHIL1 7976283v.17
            Case 19-11509-JTD      Doc 169-1    Filed 08/28/19    Page 23 of 112



obtained by calling Epiq Corporate Restructuring, LLC at 877-277-3908 (U.S. Toll-Free) or 503-
520-4458 (International) or emailing restaurants@epiqglobal.com.

Dated: August [●], 2019               /s/
Wilmington, Delaware                  Domenic E. Pacitti (DE Bar No. 3989)
                                      Michael W. Yurkewicz (DE Bar No. 4165)
                                      Sally E. Veghte (DE Bar No. 4762)
                                      KLEHR HARRISON HARVEY BRANZBURG LLP
                                      919 North Market Street, Suite 1000
                                      Wilmington, Delaware 19801
                                      Telephone:    (302) 426-1189
                                      Facsimile:    (302) 426-9193
                                      Email:        dpacitti@klehr.com
                                                    myurkewicz@klehr.com
                                                    sveghte@klehr.com

                                      Counsel to the Debtors




PHIL1 7976283v.17
            Case 19-11509-JTD   Doc 169-1   Filed 08/28/19     Page 24 of 112



                                     EXHIBIT A

      Debtor Party         Non-Debtor        Potential Designated        Cure Cost
                          Counterparty            Contract




PHIL1 7976283v.17
            Case 19-11509-JTD    Doc 169-1   Filed 08/28/19   Page 25 of 112



                                       EXHIBIT A
                                to Sale Procedures Order

                                Stalking Horse Agreement




PHIL1 7976283v.17
            Case 19-11509-JTD   Doc 169-1   Filed 08/28/19   Page 26 of 112
                                                                    Execution Version




                         ASSET PURCHASE AGREEMENT

                                   by and among

                        RESTAURANTS UNLIMITED, INC.,

                     RESTAURANTS UNLIMITED TEXAS, INC.,

                                    RU CORP.,

                                       And

                                  LANDRY’S, LLC

                                  August 27, 2019




PHIL1 8179118v.9
              Case 19-11509-JTD                  Doc 169-1             Filed 08/28/19             Page 27 of 112




                                               TABLE OF CONTENTS

                                                                                                                                     Page

Article I          DEFINITIONS.........................................................................................................2

Article II         PURCHASE AND SALE ......................................................................................12

        Section 2.1              Purchase and Sale of Purchased Assets ................................................12
        Section 2.2              Excluded Assets ....................................................................................14
        Section 2.3              Assumption of Assumed Liabilities and Costs of
                                 Operating Designation Rights Assets....................................................16
        Section 2.4              Excluded Liabilities ..............................................................................16
        Section 2.5              Consideration ........................................................................................16
        Section 2.6              Adjustment of Purchase Price ...............................................................16
        Section 2.7              Cure Costs; Schedule Updates; Designation Rights .............................18
        Section 2.8              Closing ..................................................................................................21
        Section 2.9              Deliveries at Closing .............................................................................21
        Section 2.10             Allocation ..............................................................................................22
        Section 2.11             Excluded Locations ...............................................................................23
        Section 2.12             Good Faith Deposit ...............................................................................23

Article III        SELLERS’ REPRESENTATIONS AND WARRANTIES ..................................23

        Section 3.1              Organization of Sellers; Good Standing ...............................................24
        Section 3.2              Authorization of Transaction ................................................................24
        Section 3.3              Noncontravention; Consents and Approvals.........................................25
        Section 3.4              Compliance with Laws..........................................................................25
        Section 3.5              Title to Purchased Assets ......................................................................25
        Section 3.6              Contracts ...............................................................................................25
        Section 3.7              Intellectual Property ..............................................................................26
        Section 3.8              Litigation ...............................................................................................27
        Section 3.9              Employees and Employment Matters ...................................................27
        Section 3.10             Employee Benefit Plans ........................................................................27
        Section 3.11             Real Property.........................................................................................28
        Section 3.12             Permits ..................................................................................................28
        Section 3.13             Brokers’ Fees ........................................................................................29
        Section 3.14             No Other Representations or Warranties ..............................................29

Article IV         BUYER’S REPRESENTATIONS AND WARRANTIES ...................................30

        Section 4.1              Organization of Buyer ...........................................................................30
        Section 4.2              Authorization of Transaction ................................................................30
        Section 4.3              Noncontravention ..................................................................................30
        Section 4.4              Financial Capacity.................................................................................31
        Section 4.5              Adequate Assurances Regarding Executory Contracts .........................31
        Section 4.6              Good Faith Purchaser ............................................................................31

                                                                   i
PHIL1 8179118v.9
              Case 19-11509-JTD                  Doc 169-1             Filed 08/28/19             Page 28 of 112



        Section 4.7              Brokers’ Fees ........................................................................................31
        Section 4.8              Condition of Business ...........................................................................31

Article V          PRE-CLOSING COVENANTS ............................................................................32

        Section 5.1              Certain Efforts; Cooperation .................................................................32
        Section 5.2              Notices and Consents ............................................................................32
        Section 5.3              Bankruptcy Actions...............................................................................34
        Section 5.4              Conduct of Business..............................................................................36
        Section 5.5              Certain Restricted Conduct ...................................................................37
        Section 5.6              Notice of Developments........................................................................38
        Section 5.7              Access ...................................................................................................39
        Section 5.8              Press Releases and Public Announcements ..........................................39
        Section 5.9              Bulk Transfer Laws ...............................................................................39
        Section 5.10             Contracts ...............................................................................................40
        Section 5.11             Casualty, Condemnation, Loss of Lease ...............................................40

Article VI         OTHER COVENANTS .........................................................................................41

        Section 6.1              Cooperation ...........................................................................................41
        Section 6.2              Further Assurances ................................................................................41
        Section 6.3              Availability of Business Records ..........................................................41
        Section 6.4              Employee Matters .................................................................................42
        Section 6.5              Recording of Intellectual Property Assignments ..................................44
        Section 6.6              Transfer Taxes.......................................................................................44
        Section 6.7              Wage Reporting ....................................................................................44
        Section 6.8              Acknowledgements ...............................................................................44
        Section 6.9              Insurance Policies .................................................................................44
        Section 6.10             Collection of Accounts Receivable .......................................................45
        Section 6.11             Use of Name and Marks........................................................................45
        Section 6.12             Liquor License Approvals .....................................................................45
        Section 6.13             Data Privacy Protection.........................................................................46
        Section 6.14             Covenant Not to Sue .............................................................................46
        Section 6.15             401-K Plan ............................................................................................46

Article VII        CONDITIONS TO CLOSING ..............................................................................47

        Section 7.1              Conditions to Buyer’s Obligations ........................................................47
        Section 7.2              Conditions to Sellers’ Obligations ........................................................48
        Section 7.3              No Frustration of Closing Conditions ...................................................48

Article VIII       TERMINATION ....................................................................................................48

        Section 8.1              Termination of Agreement ....................................................................48
        Section 8.2              Procedure upon Termination .................................................................50
        Section 8.3              Breakup Fee and Expense Reimbursement ...........................................50
        Section 8.4              Effect of Termination ............................................................................51


                                                                  ii
PHIL1 8179118v.9
             Case 19-11509-JTD                   Doc 169-1              Filed 08/28/19            Page 29 of 112



Article IX         MISCELLANEOUS ..............................................................................................51

        Section 9.1              Remedies ...............................................................................................51
        Section 9.2              Expenses................................................................................................52
        Section 9.3              Entire Agreement ..................................................................................52
        Section 9.4              Incorporation of Schedules, Exhibits and Disclosure
                                 Schedule ................................................................................................52
        Section 9.5              Amendments and Waivers ....................................................................52
        Section 9.6              Succession and Assignment ..................................................................52
        Section 9.7              Notices ..................................................................................................53
        Section 9.8              Governing Law; Jurisdiction .................................................................54
        Section 9.9              Consent to Service of Process ...............................................................54
        Section 9.10             WAIVERS OF JURY TRIAL...............................................................54
        Section 9.11             Severability ...........................................................................................54
        Section 9.12             No Third Party Beneficiaries ................................................................55
        Section 9.13             No Survival of Representations, Warranties and
                                 Agreements ...........................................................................................55
        Section 9.14             Construction ..........................................................................................55
        Section 9.15             Computation of Time ............................................................................55
        Section 9.16             Mutual Drafting.....................................................................................55
        Section 9.17             Disclosure Schedule ..............................................................................56
        Section 9.18             Headings; Table of Contents .................................................................56
        Section 9.19             Counterparts; Facsimile and Email Signatures .....................................56
        Section 9.20             Time of Essence ....................................................................................56
        Section 9.21             Stock Sale ..............................................................................................57

Exhibit A          -        Form of Bill of Sale
Exhibit B          -        Form of Assignment and Assumption Agreement
Exhibit C          -        Form of Trademark Assignment Agreement
Exhibit D          -        Form of Copyright Assignment Agreement
Exhibit E          -        Form of Domain Name Assignment Agreement
Exhibit F          -        Form of Management Agreement
Exhibit G          -        Form of Sale Procedures Order

Schedule 2.3                 -         Assumed Liabilities
Schedule 3.3(b)              -         Consents and Approvals
Schedule 3.6                 -         Material Contracts
Schedule 3.7                 -         Intellectual Property
Schedule 3.8                 -         Litigation
Schedule 3.10                -         Employee Benefit Plans
Schedule 3.11(b)             -         Real Property
Schedule 3.12(a)             -         Permits
Schedule 3.12(b)             -         Liquor Licenses




                                                                  iii
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1      Filed 08/28/19      Page 30 of 112



                              ASSET PURCHASE AGREEMENT

        This ASSET PURCHASE AGREEMENT (as amended or modified, this “Agreement”) is
entered into as of August 27, 2019, by and among Restaurants Unlimited, Inc., a Minnesota
corporation (“RUI”), Restaurants Unlimited Texas, Inc., a Texas corporation (“RUI Texas”), RU
Corp., a Washington corporation (“RUC” and together with RUI and RUI Texas, “Sellers”), and
Landry’s, LLC, a Delaware limited liability company (together with its permitted successors,
designees and assigns, “Buyer”). Sellers and Buyer are referred to collectively herein as the
“Parties”. Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in Article I.

        WHEREAS, Sellers are engaged in the business of operating a portfolio of casual and
upscale dining restaurants under the following trade names: Clinkerdagger; Cutters Crabhouse;
Fondi Pizzeria; Henry’s Tavern; Horatio’s; Kincaid’s; Maggie Bluffs; Manzana; Newport Seafood
Grill; Palisade; Palomino; Portland City Grill; Portland Seafood Company; Scott’s Bar and Grill;
Simon & Seafort’s; Skate’s on the Bay; Stanford’s and Stanley & Seafort’s (collectively, the
“Business”);

        WHEREAS, Sellers and RUI Holding Corp. (“Holding”) have commenced proceedings
(collectively, the “Chapter 11 Cases”) under title 11 of the United States Code, 11 U.S.C. § 101 et
seq. (the “Bankruptcy Code”), in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”);

       WHEREAS, subject to approval of the Bankruptcy Court and on the terms and subject to
the conditions set forth herein and pursuant to a Sale Order, Sellers wish to sell, transfer and assign
to Buyer, and Buyer wishes to purchase, acquire and assume from Sellers, pursuant to sections
105, 363, 365, and other applicable provisions of the Bankruptcy Code, the Purchased Assets and
the Assumed Liabilities as of the Closing;

       WHEREAS, Sellers intend to seek the entry of an order by the Bankruptcy Court approving
this Agreement and authorizing Sellers to consummate the Contemplated Transactions upon the
terms and subject to the conditions set forth herein and in the Sale Order;

        WHEREAS, pursuant to the Sale Procedures Order, the Sellers shall conduct an Auction
to determine the highest and otherwise best offer for the Purchased Assets; and

       WHEREAS, the Contemplated Transactions are subject to the approval of the Bankruptcy
Court and will be consummated only pursuant to the Sale Order to be entered by the Bankruptcy
Court.

        NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties and covenants herein contained, and other good
and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by the
Parties, the Parties agree as follows:




PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19     Page 31 of 112



                                           ARTICLE I
                                          DEFINITIONS

        “401(k) Plan” means the Restaurants Unlimited 401(k) Plan.

        “Accounts Receivable” means (a) all accounts, accounts receivable, Credit Card
Receivables, contractual rights to payment, notes, notes receivable, negotiable instruments, chattel
paper, and vendor rebates of Sellers, including (x) any such Accounts Receivable generated by
Sellers during the three day period immediately prior to the Closing Date other than Credit Card
Receivables (such accounts, the “Specified Accounts”) and (y) any amounts received by or payable
to Sellers with respect to the Specified Accounts, and (b) any security interest, claim, remedy or
other right related to any of the foregoing.

       “Administrative Claim” means a Claim arising under sections 503(b), 507(a)(2), 507(b),
or 1114(e)(2) of the Bankruptcy Code.

        “Affiliate” when used with reference to another Person means any Person, directly or
indirectly, through one or more intermediaries, Controlling, Controlled by, or under common
Control with, such other Person.

        “Agreement” has the meaning set forth in the preamble.

        “Alternate Transaction” means a transaction or series of related transactions pursuant to
which Sellers, pursuant to the Sale Procedures Order, (a) accept a Qualified Bid, other than that of
Buyer, as the highest and best offer, or (b) sell, transfer, lease or otherwise dispose of, directly or
indirectly, including through an asset sale, stock sale, merger, reorganization or other similar
transaction (by Sellers or otherwise), including pursuant to a Plan or refinancing, all of
substantially all of the Purchased Assets (or agrees to do any of the foregoing) in a transaction or
series of transactions to a Person or Persons other than Buyer.

        “Assignment and Assumption Agreement” has the meaning set forth in Section 2.9(a)ii.

        “Assumed Contracts” means those Leases and other Contracts that have been assigned to
and assumed by Buyer pursuant to Section 2.7 and section 365 of the Bankruptcy Code. For the
avoidance of doubt, “Assumed Contracts” shall not include any Contract or Lease that is excluded
and rejected pursuant to Section 2.7.

       “Assumed Liabilities” means those liabilities and obligations enumerated on Schedule 2.3
attached hereto.

        “Assumed Permits” means all Permits relating to the Business that are transferable in
accordance with their terms, but excluding all Permits to the extent related to any Excluded Asset
(including any Lease that is not an Assumed Contract).

        “Auction” means the auction for the sale and assumption of the Purchased Assets.

        “Backup Bid” has the meaning set forth in Section 5.3(c).


                                                  2
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19    Page 32 of 112



        “Backup Bidder” has the meaning set forth in Section 5.3(c).

        “Bankruptcy Code” has the meaning set forth in the recitals.

        “Bankruptcy Court” has the meaning set forth in the recitals.

        “Bid Deadline” means September 16, 2019.

        “Bill of Sale” has the meaning set forth in Section 2.9(a)i.

        “Breakup Fee” has the meaning set forth in Section 5.3(b).

        “Business” has the meaning set forth in the recitals.

       “Business Day” means any day other than a Saturday, a Sunday or a day on which banks
located in New York, New York shall be authorized or required by Law to close.

        “Buyer” has the meaning set forth in the preamble.

        “Cash Payment” has the meaning set forth in Section 2.5(a).

        “Casualty” has the meaning set forth in Section 5.11(b).

        “Casualty Proceeds” has the meaning set forth in Section 5.11(b).

        “Certified True-Up” has the meaning set forth in Section 2.6(c).

        “Chapter 11 Cases” has the meaning set forth in the recitals.

        “Claim” means a “claim” as defined in section 101(5) of the Bankruptcy Code, whether
arising before or after the Petition Date.

        “Closing” has the meaning set forth in Section 2.8.

        “Closing Date” has the meaning set forth in Section 2.8.

       “COBRA” means Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the IRC, and
any similar state Law.

        “Condemnation” has the meaning set forth in Section 5.11(a).

        “Condemnation Proceeds” has the meaning set forth in Section 5.11(a).

       “Confidentiality Agreement” means that confidentiality agreement dated June 21, 2019 by
Landry’s LLC in favor of RUI, regarding the terms and conditions on which Sellers would make
available certain information.




                                                  3
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1       Filed 08/28/19   Page 33 of 112



        “Consent” means any approval, consent, ratification, permission, clearance, designation,
qualification, waiver or authorization, or an order of the Bankruptcy Court that deems or renders
unnecessary the same.

       “Contemplated Transactions” means the sale by Sellers to Buyer, and the purchase by
Buyer from Sellers, of the Purchased Assets.

        “Continuing Restaurant” means any of Sellers’ restaurant locations with respect to which
the associated Leases have been designated by Buyer as Assumed Contracts or Designation Rights
Assets.

        “Contract” means any written or oral agreement, contract, lease, sublease, indenture,
mortgage, instrument, guaranty, loan or credit agreement, note, bond, customer order, purchase
order, sales order, sales agent agreement, supply agreement, development agreement, joint venture
agreement, promotion agreement, license agreement, contribution agreement, partnership
agreement or other arrangement, understanding, permission or commitment that, in each case, is
legally-binding.

        “Contract and Cure Schedule” has the meaning set forth in Section 2.7(a).

        “Contract Designation Deadline” has the meaning set forth in Section 2.7(d).

       “Control” means, when used with reference to any Person, the power to direct the
management or policies of such Person, directly or indirectly, by or through stock or other equity
ownership, agency or otherwise, or pursuant to or in connection with any Contract; and the terms
“Controlling” and “Controlled” shall have meanings correlative to the foregoing.

        “Credit Card Receivables” means all accounts receivable and other amounts owed to any
Seller (whether current or non-current) in connection with any customer purchases from any
Continuing Restaurants operated by Sellers that are made with credit cards or any other related
amounts owing (including deposits or holdbacks to secure chargebacks, offsets or otherwise) from
credit card processors to Sellers, including all Credit Card Receivables generated with respect to
sales occurring during the three days immediately prior to the Closing Date, including any amounts
received by or payable to Sellers with respect to such sales occurring during such three days
immediately prior to the Closing Date.

        “Cure Costs” means, for only the Assumed Contracts, all amounts that are determined by
a final and nonappealable order of the Bankruptcy Court must be paid, pursuant to Sections
365(b)(1)(A) and (B) of the Bankruptcy Code, in connection with the assumption and/or
assignment of the Assumed Contracts to Buyer as provided herein.

        “Current Employees” means all employees of Sellers employed as of the day before the
Closing Date, whether active or not (including those on short-term disability, leave of absence,
paid or unpaid, or long-term disability).

       “Decree” means any judgment, decree, ruling, decision, opinion, injunction, assessment,
attachment, undertaking, award, charge, writ, executive order, judicial order, administrative order
or any other order of any Governmental Entity.

                                                 4
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1       Filed 08/28/19   Page 34 of 112



        “Designation Rights Asset” has the meaning set forth in Section 2.7(b).

        “Designation Rights Asset Proceeds” has the meaning set forth in Section 2.7(f).

        “Designation Rights Asset Term” has the meaning set forth in Section 2.7(f).

        “Disclosure Schedule” has the meaning set forth in Article III.

        “Employee Benefit Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) and any other material benefit or compensation plan, program, agreement
or arrangement of any kind, in each case, maintained or contributed to by any Seller or in which
any Seller participates or participated and that provides benefits to any Current Employee or
Former Employee.

        “ERISA” means the United States Employee Retirement Income Security Act of 1974.

        “Escrow Account” has the meaning set forth in Section 2.12.

        “Escrow Agent” has the meaning set forth in Section 2.12.

        “Escrow Agreement” has the meaning set forth in Section 2.12.

        “Excluded Assets” has the meaning set forth in Section 2.2.

       “Excluded Contract” means any contract or agreement not listed as an Assumed Contract
or a Designation Rights Asset, or is at any point excluded from being an Assumed Contract or a
Designation Rights Asset.

        “Excluded Claims” means all rights (including rights of set-off and rights of recoupment),
refunds, claims, counterclaims, demands, causes of action and rights to collect damages of Sellers
against third parties to the extent related to any Excluded Asset or Excluded Liability.

        “Excluded Employee” has the meaning set forth in Section 6.4(b).

        “Excluded Liabilities” has the meaning set forth in Section 2.4.

        “Excluded Petty Cash” means, collectively, any petty cash of Sellers (i) on the premises of
any of the Continuing Restaurants in excess of $4,000, or (ii) on any premises or at any other
location that is not a Continuing Restaurant.

       “Excluded Restaurants” means any restaurant location that is the subject of the Debtors’
First Omnibus Motion for Entry of an Order (I) Authorizing the Rejection of Certain Unexpired
Leases, (II) Authorizing Abandonment of Certain Personal Property, Each Effective Nunc Pro
Tunc to the Petition Date, and (III) Granting Related Relief [Docket No. 16] or any subsequent
motion seeking to reject the Lease of a restaurant location.

         “Excluded Utility Deposits” means (a) any utility deposits related exclusively to Excluded
Assets and (b) any post-Petition Date adequate assurance deposits provided to the provider of any
utility services or held by Sellers.

                                                 5
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19     Page 35 of 112



        “Expense Reimbursement” has the meaning set forth in Section 5.3(b).

        “Former Employees” means all individuals who have been employed by the Sellers (or any
of their predecessors) who are not Current Employees.

        “Good Faith Deposit” has the meaning set forth in Section 2.12.

        “Governmental Entity” means any United States federal, state or local or non-United States
governmental or regulatory authority, agency, commission, court, body or other governmental
entity.

        “Health Plans” means all health plans including, but not limited to, health, dental, life,
disability and long-term care insurance.

        “Holding” has the meaning set forth in the recitals.

        “Insurance Policy” means each primary, excess and umbrella insurance policy, bond and
other forms of insurance owned or held by or on behalf, or providing insurance coverage to the
Business, Sellers and their operations, properties and assets, including, without limitation, all stop-
loss insurance policies with respect to Sellers’ self-insured medical and/or dental insurance
programs.

        “Intellectual Property” means any and all rights, title and interest in or relating to
intellectual property of any type, which may exist or be created under the Laws of any jurisdiction
throughout the world, including: (a) patents and patent applications, together with all reissues,
continuations, continuations-in-part, divisionals, extensions and reexaminations in connection
therewith; (b) trademarks, service marks, trade dress, logos, slogans, trade names, service names,
brand names, Internet domain names and all other source or business identifiers and general
intangibles of a like nature, along with all applications, registrations and renewals in connection
therewith, and all goodwill associated with any of the foregoing; (c) rights associated with works
of authorship, including exclusive exploitation rights, mask work rights, copyrights, database and
design rights, whether or not registered or published, all registrations and recordations thereof and
applications in connection therewith, along with all extensions and renewals thereof; (d) trade
secrets and Recipes; and (e) all other intellectual property rights related to the Business, including
all social media accounts related to the Business.

        “Intellectual Property Assignments” has the meaning set forth in Section 2.9(a)iii.

       “Inventory” means all of Sellers’ consumable food, alcoholic beverages, and other
beverages and raw materials and work-in-process therefor and all of Sellers’ tangible property
used in the preparation of, serving, and cleaning up from, food and drinks, including napkins,
silverware, plates and dining ware, cups, glassware, mugs, cooking and cleaning utensils,
packaging materials, paper products, ingredients, miscellaneous consumables, materials, supplies,
inventories and other related items or that are otherwise included in the Purchased Assets and are
permitted to be sold and transferred under applicable Law.

        “IRC” means the United States Internal Revenue Code of 1986, as amended.


                                                  6
PHIL1 8179118v.9
            Case 19-11509-JTD           Doc 169-1        Filed 08/28/19     Page 36 of 112



        “Law” means any federal, state, provincial, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance (including with respect
to zoning or other land use matters), code, treaty, convention, rule, regulation, requirement, edict,
directive, pronouncement, determination, proclamation or Decree of any Governmental Entity.

        “Leased Real Property” means all leasehold or sub-leasehold estates and other rights to use
or occupy any land, buildings, structures, improvements, fixtures or other interest in real property
of Sellers which is used in the Business.

       “Leases” means all leases, subleases, licenses, concessions and other Contracts, including
all amendments, extensions, renewals, guaranties and other agreements with respect thereto, in
each case pursuant to which any Seller holds any Leased Real Property.

        “Lien” means any mortgage, deed of trust, hypothecation, contractual restriction, pledge,
lien (statutory or otherwise, including PACA/PASA Claims), claim, encumbrance, interest,
charge, security interest, put, call, other option, right of first refusal, right of first offer, servitude,
right of way, easement, conditional sale or installment contract, finance lease involving
substantially the same effect, security agreement or other encumbrance or restriction on the use,
transfer or ownership of any property of any type (including real property, tangible property and
intangible property and including any “Lien” as defined in the Bankruptcy Code).

        “Liquor Licenses” shall have the meaning set forth in Section 3.12(b).

        “Liquor License Approvals” shall have the meaning set forth in Section 6.12.

       “Litigation” means any action, cause of action, suit, claim, investigation, mediation, audit,
grievance, demand, hearing or proceeding, whether civil, criminal, administrative or arbitral,
whether at law or in equity and whether before any Governmental Entity or arbitrator.

       “Management Agreement” means an agreement in the form as shall be reasonably
acceptable to Buyer and Sellers, and which provides that all costs of operations of the Purchased
Assets and Designation Rights Assets from and after the Closing Date shall be paid on a current
basis by Buyer and the economic benefit of the operations of the Purchased Assets accrues to the
Buyer.

         “Material Adverse Effect” means any change, event, effect, development, condition,
circumstance or occurrence (when taken together with all other changes, events, effects,
developments, conditions, circumstances or occurrences), that (a) is materially adverse to the
financial condition or results of operations of the Purchased Assets (taken as a whole); provided,
however, that no change, event, effect, development, condition, circumstance or occurrence related
to any of the following shall be deemed to constitute, and none of the following shall be taken into
account in determining whether there has been a Material Adverse Effect: (i) national or
international business, economic, political or social conditions, including the engagement by the
United States of America in hostilities, affecting (directly or indirectly) the industry in which the
Business operates, whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the United States of America or any of its
territories, possessions or diplomatic or consular offices or upon any military installation,
equipment or personnel of the United States of America, except to the extent that such change has

                                                     7
PHIL1 8179118v.9
            Case 19-11509-JTD          Doc 169-1       Filed 08/28/19     Page 37 of 112



a materially disproportionate adverse effect on the Business relative to the adverse effect that such
changes have on other companies in the industry in which the Business operates; (ii) financial,
banking or securities markets (including any disruption thereof or any decline in the price of
securities generally or any market or index), except to the extent that such change has a materially
disproportionate adverse effect on Business relative to the adverse effect that such changes have
on other companies in the industry in which the Business operates; (iii) compliance with this
Agreement or any Related Agreement, including the taking of any action required hereby or
thereby or the failure to take any action that is not permitted hereby or thereby; (iv) any changes
directly attributable to the announcement of this Agreement or any Related Agreement; (v)
resulting from any act of God or other force majeure event (including natural disasters); (vi) in the
case of Sellers or the Business, (A) the failure to meet or exceed any projection or forecast or (B)
changes in the business or operations of Sellers or any of their respective Affiliates (including
changes in credit terms offered by suppliers or financing sources) resulting from the
announcement, filing or pendency of the Chapter 11 Cases or Sellers’ and their respective
Affiliates’ financial condition or Sellers’ and certain of their respective Affiliates’ status as debtors
under Chapter 11 of the Bankruptcy Code; (vii) seasonal changes in the results of operations
(provided that such seasonal changes are consistent with the historic experience of the Business);
(viii) changes in Law or in GAAP or interpretations thereof; or (ix) inaction by Sellers due to
Buyer’s refusal to consent to a request for consent by Seller under Section 5.5 hereof; or (b) would
reasonably be expected to prevent, materially delay or materially impair to the ability of any Seller
to consummate the transactions contemplated by this Agreement or the Related Agreements on the
terms set forth herein and therein.

        “Material Contract” has the meaning set forth in Section 3.6.

        “Newco” has the meaning set forth in Section 9.21.

        “Newco Stock” has the meaning set forth in Section 9.21.

        “Offeree” has the meaning set forth in Section 6.4(a).

        “Ordinary Course of Business” means the ordinary course of business of Sellers consistent
with past custom and practice and subject to any modifications of such practice as a result of the
filing of the Chapter 11 Cases.

        “PACA/PASA Claims” means any valid claims against the Sellers under the Perishable
Agricultural Commodities Act of 1930 or any similar state statutes of similar effect or the Packers
and Stockyards Act of 1921, as amended, 7 U.S.C. § 181, et seq. timely filed and served pursuant
to an order of the Bankruptcy Court issued in the Chapter 11 Cases.

        “Parties” has the meaning set forth in the preamble.

       “Permit” means any franchise, approval, permit, license, order, registration, certificate,
variance, Consent, exemption or similar right issued, granted, given or otherwise obtained from or
by any Governmental Entity, under the authority thereof or pursuant to any applicable Law.

       “Permitted Liens” means (a) Liens for Taxes not yet delinquent or which are being
contested in good faith by appropriate proceedings; (b) with respect to leased or licensed personal

                                                   8
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1       Filed 08/28/19    Page 38 of 112



property, the terms and conditions of the lease or license applicable thereto to the extent
constituting an Assumed Contract; (c) mechanics liens and similar liens for labor, materials or
supplies provided with respect to real property incurred in the Ordinary Course of Business for
amounts which are not delinquent and which are not material or which are being contested in good
faith by appropriate proceedings in an aggregate amount not to exceed $100,000; (d) with respect
to real property, zoning, building codes and other land use Laws regulating the use or occupancy
of such real property or the activities conducted thereon which are imposed by any Governmental
Entity having jurisdiction over such real property which are not violated by the current use or
occupancy of such real property or the operation of the Business, except where any such violation
would not, individually or in the aggregate, materially impair the use, operation or transfer of the
affected property or the conduct of the Business thereon as it is currently being conducted;
(e) easements, covenants, conditions, restrictions and other similar matters affecting title to real
property and other encroachments and title and survey defects that do not or would not materially
impair value or the use or occupancy of such real property or materially interfere with the operation
of the Business at such real property; (f) matters that would be disclosed on an accurate survey or
inspection of the real property but which do not interfere in any material respect with the right or
ability to use the property as currently used or operated or to convey fee simple title; and (g) any
Liens associated with or arising in connection with any Assumed Liabilities.

        “Person” means an individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated organization or any
other entity, including any Governmental Entity or any group or syndicate of any of the foregoing.

        “Petition Date” means the date of the filing of the Chapter 11 Cases.

        “PII” has the meaning set forth in Section 6.13.

     “Plan” means a plan of reorganization or liquidation proposed by the Sellers and/or the
Committee.

        “Pre-Petition Taxes” has the meaning set forth in Section 2.6(a).

        “Prevailing Bid” has the meaning set forth the Sale Procedure Order.

      “Priority Claim” means a Claim entitled to priority pursuant to section 507(a) of the
Bankruptcy Code.

       “Professional Services” means any legal services, accounting services, financial advisory
services, investment banking services or any other professional services provided by the Sellers’
advisers obtained pursuant to any order of the Bankruptcy Court.

        “Purchase Price” has the meaning set forth in Section 2.5.

       “Purchased Assets” has the meaning set forth in Section 2.1; provided, however, that,
notwithstanding the foregoing or anything contained in this Agreement to the contrary, the
Purchased Assets shall not include any Excluded Assets.



                                                 9
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1       Filed 08/28/19   Page 39 of 112



        “Purchased Avoidance Actions” means all causes of action, lawsuits, claims, rights of
recovery and other similar rights of any Seller or Holding, including avoidance claims or causes
of action under Chapter 5 of the Bankruptcy Code relating to the Business and the Purchased
Assets.

       “Qualified Bid” means competing bids qualified for the Auction in accordance with the
Sale Procedures Order.

        “Qualified Bidder” has the meaning set forth in Sale Procedures Order.

        “Recipes” has the meaning set forth in Section 2.1(g).

        “Records” means the books, records, information, ledgers, files, invoices, documents, work
papers, correspondence, lists (including customer lists, supplier lists and mailing lists), plans
(whether written, electronic or in any other medium), drawings, designs, specifications, creative
materials, advertising and promotional materials, marketing plans, studies, reports, data and
similar materials related to the Business.

       “Registered” means issued by, registered with, renewed by or the subject of a pending
application before any Governmental Entity or domain name registrar.

        “Related Agreements” means the Management Agreement, Bill of Sale, the Assignment
and Assumption Agreement and the Intellectual Property Assignments and any other instruments
of transfer and conveyance as may be required under applicable Law to convey valid title of the
Purchased Assets to Buyer.

        “Rent” has the meaning set forth in Section 2.6(a).

        “Rent Amount” has the meaning set forth in Section 2.6(a).

       “Representative” of a Person means such Person’s Subsidiaries and the officers, directors,
managers, employees, advisors, representatives (including its legal counsel and its accountants)
and agents of such Person or its Subsidiaries.

       “Restaurant Petty Cash” means any petty cash of Sellers on the premise of any Continuing
Restaurant, other than Excluded Petty Cash.

        “Retained Security Deposits” has the meaning set forth in Section 2.6(a).

        “RUC” has the meaning set forth in the preamble.

        “RUI” has the meaning set forth in the preamble.

        “RUI Texas” has the meaning set forth in the preamble.

        “Sale Closing Deadline” means September 30, 2019.

        “Sale Hearing” means the hearing scheduled with the Bankruptcy Court to consider the
sale portion of the Sale Motion.

                                                10
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1        Filed 08/28/19    Page 40 of 112



       “Sale Motion” means a motion filed by the Sellers with the Bankruptcy Court in connection
with the Chapter 11 Cases requesting the entry of the Sale Procedures Order and the Sale Order.

       “Sale Order” means an order of the Bankruptcy Court entered in the Chapter 11 Cases
consistent with the terms of this Agreement approving the Sale Motion and sale to Buyer consistent
with the terms of this Agreement and otherwise reasonably acceptable to Buyer and Sellers.

         “Sale Order Deadline” means September 23, 2019, unless extended by the Seller.

        “Sale Procedures” means the procedures approved pursuant to the Sale Procedures Order,
and satisfactory, in form and substance, to the Buyer, in its reasonable discretion.

       “Sale Procedures Order” means an order of the Bankruptcy Court approving the sale
procedures relief requested in the Sale Motion.

         “Seller” or “Sellers” has the meaning set forth in the preamble.

         “Sellers’ Accounts” has the meaning set forth in Section 2.9(b)ii.

       “Sellers’ Knowledge” (or words of similar import) means the actual knowledge of James
E. Eschweiler and Crystal Grays.

         “Specified Accounts” has the meaning in the definition of Accounts Receivable set forth
above.

        “Subsidiary” means, with respect to any Person, any corporation, limited liability company,
partnership, association or other business entity of which (a) if a corporation, a majority of the
total voting power of shares of stock entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof (or other persons performing
similar functions with respect to such corporation) is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (b) if a limited liability company, partnership, association or other business entity (other
than a corporation), a majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof and for this purpose, a Person or Persons owns a majority
ownership interest in such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall be or control any
managing director, managing member, or general partner of such business entity (other than a
corporation). The term “Subsidiary” shall include all Subsidiaries of such Subsidiary.

        “Tax” or “Taxes” means any United States federal, state or local or non-United States
income, gross receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of the IRC), customs
duties, capital stock, franchise, profits, withholding, social security (or similar), unemployment,
real property, personal property, ad valorem, escheat, sales, use, liquor, cigarette, transfer, value
added, alternative or add-on minimum, estimated or other tax of any kind whatsoever, whether
computed on a separate or consolidated, unitary or combined basis or in any other manner,
including any interest, penalty or addition thereto, whether or not disputed.

                                                  11
PHIL1 8179118v.9
            Case 19-11509-JTD          Doc 169-1        Filed 08/28/19    Page 41 of 112



        “Tax Return” means any return, declaration, report, claim for refund or information return
or statement relating to Taxes, including any schedule or attachment thereto, and including any
amendment thereof.

        “Transfer Tax” has the meaning set forth in Section 6.6.

        “Transferred Employees” has the meaning set forth in Section 6.4(a).

        “True-Up” has the meaning set forth in Section 2.6(b).

        “True-Up Statement” has the meaning set forth in Section 2.6(b).

        “Workers Comp Liabilities” has the meaning set forth in Section 2.6(a).

                                         ARTICLE II
                                     PURCHASE AND SALE

        Section 2.1 Purchase and Sale of Purchased Assets. Pursuant to sections 105, 363 and
365 of the Bankruptcy Code, on the terms and subject to the conditions set forth in this Agreement,
at the Closing, Buyer shall purchase, acquire and accept from Sellers, on an “as is, where is” basis
and without any representation or warranty on the part of Sellers as to fitness, merchantability or
otherwise, and Sellers shall sell, transfer, assign, convey and deliver to Buyer, all of Sellers’ rights,
title and interests in and to the assets described in this Section 2.1 (the “Purchased Assets”), free
and clear of all Liens (other than Permitted Liens), for the consideration specified in Section 2.5.
Without limiting the generality of the foregoing, the Purchased Assets shall include, without
limitation, the following (except to the extent listed as an Excluded Asset):

                   (a)   Restaurant Petty Cash;

              (b)    all Accounts Receivable of Sellers as of the Closing (other than the Credit
        Card Receivables);

                (c)     all Inventory of Sellers as of the Closing, including all rights of Sellers to
        receive such Inventory, supplies and materials which are on order as of the Closing, but
        excluding (i) alcoholic beverage Inventory in jurisdictions where the Law does not permit
        Buyer to take title to such Inventory through asset purchase; (ii) alcoholic beverage
        Inventory in jurisdictions where the Law does not permit Buyer to take title to such
        Inventory until it obtains the requisite Liquor License Approvals from the pertinent
        Governmental Entity; provided, however, Sellers shall transfer, assign, convey and deliver
        to Buyer such alcoholic beverage Inventories in each instance upon issuance of the relevant
        Liquor License Approval or other authorization from the Bankruptcy Court or relevant
        Governmental Entity; and (iii) Inventory located at a restaurant that is covered by a Lease
        that does not constitute an Assumed Contract;

               (d)    (w) all deposits under the Leases at each Continuing Restaurant, (x) all
        deposits under all Assumed Contracts that are not Leases, and (y) other prepaid charges
        and expenses of Sellers;


                                                   12
PHIL1 8179118v.9
            Case 19-11509-JTD          Doc 169-1       Filed 08/28/19    Page 42 of 112



               (e)    all rights of Sellers under the Contracts that are set forth on Schedule 2.7 to
        the extent such Contracts become Assumed Contracts that have been assumed by and
        assigned to Buyer pursuant to Section 2.7;

                   (f)   all Intellectual Property owned by Sellers;

                (g)     all of Sellers’ recipes, methods, procedures, cooking/preparation/mixing
        publications, guidelines, or standards, knowhow, ingredient lists, menus, price lists,
        nutritional, health, or dietary information, publications, or disclosures, and promotional or
        informational materials, in each case whether related to food, beverages (whether alcoholic
        or non-alcoholic), or otherwise (in each case, written or oral or in any other form
        whatsoever) (collectively, “Recipes”);

               (h)       all open purchase orders with suppliers related to the Continuing
        Restaurants;

                (i)    all tangible personal property, including all machinery, equipment, tools,
        point of sale systems, computers, mobile phones, personal digital assistants, computer
        equipment, hardware, peripherals, information technology infrastructure, telephone
        systems, furniture, fixtures, furnishings, cutlery, office supplies, production supplies, other
        miscellaneous supplies, and other tangible personal property of any kind owned by Sellers
        (including any of the foregoing property that is subject to a lease, but only to the extent that
        Buyer assumes such lease as an Assumed Contract), other than tangible personal property
        located at a restaurant that is covered by a Lease that does not constitute an Assumed
        Contract;

                (j)    all cars, trucks, forklifts, other industrial vehicles and other motor vehicles
        set forth on Schedule 2.1(h);

                (k)     all Records, including Records related to Taxes paid or payable by any
        Seller related to the Continuing Restaurants (provided that Sellers are entitled to retain
        copies of all Records and Buyer will make all such Records available to Debtors upon
        request and at no charge);

                (l)      all goodwill associated with the Business or the Purchased Assets, including
        all goodwill associated with the Intellectual Property owned by Sellers and all rights under
        any confidentiality agreements executed by any third party for the benefit of any of Sellers
        to the extent relating to the Purchased Assets and/or the Assumed Liabilities (or any portion
        thereof);

               (m)     all rights of Sellers under non-disclosure or confidentiality, noncompete, or
        nonsolicitation agreements with current or former employees, directors, consultants,
        independent contractors and agents of any of Sellers to the extent relating to the Purchased
        Assets and/or the Assumed Liabilities (or any portion thereof);

               (n)     all of the Assumed Permits or all of the rights and benefits accruing under
        any Permits relating to the Continuing Restaurants, including all Liquor Licenses to the
        extent transferrable and held by Sellers, other than alcohol permits (including Liquor

                                                  13
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1        Filed 08/28/19   Page 43 of 112



        Licenses) in jurisdictions where the Law does not permit Buyer to take title to such Permits
        until it obtains the requisite approvals from the pertinent Governmental Entity in which
        case Sellers shall transfer, assign convey and deliver to Buyer such permits in each instance
        upon issuance of the requisite approvals from the relevant Governmental Entity;

                (o)     the amount of, and all rights to any, insurance proceeds received by any of
        Sellers after the date hereof in respect of (i) the loss, destruction or condemnation of any
        Purchased Assets occurring prior to, on or after the Closing or (ii) any Assumed Liabilities;

                (p)    all other rights, demands, claims, credits, allowances, rebates or other
        refunds (including any vendor or supplier rebates) and rights in respect of promotional
        allowances or rights of setoff and rights of recoupment of every kind and nature (whether
        or not known or unknown or contingent or non-contingent), other than against Sellers,
        arising out of or relating to the Continuing Restaurants as of the Closing, including
        customer deposits (whether maintained in escrow or otherwise), advances and prepayments
        (but excluding any Retained Security Deposits);

                (q)   except for the Excluded Claims, all causes of action, lawsuits, judgments,
        claims, refunds, rights of recovery, rights of set-off, counterclaims, defenses, demands,
        warranty claims, rights to indemnification, contribution, advancement of expenses or
        reimbursement, or similar rights of any Seller (at any time or in any manner arising or
        existing, whether choate or inchoate, known or unknown, now existing or hereafter
        acquired, contingent or noncontingent), including, without limitation, the Purchased
        Avoidance Actions;

                (r)    all rights under or pursuant to all warranties, representations and guarantees
        made by suppliers, manufacturers, contractors and any other Person to the extent relating
        to equipment purchased, products sold, or services provided, to Sellers or to the extent
        affecting any Purchased Assets and/or Assumed Liabilities;

                (s)     the right to receive and retain mail relating to, Accounts Receivable
        payments and other communications of Sellers (other than the Credit Card Receivables)
        and the right to bill and receive payment for services performed but unbilled or unpaid as
        of the Closing;

               (t)   all of the Sellers’ telephone numbers, fax numbers, e-mail addresses,
        websites, URLs and internet domain names related to the Continuing Restaurants; and

               (u)     all other assets that are related to or used in connection with the Business
        (but excluding all of the Excluded Assets).

       Section 2.2 Excluded Assets. Notwithstanding Section 2.1, Buyer expressly
understands and agrees that Buyer is not purchasing or acquiring, and Seller is not selling or
assigning, any of the following assets, properties and rights of Sellers (the “Excluded Assets”):

               (a)     all Excluded Petty Cash and all other cash, cash equivalents, bank deposits
        and similar cash items of Sellers (including any cash received by Sellers with respect to


                                                 14
PHIL1 8179118v.9
            Case 19-11509-JTD           Doc 169-1        Filed 08/28/19    Page 44 of 112



        the Credit Card Receivables) other than (x) Restaurant Petty Cash or (y) any cash received
        by Sellers with respect to the Specified Accounts;

                   (b)   all bank accounts of Sellers;

                (c)      all of Sellers’ certificates of incorporation and other organizational
        documents, qualifications to conduct business as a foreign entity, arrangements with
        registered agents relating to foreign qualifications, taxpayer and other identification
        numbers, seals, minute books, stock transfer books, stock certificates and other documents
        relating to the organization, maintenance and existence of any Seller as a corporation,
        limited liability company or other entity;

                   (d)   all equity securities of any Seller and all net operating losses of any Seller;

               (e)    Excluded Utility Deposits, all deposits for electricity, telephone, or utilities,
        the Excluded Security Deposits and the Credit Card Receivables;

                   (f)   all Excluded Contracts;

                   (g)   the Excluded Claims;

              (h)    any loans or notes payable to any Seller or any of its Affiliates from any
        employee of any Seller or any of its Affiliates (other than Ordinary Course of Business
        employee advances and other than loans or notes from any Transferred Employees);

                (i)     any (1) confidential personnel and medical Records pertaining to any
        Current Employees or Former Employees to the extent the disclosure of such information
        is prohibited by applicable Law, (2) other Records that Sellers are required by Law to retain
        and (3) any Records or other documents relating to the Chapter 11 Cases that are protected
        by the attorney-client privilege; provided that Buyer shall have the right to make copies of
        any portions of such retained Records (other than the Records referenced in subsection (2))
        to the extent that such portions relate to the Business or any Purchased Asset;

                (j)     all liquor licenses associated with any Excluded Restaurants or which the
        Sellers hold in safe keeping as of the date hereof;

                   (k)   all Permits other than the Assumed Permits;

                (l)     all of Sellers’ right, title and interest in and to all of the assets primarily
        related to the Excluded Restaurants;

                   (m)   all directors’ and officers’ liability insurance policies;

                (n)     all assets, rights and claims arising from or with respect to Taxes of any
        Seller, including all rights arising from any refunds due from federal, state and/or local
        Governmental Entities with respect to Taxes paid by Sellers, all deferred tax assets, Tax
        deposits, Tax prepayments and estimated Tax payments;



                                                   15
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1        Filed 08/28/19    Page 45 of 112



               (o)    all assets maintained or held (including all deposits) pursuant to or in
        connection with the Health Plans or the 401(k) Plan; and

                (p)    the rights of Sellers under this Agreement and the Related Agreements and
        all cash and non-cash consideration payable or deliverable to Sellers under this Agreement.

        Section 2.3 Assumption of Assumed Liabilities and Costs of Operating Designation
Rights Assets . On the terms and subject to the conditions of this Agreement, at the Closing (or,
with respect to Assumed Liabilities under Assumed Contracts or Assumed Permits that are
assumed by Buyer after the Closing, such later date of assumption as provided in Sections 2.7),
Buyer shall assume and become responsible for the Assumed Liabilities and no other liabilities of
Sellers or any of their Affiliates (other than the liabilities associated with operating the Designated
Rights Assets arising from and after the Closing), and from and after the Closing agrees to timely
pay, honor and discharge, or cause to be timely paid, honored and discharged, all Assumed
Liabilities in accordance with the terms thereof. At the Closing, Buyer shall assume and become
responsible for all costs associated with the Designation Rights Assets, and from and after the
Closing agrees to timely pay, honor and discharge, or cause to be timely paid, honored and
discharged, all costs associated with the Designation Rights Assets arising from and after the
Closing.

        Section 2.4 Excluded Liabilities. Notwithstanding anything herein to the contrary, the
Parties expressly acknowledge and agree that Buyer shall not assume, be obligated to pay, perform
or otherwise discharge or in any other manner be liable or responsible for any liabilities of Sellers,
whether existing on the Closing Date or arising thereafter, other than the Assumed Liabilities (all
such liabilities that Buyer is not assuming being referred to collectively as the “Excluded
Liabilities”).

        Section 2.5 Consideration. In consideration of the sale of the Business and the
Purchased Assets to Buyer, and in reliance upon the representations, warranties, covenants and
agreements of Sellers set forth herein, and upon the terms and subject to the conditions set forth
herein, the aggregate consideration for the sale and transfer of the Purchased Assets (the “Purchase
Price”) shall be composed of the following:

                (a)    the payment of an amount in cash (the “Cash Payment”) equal to
        (i) $37,200,000.00 less (ii) the Good Faith Deposit;

                   (b)   the assumption by Buyer of the Assumed Liabilities;

              (c)     the payment of an amount in cash in an amount not to exceed $450,000 in
        payment of Sellers’ estimated accrued and unpaid workers compensation liabilities; and

               (d)    the payments and adjustments to the Cash Payment otherwise required
        under Section 2.6 below.

        Section 2.6      Adjustment of Purchase Price.

               (a)    Sellers agree to pay all base rent, CAM, taxes, percentage rent based on
        revenues generated before the Closing Date, and other amounts due and owing under the

                                                  16
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1        Filed 08/28/19   Page 46 of 112



        Leases for Continuing Restaurants for all periods prior to the Closing Date that are due,
        owing and payable before the Closing Date (together, all such amounts shall collectively
        be referred to as “Rent”) (other than Rent included within Assumed Liabilities) and agree
        that the Purchase Price will be reduced for any such amount of Rent that has not been paid.
        Pursuant to Section 2.3 and Schedule 2.3, Buyer agrees to pay all base rent, CAM, CAM
        reconciliation, taxes, percentage rent based on revenues generated before, on or after the
        Closing Date, and other amounts due and owing under the Leases for Continuing
        Restaurants for all periods prior to the Closing Date, the Closing Date and after the Closing
        Date that are first due, owing and payable on or after the Closing Date (which such
        payments by Buyer, for the avoidance of doubt, will not entitle Buyer to any adjustment to
        the Purchase Price).

                (b)     Within three Business Days prior to the Closing, the Sellers shall deliver to
        Buyer a good faith estimate of: (v) real property and personal property taxes owing at the
        Continuing Restaurants for periods prior to the Petition Date (“Pre-Petition Taxes”), (w)
        the pro-rated Rent for the month in which the Closing occurs paid by Sellers (based upon
        the number of days in the month on and after the Closing Date), including percentage rent
        that has not been paid by Sellers that is payable before the Closing Date based on revenues
        generated before the Closing Date (“Rent Amount”), (x) the Credit Card Receivables, (y)
        the amount of Sellers’ accrued but unpaid workers compensation liabilities as of
        immediately prior to the Closing Date (“Workers Comp Liabilities”), and (z) all utility
        deposits and customer deposits (collectively, the “Retained Security Deposits”). Sellers
        and Buyer shall work in good faith to address any objections that they may have to the
        foregoing amounts prior to Closing. At the Closing, (A) the Buyer shall pay to Sellers the
        amount of the estimated Workers Comp Liabilities in an amount not to exceed $450,000
        and (B) the Cash Payment shall be (i) decreased by the amount of the Pre-Petition Taxes
        not otherwise paid by Sellers as of the Closing Date, the Credit Card Receivables, and the
        Retained Security Deposits and (ii) increased or decreased by the Rent Amount, as
        applicable.

                (c)    Within forty-five (45) days after the Closing Date, Buyer shall cause to be
        prepared, at Buyer’s expense, a reconciliation of (t) Pre-Petition Taxes, (u) Rent Amount,
        (v) the Workers Comp Liabilities, (w) the Retained Security Deposits, and (x) all other
        cash amounts, including Excluded Petty Cash and the Credit Card Receivables, that the
        Parties owe to each other based upon the terms of this Agreement, the definitions of
        Assumed Liabilities and Excluded Liabilities, and the facts known to the Parties as of that
        date (together with supporting calculations in reasonable detail, the “True-Up Statement”)
        which shall show the amount of such expenses payable by Sellers and the amount payable
        by the Buyer (the “True-Up”). Upon completion of such statement, Buyer shall deliver the
        True-Up Statement to Sellers.

                (d)    If the True-Up, as set forth on the True-Up Statement as conclusively
        determined as set forth in Section 2.6(f) (the True-Up as so determined, the “Certified True-
        Up”), provides that Sellers owe Buyer, then Sellers shall promptly (but in any event within
        five (5) Business Days) wire transfer immediately available funds in such amount to such
        accounts designated by Buyer. The amounts payable by Sellers pursuant to this Section
        2.6(d) shall constitute an allowed superpriorty administrative expense in the Chapter 11

                                                 17
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19    Page 47 of 112



        Cases with priority over any and all administrative expenses of the kind specified in Section
        503(b) of the Bankruptcy Code until paid, other than any superpriority administrative
        expense claims arising under the Final Order (i) Authorizing Postpetition Financing, (ii)
        Authorizing use of Cash Collateral, (iii) Granting Liens and Providing Suprepriority
        Administrative Expense Status, (iv) Granting Adequate Protection, (v) Modifying the
        Automatic Stay, and (vi) Granting Related Relief [Docket No. 117].

               (e)    If the Certified True-Up shows that the Buyer owes Sellers with respect to
        the Purchased Assets, then Buyer shall promptly (and in any event within five (5) Business
        Days) wire transfer immediately available funds in such amount to such accounts
        designated by Sellers.

                (f)      Unless Sellers notify Buyer in writing within fifteen (15) days after receipt
        by Sellers of the True-Up Statement of any objections thereto (specifying in reasonable
        detail the basis therefor), such statement shall be final and binding for all purposes with
        respect to the matters included therein. If Sellers timely notify Buyer of any such objection,
        Buyer and Sellers shall attempt in good faith to reach an agreement as to the matter in
        dispute. If the Parties shall have failed to resolve any such dispute within ten (10) Business
        Days after receipt of timely notice of such objection, then any such disputed matter may,
        at the election of Buyer or Sellers, be submitted to and determined by the Bankruptcy
        Court. The True-Up Statement shall, after resolution of any dispute pursuant to this Section
        2.6(f), be final, binding and conclusive on all Parties hereto. The True-Up Statement shall
        not affect any Party’s obligation to pay any amount to the other Parties, or right to receive
        a payment from the other Parties, unless the matter is specifically addressed therein.

               (g)   To maintain and fund the wind down of Sellers’ estates and the closure of
        the Chapter 11 Cases, Buyer shall remit to Sellers a cash payment in the amount of
        $750,000 payable via wire transfer of immediately available funds on the Closing Date.

        Section 2.7    Cure Costs; Schedule Updates; Designation Rights.

                (a)     Attached as Section 2.7(a) of the Disclosure Schedules is a Contract and
        Cure Schedule (the “Contract & Cure Schedule”), which the Sellers shall file with the
        Bankruptcy Court, and serve on each counterparty listed in the Contract & Cure Schedule
        within two (2) Business Days from the entry of the Sale Procedures Order. The Contract
        and Cure Schedule contains a list of each Contract of the Sellers and the Sellers’ good faith
        estimate of the amount of Cure Costs applicable to each such Contract (and if no Cure Cost
        is estimated to be applicable with respect to any particular Contract, the amount of such
        Cure Cost has been designated for such Contract as “$0.00”). Counterparties having an
        objection to the Cure Costs listed in the Contract & Cure Schedule, and any supplements
        thereto, shall have fourteen (14) days, after the date the Contract & Cure Schedule is filed
        with the Bankruptcy Court and served on the Contract counterparty to file objections to the
        Cure Costs listed, or as shall be provided in the Sale Procedures Order, be irrevocably
        bound to Cure Cost stated. Without limiting the foregoing, if it is discovered that a Contract
        that should have been listed on the Contract & Cure Schedule was not so listed, Sellers
        shall, promptly following the discovery thereof, file a notice with the Bankruptcy Court
        supplementing the Contract and Cure Schedule and notify Buyer in writing of any such

                                                 18
PHIL1 8179118v.9
            Case 19-11509-JTD          Doc 169-1         Filed 08/28/19   Page 48 of 112



        Contract and Sellers’ good faith estimate of the amount of Cure Costs applicable to each
        such Contract (and if no Cure Cost is estimated to be applicable with respect to any such
        Contract, the amount of such Cure Cost shall be designated for such Contract as “$0.00”).
        Counterparties having an objection to the Cure Costs listed in the Contract & Cure
        Schedule supplement shall have fifteen (15) days, after the date the Contract & Cure
        Schedule supplement is filed with the Bankruptcy Court and served on the Contract
        counterparty to file objections to the Cure Costs listed, or as shall be provided in the Sale
        Procedures Order, be irrevocably bound to Cure Cost stated. Subject to the rights and
        procedures set forth in this Section 2.7, including Sections 2.7(b), (d), and (e), if Buyer
        does not elect to reject any Contract listed in the Contract & Cure Schedule, or in any
        supplement thereto, each Contract shall be assumed and assigned to Buyer and Buyer shall
        promptly pay the Cure Costs applicable to such Contract.

               (b)    At least five (5) Business Days prior to the Closing, the Buyer shall
        designate, in writing, certain contracts, agreements, and leases as Designation Rights
        Assets (the “Designation Rights Asset(s)”).

                   (c)   [Intentionally omitted].

                 (d)    Buyer may, at any time and from time to time through (and including) (i)
        with respect to any Assumed Contract(s), the date of the Closing, and (ii) with respect to
        any Designation Rights Assets, October 31, 2019 (as applicable, the “Contract Designation
        Deadline”), notify Seller to include in the definition of Assumed Contracts, any Contract
        of any of the Sellers not otherwise included in the definition of Assumed Contracts, and
        require such Seller to give not less than five (5) Business Days’ notice to the non-Seller
        parties to any such Contract of the Sellers’ proposed assumption and assignment thereof to
        Buyer; provided, that no such change of the definitions of Assumed Contracts referred to
        in this sentence shall reduce or increase the amount of the Cash Payment.

                (e)      Buyer may, at any time and from time to time through (and including) the
        applicable Contract Designation Deadline, exclude from the definition of Assumed
        Contracts, any Contract or Lease of any of Sellers otherwise included in the definition of
        Assumed Contracts; provided, that no such change of the definitions of Assumed Contracts
        referred to in this sentence shall reduce or increase the amount of the Cash Payment or the
        obligation of Buyer to pay the costs of such Contract and Lease from the Closing Date
        through and including the effective date of the rejection by Sellers of such Contract or
        Lease.

               (f)     With respect to any Designation Rights Asset, (i) the Management
        Agreement shall reflect that the Management Agreement covers such Designation Rights
        Asset during the term (the “Designation Rights Asset Term”) commencing as of the
        Closing Date and continuing until the later of (A) the applicable Contract Designation
        Deadline, (B) the date such Designation Rights Asset is assumed by the applicable Seller
        and assigned to Buyer, and (C) the later of (1) five (5) Business Days after the date Sellers
        receive written notice from Buyer designating the exclusion of such Designation Rights
        Asset and (2) the effective date of rejection of any Designation Rights Asset that is not
        designated for assumption, (ii) the Management Agreement shall provide that Buyer shall

                                                    19
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19    Page 49 of 112



        directly pay or reimburse Sellers for (or, if applicable, reasonably cooperate with Sellers in
        pursuing any claims under any insurance policy that relates to such Designation Rights
        Asset and is transferred to Buyer at the Closing in respect of) any incremental costs,
        expenses or liabilities incurred by Sellers in the Ordinary Course of Business solely in
        connection with the operation of such Designation Rights Asset during the Designation
        Rights Asset Term, including incremental costs, expenses or liabilities arising from or
        incurred in connection with the administration of the Chapter 11 Cases, solely as it relates
        to such Designation Rights Asset(s) during the Designation Rights Term (with Professional
        Services and reasonable fees and expenses of any other estate professionals not to be more
        than $50,000 in the aggregate), (iii) from and after the Closing to the end of the Designation
        Rights Asset Term, the Buyer shall be responsible for all costs associated with the
        Designation Rights Assets, and shall timely honor, pay and discharge, all costs associated
        with the Designation Rights Assets, (iv) all consideration or proceeds received by Sellers,
        if any, in respect of, and other benefits deriving from, such Designation Rights Asset shall
        constitute Purchased Assets and be promptly delivered to Buyer (the “Designation Rights
        Assets Proceeds”), (v) the foregoing shall not affect the validity of the transfer to Buyer of
        any other Purchased Asset whether or not related to such Designation Rights Asset and (vi)
        after the Closing, Buyer shall provide all employees necessary for the operation of the
        Designation Rights Assets. Buyer shall provide all cooperation and assistance reasonably
        required by Sellers to enable Sellers to provide, or cause to be provided, the services
        contemplated by this Section 2.7.

                (g)     Sellers shall be responsible for the verification of all Cure Costs for each
        Assumed Contract and shall use commercially reasonable efforts to correctly calculate the
        proper Cure Costs, if any, for each Assumed Contract prior to the filing of the Contract &
        Cure Schedule. To the extent that any Assumed Contract requires the payment of Cure
        Costs in order to be assumed pursuant to section 365 of the Bankruptcy Code, whether
        determined prior to or after the Closing, the Cure Costs related to such Assumed Contract,
        or any portion thereof, shall be paid by Buyer (if the Cure Costs are Assumed Liabilities)
        within seven (7) days of the Closing Date, or such other date that the Assumed Contract is
        assumed by the applicable Seller and assigned to the Buyer. Notwithstanding the
        foregoing, unless otherwise ordered by the Bankruptcy Court, (A) no prepetition Cure
        Costs with respect to any Designation Rights Asset shall be due until such Designation
        Rights Asset is assumed pursuant to this Section 2.7 and (B) Buyer shall not have any
        Liabilities with respect to any Excluded Contract except with respect to Designation Rights
        Assets through and including the Designation Rights Asset Term. Any Cure with regard
        to an Assumed Contract that is a Lease that requires any action other than the payment of
        money shall be confirmed and agreed to by Buyer at the Closing or at such subsequent time
        when such Assumed Contract is assumed by Sellers and assigned to Buyer.

                (h)    Notwithstanding anything herein to the contrary, if any Designation Rights
        Asset becomes an Excluded Contract, Buyer shall thereafter be responsible, in addition to
        any other costs for which the Buyer is liable under this Section 2.7, for all costs applicable
        to the period after the Closing, including costs of closing the restaurant at that location,
        including de-imaging costs, with respect to such Excluded Contract.



                                                 20
PHIL1 8179118v.9
            Case 19-11509-JTD            Doc 169-1       Filed 08/28/19    Page 50 of 112



        Section 2.8 Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place remotely by electronic exchange of counterpart signature pages
commencing at 11:00 a.m. local time on the date (the “Closing Date”) that is the first Business
Day after the date on which all conditions to the obligations of Sellers and Buyer to consummate
the Contemplated Transactions set forth in Article VII (other than conditions with respect to
actions Sellers and/or Buyer will take at the Closing itself, but subject to the satisfaction or waiver
of those conditions) have been satisfied or waived, or at such other time or on such other date as
shall be mutually agreed upon by Sellers and Buyer prior thereto. The Closing shall be deemed to
have occurred at 12:01 a.m. (prevailing time at each Continuing Restaurant) on the Closing Date,
but in any event on or before the Sale Closing Deadline. Notwithstanding the foregoing, the Parties
anticipate that the Closing will occur on September 30, 2019.

        Section 2.9       Deliveries at Closing.

                (a)    At the Closing, Sellers shall deliver to Buyer the following documents and
        other items, duly executed by Sellers, as applicable:

                          i.       one or more Bills of Sale substantially in the form of Exhibit A
                   attached hereto (“Bill of Sale”) (if requested by Buyer, Sellers shall execute a
                   separate Bill of Sale with respect to each Continuing Restaurant);

                         ii.    one or more Assignment and Assumption Agreements substantially
                   in the form of Exhibit B attached hereto (“Assignment and Assumption
                   Agreement”) (if requested by Buyer, Sellers shall execute a separate Assignment
                   and Assumption Agreement with respect to each Continuing Restaurant);

                          iii.   instruments of assignment substantially in the forms of Exhibit C,
                   Exhibit D and Exhibit E attached hereto for each registered trademark, registered
                   copyright and domain name, respectively, transferred or assigned hereby and for
                   each pending application therefor (collectively, the “Intellectual Property
                   Assignments”);

                           iv.    to the extent applicable, a non-foreign affidavit from each Seller
                   dated as of the Closing Date, sworn under penalty of perjury and in form and
                   substance required under Treasury Regulations issued pursuant to Section 1445 of
                   the IRC stating that such Seller is not a “foreign person” as defined in Section 1445
                   of the IRC;

                          v.      a Management Agreement substantially in the form of Exhibit F;

                          vi.    originals (or, to the extent originals are not available, copies) of all
                   Assumed Contracts (together with all material amendments, supplements or
                   modifications thereto) to the extent not otherwise already made available to the
                   Buyer through the Sellers’ datasite;

                           vii.   physical possession of all of the Purchased Assets capable of passing
                   by delivery with the intent that title in such Purchased Assets shall pass by and upon
                   delivery;

                                                    21
PHIL1 8179118v.9
            Case 19-11509-JTD           Doc 169-1       Filed 08/28/19   Page 51 of 112



                          viii. certificates of title and title transfer documents to all titled motor
                   vehicles included within the Purchased Assets; and

                         ix.    all other documents, instruments and writings reasonably requested
                   by Buyer to be delivered by Sellers at or prior to the Closing pursuant to this
                   Agreement.

                (b)    At the Closing, Buyer shall deliver to Sellers, or the designated third-party
        recipients pursuant to Section 2.5, the following documents, cash amounts and other items,
        duly executed by Buyer, as applicable:

                          i.      the Assignment and Assumption Agreement(s);

                           ii.    the Cash Payment by wire transfer of immediately available funds
                   to one or more bank accounts designated by Sellers or the designated third-party
                   recipients thereof (including to such other third party recipients as provided in
                   Sections 2.5 and 2.6)) in writing to Buyer (the “Sellers’ Accounts”);

                          iii.    a Management Agreement substantially in the form of Exhibit F;

                          iv.     a letter instructing the Escrow Agent to release the Good Faith
                   Deposit to Sellers, duly executed by Buyer; and

                          v.      all other documents, instruments and writings reasonably requested
                   by Sellers to be delivered by Buyer at or prior to the Closing pursuant to this
                   Agreement.

                (c)    Upon written notice from Buyer to Sellers that a Designation Rights Asset
        has become a Purchased Asset, Sellers shall deliver to Buyer the following documents and
        other items, duly executed by Sellers, as applicable:

                          i.      one or more Bills of Sale with respect to that Purchased Asset; and

                           ii.   one or more Assignment and Assumption Agreements with respect
                   to that Assumed Contract.

        Section 2.10 Allocation. Within ninety (90) calendar days after the Closing Date, Buyer
shall in good faith prepare an allocation of the Purchase Price (and all capitalized costs and other
relevant items) among the Purchased Assets in accordance with Section 1060 of the IRC and the
Treasury Regulations thereunder (and any similar provision of United States state or local or
non-United States Law, as appropriate). Sellers shall have thirty (30) days following receipt of
Buyer’s proposed allocation to review and comment on such proposed allocation and Buyer shall
consider such comments in good faith. Thereafter, Buyer shall provide Sellers with Buyer’s final
allocation schedule. Sellers shall also retain the right to dispute Buyer’s proposed and final
allocations, with any unresolved dispute to be determined by the Bankruptcy Court. Buyer and
Sellers shall report, act and file Tax Returns (including Internal Revenue Service Form 8594) in
all respects and for all purposes consistent with such allocation. Neither Buyer nor Sellers shall


                                                   22
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1        Filed 08/28/19   Page 52 of 112



take any position (whether in audits, Tax Returns or otherwise) which is inconsistent with such
allocation unless required to do so by applicable Law.

        Section 2.11 Excluded Locations.

                (a)     As of the Closing, (i) any of Sellers’ restaurant locations with respect to
        which the associated Leases have been designated by Buyer as Assumed Contracts or
        Designation Rights Assets shall be deemed to have been classified as Continuing
        Restaurants, and (ii) any of Sellers’ restaurant locations with respect to which the
        associated Leases have been classified as Excluded Contracts shall be deemed to have been
        classified as Excluded Restaurants.

                (b)     Buyer shall indemnify and hold each Seller and its Representatives harmless
        from and against all claims, demands, penalties, losses, liability or damage to the extent
        arising from or relating to the operation of any of the Continuing Restaurants by Buyer
        from and after the Closing Date, including, without limitation, reasonable attorneys’ fees
        and expenses, resulting from, or related to: (i) Buyer’s breach of or failure to comply with
        any of its agreements, covenants, representations or warranties contained in this Agreement
        and the Related Agreements or applicable Law; (ii) any harassment or any other unlawful,
        tortious or otherwise actionable treatment of any customers or Representatives of any
        Seller by Buyer or any of its Representatives; (iii) any claims by any party engaged by
        Buyer as an employee or independent contractor arising out of such employment; (iv) the
        gross negligence (including omissions) or willful misconduct of Buyer, its officers,
        directors, employees, agents or representatives; and (v) violations of Law by Buyer, its
        officers, directors, employees, agents or representatives.

        Section 2.12 Good Faith Deposit.

                (a)    Prior to the date hereof, Buyer made a cash deposit in the amount of
        $3,720,000 (the “Good Faith Deposit”) by wire transfer of immediately available funds
        and is being held by Wells Fargo, N.A. (the “Escrow Agent”) in escrow (the “Escrow
        Account”) pursuant to an Escrow Agreement (the “Escrow Agreement”). In the event that
        the Closing occurs, the Good Faith Deposit will be applied to satisfy an equal portion of
        the Cash Payment, and Buyer shall direct the Escrow Agent to release the Good Faith
        Deposit to Sellers at the Closing. In any other event, the Good Faith Deposit shall be
        released by the Escrow Agent to the Party entitled thereto in accordance with Section 8.3,
        and the Parties shall promptly direct the Escrow Agent to release the Good Faith Deposit
        accordingly. The Good Faith Deposit shall only constitute property of the Sellers’
        bankruptcy estates in the event that the Good Faith Deposit is required to be released to
        Sellers by the Escrow Agent in accordance with the terms of this Agreement.

                                  ARTICLE III
                   SELLERS’ REPRESENTATIONS AND WARRANTIES

        Each of the Sellers jointly and severally represents and warrants to Buyer that except as set
forth in the disclosure schedule accompanying this Agreement (the “Disclosure Schedule”):



                                                 23
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1        Filed 08/28/19   Page 53 of 112



        Section 3.1    Organization of Sellers; Good Standing.

                (a)    Each Seller is duly incorporated, validly existing and in good standing under
        the Laws of its state of incorporation and has all necessary power and authority to own,
        lease and operate its properties and to conduct its business in the manner in which its
        Business is currently being conducted. Each Seller has all requisite corporate or similar
        power and authority to own, lease and operate its assets and to carry on the Business as
        currently conducted.

               (b)     Each Seller is duly authorized to do business and is in good standing as a
        foreign corporation in each jurisdiction where the ownership or operation of the Purchased
        Assets or the conduct of the Business requires such qualification, except for failures to be
        so authorized or be in such good standing, as would not, individually or in the aggregate,
        have a Material Adverse Effect.

               (c)     None of the Sellers has any Subsidiaries (other than other Sellers, if
        applicable).

       Section 3.2 Authorization of Transaction. Subject to the Sale Order having been
entered and still being in effect and not subject to any stay pending appeal at the time of Closing:

                (a)    each Seller has all requisite corporate power and authority to execute and
        deliver this Agreement and all Related Agreements to which it is a party and to perform its
        obligations hereunder and thereunder; the execution, delivery and performance of this
        Agreement and all Related Agreements to which a Seller is a party have been duly
        authorized by such Seller and no other corporate action on the part of any Seller is
        necessary to authorize this Agreement or the Related Agreements to which it is party or to
        consummate the Contemplated Transactions; and

                (b)     this Agreement has been duly and validly executed and delivered by each
        Seller, and, upon their execution and delivery in accordance with the terms of this
        Agreement, each of the Related Agreements to which any Seller is a party will have been
        duly and validly executed and delivered by each such Seller, as applicable. Assuming that
        this Agreement constitutes a valid and legally-binding obligation of Buyer, this Agreement
        constitutes the valid and legally-binding obligations of Sellers, enforceable against Sellers
        in accordance with its terms and conditions, subject to applicable bankruptcy, insolvency,
        moratorium or other similar Laws relating to creditors’ rights and general principles of
        equity. Assuming, to the extent that it is a party thereto, that each Related Agreement
        constitutes a valid and legally-binding obligation of Buyer, each Related Agreement to
        which any Seller is a party, when executed and delivered, constituted or will constitute the
        valid and legally-binding obligations of such Seller, as applicable, enforceable against
        Sellers, as applicable, in accordance with their respective terms and conditions, subject to
        applicable bankruptcy, insolvency, moratorium or other similar Laws relating to creditors’
        rights and general principles of equity.




                                                 24
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1        Filed 08/28/19    Page 54 of 112



        Section 3.3    Noncontravention; Consents and Approvals.

                 (a)      Neither the execution and delivery of this Agreement, nor the
        consummation of the Contemplated Transactions (including the Related Agreements), will,
        subject to the Sale Order having been entered and still being in effect and not subject to
        any stay pending appeal at the time of Closing, (i) conflict with or result in a breach of the
        certificate of incorporation, by-laws or other organizational documents of any Seller, (ii)
        violate any Law to which any Seller is, or its respective assets or properties are, subject, or
        (iii) subject to the entry of the Sale Order, conflict with, any Assumed Contract, and, in the
        case of clause (ii) or (iii), for such conflicts, breaches, defaults, accelerations, rights or
        failures to give notice as would not, individually or in the aggregate, have a Material
        Adverse Effect.

                 (b)     Except as set forth in Schedule 3.3(b) of the Disclosure Schedule, subject
        to the Sale Order having been entered and still being in effect (and not subject to any stay
        pending appeal at the time of Closing), no Consent, notice or filing is required to be
        obtained by any Seller from, or to be given by any Seller to, or made by any Seller with,
        any Governmental Entity in connection with the execution, delivery and performance by
        any Seller of this Agreement or any Related Agreement. After giving effect to the Sale
        Order and any applicable order of the Bankruptcy Court authorizing the assignment and
        assumption of any Contract that is an Assumed Contract hereunder, no Consent, notice or
        filing is required to be obtained by any Seller from, or to be given by any Seller to, or made
        by any Seller with, any Person that is not a Governmental Entity in connection with the
        execution, delivery and performance by any Seller of this Agreement or any Related
        Agreement, except where the failure to give notice, file or obtain such authorization,
        consent or approval would not, individually or in the aggregate, have a Material Adverse
        Effect.

       Section 3.4 Compliance with Laws. Sellers are in compliance with all Laws applicable
to the Business or the Purchased Assets, except in any such case where the failure to be in
compliance would not have a Material Adverse Effect.

         Section 3.5 Title to Purchased Assets. Sellers, as of the Closing, have good and valid
title to, or, in the case of leased assets, have good and valid leasehold interests in, the Purchased
Assets, free and clear of all Liens (except for Permitted Liens), subject to entry of the Sale Order.
At the Closing or such time as title is conveyed under Section 2.7, Sellers will convey, subject to
the Sale Order having been entered and still being in effect and not subject to any stay pending
appeal at the time of Closing, good and valid title to, or valid leasehold interests in, all of the
Purchased Assets, free and clear of all Liens (except for Permitted Liens), to the fullest extent
permissible under section 363(f) of the Bankruptcy Code and subject to the rights of licensees
under section 365(n) of the Bankruptcy Code.

        Section 3.6 Contracts. Schedule 3.6 of the Disclosure Schedule sets forth the following
Contracts (all Contracts listed or required to be listed herein are referred to as “Material Contracts”)
as of the date of this Agreement:

                       i.      all Leases;

                                                  25
PHIL1 8179118v.9
            Case 19-11509-JTD           Doc 169-1        Filed 08/28/19   Page 55 of 112



                          ii.    all Contracts under which any Seller leases personal property in
                   connection with the Business;

                         iii.    all Contracts that provide for payments in excess of $100,000 over
                   a 12-month period;

                          iv.     all Contracts with any material supplier of the Business;

                          v.      all Contracts with any Governmental Entity related to the Business;

                          vi.     all employment, confidentiality and/or noncompetition Contracts
                   with employees of any Seller and Contracts with independent contractors or
                   consultants (or similar arrangements) engaged in connection with the Business, in
                   each case providing for cash compensation exceeding $100,000 per year; and

                          vii.   all other Contracts that are material to the operation of the Business
                   and not previously disclosed pursuant to this Section 3.6.

Except as to matters which would not reasonably be expected to have a Material Adverse Effect
and except as set forth on Section 3.6 of the Disclosure Schedules, each of the Material Contracts
is in full force and effect and is the legal, valid and binding obligation of the applicable Seller and
of the other parties thereto, enforceable against each of them in accordance with its terms and,
upon consummation of the Contemplated Transactions, shall continue in full force and effect
without penalty or other adverse consequence. Except as set forth on Section 3.6 of the Disclosure
Schedules, no Seller is in default under any Material Contract, nor, to the Knowledge of Sellers,
is any other party to any Material Contract in breach of or default thereunder, and no event has
occurred that with the lapse of time or the giving of notice or both would constitute a breach or
default by any Seller or any other party thereunder. Except as set forth on Section 3.6 of the
Disclosure Schedules, no party to any of the Material Contracts has exercised any termination
rights with respect thereto, and no party has given notice of any significant dispute with respect to
any Material Contract. Sellers have and will transfer to Buyer at the Closing, good and valid title
to the Assumed Contracts, free and clear of all Liens other than Permitted Liens. Except as set
forth on Section 3.6 of the Disclosure Schedules, Sellers have delivered to Buyer true, correct and
complete copies of all of the Material Contracts, together with all amendments, modifications or
supplements thereto.

        Section 3.7       Intellectual Property.

                 (a)     Schedule 3.7 of the Disclosure Schedule sets forth a true and complete list
        of (i) all Registered Intellectual Property that is owned by any Seller and used in or related
        to the Business, (ii) all material Contracts pursuant to which any Seller obtains the right to
        use any Intellectual Property, and (iii) all material Contracts pursuant to which any Seller
        grants to any other Person the right to use any Intellectual Property. Sellers own all such
        Registered Intellectual Property free and clear of all Liens (except for Permitted Liens and
        subject to entry of the Sale Order), and all such Registered Intellectual Property is valid,
        subsisting and, to Sellers’ Knowledge, enforceable, and is not subject to any outstanding
        Decree adversely affecting Sellers’ use thereof or rights thereto.


                                                    26
PHIL1 8179118v.9
            Case 19-11509-JTD           Doc 169-1       Filed 08/28/19   Page 56 of 112



                (b)    To Sellers’ Knowledge and except as set forth on Schedule 3.7 of the
        Disclosure Schedule, none of the use of the Intellectual Property included in the Purchased
        Assets, the conduct of the Business as currently conducted, nor any of the Products sold or
        services provided by Sellers or any of their Affiliates in connection therewith, infringes
        upon or otherwise violates the Intellectual Property of any other Person. To Sellers’
        Knowledge and except as set forth on Schedule 3.7 of the Disclosure Schedule, no third
        party is infringing any Intellectual Property owned by any Seller and included in the
        Purchased Assets, except as would not reasonably be expected to have a Material Adverse
        Effect.

        Section 3.8 Litigation. Schedule 3.8 of the Disclosure Schedule sets forth all
unresolved material Litigation brought by or against any Seller, and to Sellers’ Knowledge, there
is no other material Litigation threatened in writing, before any Governmental Entity against any
Seller which is reasonably likely to have a Material Adverse Effect or which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the Contemplated Transactions.

        Section 3.9 Employees and Employment Matters. No Seller is a party to or bound by
any collective bargaining agreement covering the Current Employees (as determined as of the date
of this Agreement), nor is there any ongoing strike, walkout, work stoppage, or other material
collective bargaining dispute affecting any Seller with respect to the Business. To Sellers’
Knowledge, there is no organizational effort being made or threatened by or on behalf of any labor
union with respect to the Current Employees (as determined as of the date of this Agreement).
Within five (5) days of the date hereof, Sellers shall make available to Buyer a list of all Current
Employees.

        Section 3.10 Employee Benefit Plans.

               (a)     Schedule 3.10 of the Disclosure Schedule lists each material Employee
        Benefit Plan that Sellers maintain or to which Sellers contribute. With respect to each such
        Employee Benefit Plan:

                            i.     such Employee Benefit Plan, if intended to meet the requirements
                   of a “qualified plan” under Section 401(a) of the IRC, has received a favorable
                   determination letter from the United States Internal Revenue Service or may rely
                   on a favorable opinion letter issued by the United States Internal Revenue Service
                   or is comprised of a master or prototype plan that has received a favorable opinion
                   letter issued by the United States Internal Revenue Service; and

                        ii.     Sellers have made available to Buyer all written plan documents and
                   summary plan descriptions, as applicable, for each Employee Benefit Plans.

                (b)    To the Knowledge of Sellers, each Employee Benefit Plan has been
        established, funded, maintained and administered, in each case, in all material respects, in
        accordance with its terms and all applicable Laws. As of the date hereof, there is no material
        pending or, to Sellers’ Knowledge, threatened in writing, Litigation relating to the
        Employee Benefit Plans.



                                                   27
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1        Filed 08/28/19    Page 57 of 112



                (c)     Except as set forth on Section 3.10(c) of the Disclosure Schedule, with
        respect to each Employee Benefit Plan, all payments, premiums, contributions,
        distributions, reimbursements or accruals for all periods (or partial periods) ending prior to
        or as of the Closing Date shall have been timely made in accordance with the terms of the
        applicable Employee Benefit Plan and applicable Law.

        Section 3.11 Real Property.

                   (a)   Sellers do not own any real property.

                (b)     Schedule 3.11(b) of the Disclosure Schedule sets forth the address of each
        Leased Real Property, and a true and complete list of all Leases for such Leased Real
        Property. Sellers have made available to Buyer true and complete copies of such Leases,
        as amended through the date hereof. Except as set forth on Schedule 3.11(b) of the
        Disclosure Schedule, the Leased Real Property has no material defects that at any one
        location would reasonably be expected to cost $50,000 or more to repair, and is otherwise
        in good operating condition and repair and is adequate and suitable to conduct the business
        of the Sellers as currently conducted.

        Section 3.12 Permits.

                (a)    Schedule 3.12(a) of the Disclosure Schedule contains a list of all material
        Permits that Sellers hold as of the date hereof in connection with the operations of the
        Business. As of the date hereof, there is no Litigation pending or, to Sellers’ Knowledge,
        threatened in writing that seeks the revocation, cancellation, suspension, failure to renew
        or adverse modification of any material Assumed Permits, except where a failure of this
        representation and warranty to be so true and correct could not reasonably be expected to
        have a Material Adverse Effect. To Sellers’ Knowledge, all required filings with respect to
        the Assumed Permits have been made and all required applications for renewal thereof
        have been filed, except where a failure of this representation and warranty to be so true and
        correct could not reasonably be expected to have a Material Adverse Effect.

                (b)      Schedule 3.12(b) of the Disclosure Schedule sets forth a complete and
        correct list as of the date of this Agreement of all liquor licenses (including, without
        limitation, beer and wine licenses) held or used by each Seller, including the Person in
        whose name such license is issued, date of issuance and renewal date (collectively, the
        “Liquor Licenses”). Each of the Sellers is in compliance in all material respects with all
        applicable state, municipal and other governmental laws, regulations and rules with respect
        to the sale of liquor and all alcoholic beverages and has the right to sell liquor at retail for
        consumption within each of the restaurant locations of such Seller where the Leases
        constitute Assumed Contracts, subject to and in accordance with all applicable provisions
        of the Liquor Licenses. To the Knowledge of Sellers, except as set forth in Schedule 3.12(b)
        of the Disclosure Schedule, since December 31, 2017, (i) there has been no material
        Litigation brought or threatened in writing to be brought by or before a Governmental
        Entity in respect of any such Liquor License or the activities of such Seller in connection
        with any such Liquor License (or in connection with any other liquor licenses previously
        held or used by such Seller), (ii) no such Liquor License is subject to any due but unpaid

                                                  28
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1       Filed 08/28/19    Page 58 of 112



        Tax obligation owed to a Governmental Entity, the outstanding nature of which would
        preclude transfer of such Liquor License from any of the Sellers to Buyer, and (iii) no such
        Liquor License has been threatened by a Governmental Entity to be revoked, limited or not
        renewed

       Section 3.13 Brokers’ Fees. Except for amounts due to Configure Partners, LLC (which
amounts are to be paid by Sellers from the Purchase Price), no Seller has entered into any Contract
to pay any fees or commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated to pay.

      Section 3.14 No Other Representations or Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS Article III (AS
QUALIFIED, AMENDED, SUPPLEMENTED AND MODIFIED BY THE DISCLOSURE
SCHEDULE), NEITHER A SELLER NOR ANY OTHER PERSON MAKES (AND BUYER IS
NOT RELYING UPON) ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY WITH RESPECT TO SELLERS, THE BUSINESS, THE PURCHASED ASSETS
(INCLUDING THE VALUE, CONDITION OR USE OF ANY PURCHASED ASSET), THE
ASSUMED LIABILITIES OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AND SELLERS DISCLAIM ANY OTHER REPRESENTATIONS OR
WARRANTIES, WHETHER MADE BY SELLERS, ANY AFFILIATE OF SELLERS OR ANY
OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS Article III (AS QUALIFIED, AMENDED, SUPPLEMENTED AND
MODIFIED BY THE DISCLOSURE SCHEDULE), EACH SELLER (I) EXPRESSLY
DISCLAIMS AND NEGATES ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE, RELATING TO THE
CONDITION OF THE PURCHASED ASSETS (INCLUDING ANY IMPLIED OR
EXPRESSED WARRANTY OF TITLE, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR OF THE PROBABLE SUCCESS OR PROFITABILITY OF
THE OWNERSHIP, USE OR OPERATION OF THE BUSINESS OR THE PURCHASED
ASSETS BY BUYER AFTER THE CLOSING), AND (II) DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, PROJECTION,
FORECAST, STATEMENT OR INFORMATION MADE, COMMUNICATED OR
FURNISHED (ORALLY OR IN WRITING) TO BUYER OR ITS AFFILIATES OR
REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION OR
ADVICE THAT MAY HAVE BEEN OR MAY BE PROVIDED TO BUYER BY ANY
DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT OR REPRESENTATIVE OF
ANY SELLER OR ANY OF THEIR AFFILIATES). THE DISCLOSURE OF ANY MATTER
OR ITEM IN THE DISCLOSURE SCHEDULE SHALL NOT BE DEEMED TO CONSTITUTE
AN ACKNOWLEDGMENT THAT ANY SUCH MATTER IS REQUIRED TO BE DISCLOSED
OR IS MATERIAL OR THAT SUCH MATTER WOULD RESULT IN A MATERIAL
ADVERSE EFFECT.

     BUYER HAS PERFORMED AN INDEPENDENT INVESTIGATION, ANALYSIS,
AND EVALUATION OF THE PURCHASED ASSETS.



                                                29
PHIL1 8179118v.9
            Case 19-11509-JTD          Doc 169-1        Filed 08/28/19    Page 59 of 112



      THE PROVISIONS OF THIS SECTION 3.14 SHALL SURVIVE THE CLOSING OR
EARLIER TERMINATION OF THIS AGREEMENT AND SHALL BE INCORPORATED
INTO THE CLOSING DOCUMENTS TO BE DELIVERED AT CLOSING.

                                   ARTICLE IV
                    BUYER’S REPRESENTATIONS AND WARRANTIES

        Buyer represents and warrants to Sellers as follows:

        Section 4.1 Organization of Buyer. Buyer is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of Delaware and has
all requisite limited liability company power and authority to own, lease and operate its assets and
to carry on its business as now being conducted.

        Section 4.2     Authorization of Transaction.

                (a)    Buyer has full limited liability company power and authority to execute and
        deliver this Agreement and all Related Agreements to which it is a party and to perform its
        obligations hereunder and thereunder.

                (b)     The execution, delivery and performance of this Agreement and all other
        Related Agreements to which Buyer is a party have been duly authorized by Buyer, and no
        other limited liability company action on the part of Buyer is necessary to authorize this
        Agreement or the Related Agreements to which it is a party or to consummate the
        Contemplated Transactions.

                (c)     This Agreement has been duly and validly executed and delivered by Buyer,
        and, upon their execution and delivery in accordance with the terms of this Agreement,
        each of the Related Agreements to which Buyer is a party will have been duly and validly
        executed and delivered by Buyer. Assuming that this Agreement constitutes a valid and
        legally-binding obligation of Sellers, this Agreement constitutes a valid and legally-
        binding obligation of Buyer, enforceable against Buyer in accordance with its terms and
        conditions, subject to applicable bankruptcy, insolvency, moratorium or other similar Laws
        relating to creditors’ rights and general principles of equity. Assuming, to the extent that
        they are a party thereto, that each Related Agreement constitutes a valid and legally-
        binding obligation of Sellers, each Related Agreement to which Buyer is a party, when
        executed and delivered, constituted or will constitute the valid and legally-binding
        obligations of Buyer, enforceable against Buyer in accordance with their respective terms
        and conditions, subject to applicable bankruptcy, insolvency, moratorium or other similar
        Laws relating to creditors’ rights and general principles of equity.

        Section 4.3 Noncontravention. Neither the execution and delivery of this Agreement,
nor the consummation of the Contemplated Transactions (including the assignments and
assumptions referred to in Section 2.9) will (i) conflict with or result in a breach of the certificate
of formation or other organizational documents, of Buyer, (ii) subject to any consents required to
be obtained from any Governmental Entity, violate any Law to which Buyer is, or its assets or
properties are subject, or (iii) conflict with, result in a breach of, constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate, modify or cancel, or

                                                   30
PHIL1 8179118v.9
            Case 19-11509-JTD          Doc 169-1        Filed 08/28/19    Page 60 of 112



require any notice under any Contract to which Buyer is a party or by which it is bound, except, in
the case of either clause (ii) or (iii), for such conflicts, breaches, defaults, accelerations, rights or
failures to give notice as would not, individually or in the aggregate, reasonably be expected to
prevent, materially delay or materially impair to the ability of Buyer to consummate the
transactions contemplated by this Agreement or by the Related Agreements. Buyer is not required
to give any notice to, make any filing with, or obtain any authorization, consent or approval of any
Governmental Entity in order for the Parties to consummate the transactions contemplated by this
Agreement or any of the Related Agreement, except where the failure to give notice, file or obtain
such authorization, consent or approval would not, individually or in the aggregate, reasonably be
expected to prevent, materially delay or materially impair to the ability of Buyer to consummate
the transactions contemplated by this Agreement or by the Related Agreements.

        Section 4.4 Financial Capacity. As of the Closing, Buyer (i) will have the resources
(including sufficient funds available to pay the Purchase Price and any other expenses and
payments incurred by Buyer in connection with the transactions contemplated by this Agreement)
and capabilities (financial or otherwise) to perform its obligations hereunder, and (ii) will not have
incurred any obligation, commitment, restriction or Liability of any kind, that would materially
impair or materially adversely affect such resources and capabilities.

        Section 4.5 Adequate Assurances Regarding Executory Contracts. Buyer as of the
Closing will be capable of satisfying the conditions contained in sections 365(b)(1)(C) and 365(f)
of the Bankruptcy Code with respect to the Assumed Contracts.

        Section 4.6 Good Faith Purchaser. Buyer is a “good faith” purchaser, as such term is
used in the Bankruptcy Code and the court decisions thereunder. Buyer is entitled to the protections
of section 363(m) of the Bankruptcy Code with respect to all of the Purchased Assets. Buyer has
negotiated and entered into this Agreement in good faith and without collusion or fraud of any
kind.

        Section 4.7 Brokers’ Fees. Neither Buyer nor any of its Affiliates has entered into any
Contract to pay any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which any Seller could become liable or obligated
to pay.

        Section 4.8 Condition of Business. Buyer is an informed and sophisticated purchaser,
and has engaged or had the opportunity to engage expert advisors, experienced in the evaluation
and purchase of properties and assets such as the Purchased Assets and assumption of liabilities
such as the Assumed Liabilities as contemplated hereunder. Buyer has undertaken such
investigation and has been provided with and has evaluated such documents and information as it
has deemed necessary to enable it to make an informed and intelligent decision with respect to the
execution, delivery and performance of this Agreement. Buyer acknowledges that Sellers have
given Buyer reasonable and open access to the key employees, documents and facilities of the
Business. Buyer hereby acknowledges and agrees that notwithstanding anything expressed or
implied herein to the contrary, except as expressly set forth in Article III of this Agreement, Sellers
(including each of their directors, officers, employees, agents, stockholders, Affiliates, consultants,
counsel, accountants and other representatives) make no express or implied representations or
warranties whatsoever, including, without limitation, any representation or warranty as to physical

                                                   31
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19    Page 61 of 112



condition or value of any of the Purchased Assets or the future profitability or future earnings
performance of the Business. Buyer will accept the Purchased Assets and assume the Assumed
Liabilities at the Closing “AS IS,” “WHERE IS” AND “WITH ALL FAULTS”.

                                       ARTICLE V
                                 PRE-CLOSING COVENANTS

      The Parties agree as follows with respect to the period between the execution of this
Agreement and the Closing (except as otherwise expressly stated to apply to a different period):

        Section 5.1    Certain Efforts; Cooperation.

                (a)     Subject to the terms and conditions of this Agreement, each of the Parties
        shall use its commercially reasonable efforts, subject to the orders of the Bankruptcy Court,
        to make effective the transactions contemplated by this Agreement (including satisfaction,
        but not waiver, of the conditions to the obligations of the Parties to consummate the
        Contemplated Transactions set forth in Article VII), except as otherwise provided in
        Section 5.2; provided, however, Sellers shall be entitled to take such actions as are required
        in connection with the discharge of their fiduciary duties during the Chapter 11 Cases
        (including, soliciting higher or better offers for the Purchased Assets in any Auction in
        conformity with the terms of this Agreement).

                (b)      On and after the Closing, Sellers and Buyer shall use their commercially
        reasonable efforts to take, or cause to be taken, all appropriate action, to do or cause to be
        done by Sellers and Buyer all things necessary under applicable Law, and to execute and
        deliver such documents, ancillary agreements and other papers as may be required to carry
        out the provisions of this Agreement and consummate and make effective the
        Contemplated Transactions, including in order to more effectively vest in Buyer all of
        Sellers’ right, title and interest to the Purchased Assets, free and clear of all Liens (other
        than Permitted Liens expressly contemplated by the Sale Order); provided, however, that
        (i) Buyer shall reimburse Sellers for any costs incurred in this regard and (ii) Sellers’
        obligations hereunder shall only continue until the Chapter 11 Cases are closed or
        dismissed.

                (c)     Buyer shall at all times take all appropriate actions necessary to permit, and
        shall refrain from taking any action that would prevent, the Bankruptcy Court to make
        findings in the Sale Order that (a) Buyer is a good-faith buyer under section 363(m) of the
        Bankruptcy Code, (b) that the sale of the Purchased Assets contemplated hereby did not
        involve any improper conduct, including collusion, and cannot be avoided under grounds
        set forth under section 363(n) of the Bankruptcy Code, and (c) Buyer is not a successor to
        the Sellers.

        Section 5.2    Notices and Consents.

                 (a)     To the extent required by the Bankruptcy Code or the Bankruptcy Court,
        Sellers shall give any notices to third parties, and each Seller shall use its commercially
        reasonable efforts to obtain any third party Consents or sublicenses; provided, however,
        that (i) Sellers shall not incur any costs associated with the obligations hereunder, other

                                                 32
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19    Page 62 of 112



        than such ordinary and necessary professional fees as are required for Sellers to comply
        with the obligations hereunder and (ii) Sellers’ obligations hereunder shall only continue
        until the Chapter 11 Cases are closed or dismissed.

                (b)    Sellers and Buyer shall cooperate with one another (a) in promptly
        determining whether any filings are required to be or should be made or consents,
        approvals, permits or authorizations are required to be or should be obtained under any
        applicable Law in connection with this Agreement and the Contemplated Transactions and
        (b) in promptly making any such filings, furnishing information required in connection
        therewith and seeking to obtain timely any such consents, permits, authorizations,
        approvals or waivers; provided, however, that (i) Sellers shall not incur any costs associated
        with the obligations hereunder, other than such ordinary and necessary professional fees as
        are required for Sellers to comply with the obligations hereunder, and (ii) Sellers’
        obligations hereunder shall only continue until the Chapter 11 Cases are closed or
        dismissed.

                (c)     Subject to the terms and conditions set forth in this Agreement and
        applicable Law, Buyer and Sellers shall (A) promptly notify the other Party of any
        communication to that Party from any Governmental Entity in respect of any filing,
        investigation or inquiry concerning this Agreement or the Contemplated Transactions, (B)
        if practicable, permit the other Party the opportunity to review in advance all the
        information relating to Sellers and their respective Subsidiaries or Buyer and its Affiliates,
        as the case may be, that appears in any filing made with, or written materials submitted to,
        any third party and/or any Governmental Entity in connection with the Agreement and the
        transactions contemplated by this Agreement and incorporate the other Party’s reasonable
        comments, (C) not participate in any substantive meeting or discussion with any
        Governmental Entity in respect of any filing, investigation, or inquiry concerning this
        Agreement and the transactions contemplated by this Agreement unless it consults with the
        other Party in advance, and, to the extent permitted by such Governmental Entity, gives
        the other Party the opportunity to attend, and (D) furnish the other Party with copies of all
        correspondences, filings, and written communications between them and their Subsidiaries
        and Representatives, on the one hand, and any Governmental Entity or its respective staff,
        on the other hand, with respect to this Agreement and the transactions contemplated by this
        Agreement, provided, however, that any materials or information provided pursuant to any
        provision of this Section 5.2(c) may be redacted before being provided to the other Party
        (i) to remove references concerning the valuation of Buyer, Sellers, or any of their
        Subsidiaries, (ii) financing arrangements, (iii) as necessary to comply with contractual
        arrangements, and (iv) as necessary to address reasonable privilege or confidentiality
        issues. Sellers and Buyer may, as each deems advisable and necessary, reasonably
        designate any competitively sensitive material provided to the other under this Section
        5.2(c) as “outside counsel only.” Such materials and the information contained therein shall
        be given only to the outside legal counsel and any retained consultants or experts of the
        recipient and shall not be disclosed by such outside counsel to employees, officers or
        directors of the recipient, unless express written permission is obtained in advance from
        the source of the materials (Sellers or Buyer, as the case may be). Each of Sellers and Buyer
        shall promptly notify the other Party if such Party becomes aware that any third party has
        any objection to the Agreement on antitrust or anti-competitive grounds.

                                                 33
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1       Filed 08/28/19    Page 63 of 112



        Section 5.3    Bankruptcy Actions.

               (a)    Sale Procedures. The Sale Procedures, to be approved pursuant to the
        Bankruptcy Court’s entry of the Sale Procedures Order in a form of order attached as
        Exhibit G hereto.

                (b)     Breakup Fee. Upon the consummation of a sale of all or substantially all of
        the Purchased Assets to any third party (other than Buyer) who submits a Prevailing Bid
        for the Purchased Assets at the Auction, Sellers shall cause the Escrow Agent to
        immediately return the Good Faith Deposit to the Buyer on the closing date of such
        transaction and, within three (3) Business Days, pay to Buyer cash or other immediately
        available funds in an amount equal to $1,116,000 (the “Breakup Fee”) and an expense
        reimbursement of actual, necessary and documented out of pocket expenses associated
        with this Agreement (including travel, due diligence, professional fees, etc.) of up to a
        maximum amount of $300,000 (the “Expense Reimbursement”). The Parties agree that the
        Breakup Fee, the Expense Reimbursement and the return of the Good Faith Deposit shall
        be the full and liquidated damages of Buyer arising out of any termination of this
        Agreement pursuant to Section 8.1(e) in connection with the closing of an Alternative
        Transaction. The provisions of this Section 5.3(b) shall survive any termination of this
        Agreement pursuant to Section 8.1. The Breakup Fee and the Expense Reimbursement
        shall be approved in the Sale Procedures Order as an allowed administrative expense claim
        in the Chapter 11 Cases, and shall be paid to Buyer within three (3) Business Days
        following the closing of such sale to a third party, and shall be paid to Buyer prior to the
        payment of the proceeds of such sale to any third party asserting a Lien on the Purchased
        Assets (and no Lien of any third party shall attach to the portion of the sale proceeds
        representing the Breakup Fee or the Expense Reimbursement). In the event the Purchased
        Assets are acquired in an Alternative Transaction by any secured lender pursuant to a credit
        bid authorized by the Bankruptcy Court, such secured lender shall be responsible for the
        payment of the Breakup Fee and the Expense Reimbursement in cash at a closing on such
        sale. The provisions for the payment of the Breakup Fee or the Expense Reimbursement
        are an integral part of the transactions contemplated by this Agreement and without these
        provisions Buyer would not have entered into the Agreement.

                (c)     Backup Bid. At the conclusion of the Auction, Sellers shall identify and
        certify the bid that constitutes the second highest or best offer for the Purchased Assets
        (which Buyer acknowledges may be Buyer) (the “Backup Bid” and the Qualified Bidder
        submitting such bid, the “Backup Bidder”). The Backup Bidder may be required by Sellers
        to close on the Backup Bid no later than sixty (60) days of the conclusion of the Auction
        and no sooner than ten (10) Business Days after the date the Backup Bidder receives written
        notice of the requirement to close on the Backup Bid, which notice shall be given no later
        than thirty (30) days after the Auction. In the event that the Backup Bidder fails to close
        on the transaction contemplated in the Backup Bid, Sellers shall be permitted to retain the
        Backup Bidder’s good faith deposit as liquidated damages and that shall be Seller’s sole
        and exclusive remedy in connection with such failure.




                                                34
PHIL1 8179118v.9
            Case 19-11509-JTD            Doc 169-1        Filed 08/28/19    Page 64 of 112



                (d)    Sale Order. The Sale Order shall be entered no later than three (3) days
        after the Sale Hearing. The Sale Order shall be in a form acceptable to the Buyer in its
        reasonable discretion and provide, among other things, that:

                          i.      this Agreement is valid and enforceable;

                          ii.     this Agreement and the Contemplated Transactions are approved;

                           iii.    on the Closing Date, the Purchased Assets shall be sold to Buyer
                   free and clear of any and all Liens (except for Permitted Liens), including any liens
                   granted during the Chapter 11 Cases;

                           iv.    on the Closing Date, the Assumed Contracts shall be assumed by
                   Sellers and assigned to the Buyer pursuant to Section 365 of the Bankruptcy Code
                   and Sellers shall pay the Cure Costs that are Excluded Liabilities the Buyer shall
                   pay the Cure Costs that are Assumed Liabilities due in connection with the
                   assumption and assignment of Assumed Contracts;

                          v.      all causes of actions against any counterparty to the Assumed
                   Contracts, related in any way to the Assumed Contracts, shall be forever released
                   and waived by the Sellers. The Sellers, however, shall be entitled to assert any
                   defenses against any claim asserted by any counterparty to the Assumed Contracts;

                          vi.     after the Closing Date, subject to Section 2.7(d), the Buyer shall
                   have the continuing right to review and determine whether to elect to acquire the
                   Designation Rights Assets;

                           vii.    after the Closing Date the Buyer shall have the obligation to timely
                   pay all costs associated with the Designation Rights Assets; and

                            viii. all persons and entities, including, governmental, tax and regulatory
                   authorities, lenders, trade and other creditors holding interests or claims of any kind
                   or nature whatsoever against the Sellers or their assets (whether legal or equitable,
                   secured or unsecured, matured or unmatured, contingent or noncontingent,
                   liquidated or unliquidated, senior or subordinated), arising under or out of, in
                   connection with or in any way relating to the Sellers, the Purchased Assets, or the
                   operations of the Sellers prior to the Closing shall have no claims against the Buyer,
                   its affiliates, successors or assigns, property or the Purchased Assets such persons’
                   or entities’ interests or claims, subject to rights of parties or individuals for claims
                   arising out of Assumed Liabilities.

               (e)      The Sale Order shall contain findings by the Bankruptcy Court that (a)
        Buyer is a good-faith buyer under section 363(m) of the Bankruptcy Code, (b) Buyer is not
        a successor to the Sellers, and (c) the sale of the Purchased Assets contemplated hereby did
        not involve any improper conduct, including collusion, and cannot be avoided under
        grounds set forth under section 363(n) of the Bankruptcy Code, unless in the reasonable
        judgment of Sellers’ professionals, after consultation with Buyer, Sellers believe there


                                                     35
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1        Filed 08/28/19   Page 65 of 112



        exists a factual basis that would preclude the Bankruptcy Court from making such a
        finding.

                (f)      Sellers and Buyer agree to use commercially reasonable efforts to
        cooperate, assist and consult with each other to obtain the issuance and entry of the Sale
        Order, including furnishing affidavits, declarations or other documents or information for
        filing with the Bankruptcy Court. The Sale Order shall also indicate that the transactions
        set forth in this Agreement may be consummated immediately upon entry of the Sale Order
        and pursuant to Fed. R. Bankr. P. 6004(h), the sale of the Purchased Assets is not stayed
        pending the expiration of fourteen (14) days from the date of entry of the Sale Order. In
        the event the Sale Order is appealed, Sellers shall use their commercially reasonable efforts
        to oppose any such appeal.

                (g)    Bankruptcy Court Approval of Sale. Sellers and Buyer shall cooperate,
        assist and consult with each other and each use commercially reasonable efforts, to secure
        the entry of the Sale Order. In connection with the assumption and assignment of the
        Assumed Contracts pursuant to Section 365 of the Bankruptcy Code, Buyer shall take all
        actions reasonably required in the discretion of the Buyer or otherwise as directed by the
        Bankruptcy Court to provide “adequate assurance of future performance” by Buyer under
        the Assumed Contracts after the Closing.

                (h)    Liquor Licenses. Sellers shall seek to have included in the Sale Order a
        provision that immediately upon the Closing Buyer shall be entitled to continue to sell
        alcoholic beverages at the premises included in the Purchased Assets or Designation Rights
        Assets upon the same terms as the Sellers were selling such alcoholic beverages until such
        time as the Buyer has had the time and opportunity to obtain its own Liquor Licenses.

        Section 5.4 Conduct of Business. From the date hereof until the earlier of the
termination of this Agreement pursuant to Section 8.1 or the Closing Date, except (i) as disclosed
on Section 5.4 of the Disclosure Schedules, (ii) as may be required by the Bankruptcy Court, (iii)
for the consequences resulting from the continuation of the Chapter 11 Cases, or (iv) as may be
required or contemplated by this Agreement, subject to the terms of its credit agreement with their
debtors in possession lenders, each Seller shall conduct, and shall cause its Affiliates to conduct,
the Business and maintain the Purchased Assets in the Ordinary Course of Business and use its
commercially reasonable efforts to preserve intact the Purchased Assets (and all goodwill relating
thereto) and all respective relationships with customers, vendors, creditors, employees, landlords,
agents, and others having business relationships with them. Without limiting the generality of the
foregoing, during the period from the date of this Agreement to the Closing, except as otherwise
contemplated by this Agreement or as Buyer shall otherwise consent in writing, each Seller shall,
and shall cause each of its respective Affiliates to, do the following:

               (a)    pay all post-petition bills and invoices for post-petition goods or services
        promptly when due, including rent, CAM, taxes and other amounts due under the Leases
        that may become part of the Purchased Assets;

               (b)    notify Buyer of any material adverse change in its condition (financial or
        otherwise), business, properties, assets or liabilities, or of the commencement of or any

                                                 36
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19    Page 66 of 112



        material development or disposition with respect to any material governmental complaints,
        investigations, or hearings (or any written threats thereof);

                (c)      in the Ordinary Course of Business, maintain and repair all of the equipment
        on the premises and the premises themselves so that the Business may continue to operate
        the facilities consistent with past practice in a manner hospitable to customers and guests;

                (d)    maintain in the Ordinary Course of Business customary amounts of cash,
        cash equivalents and similar cash items at the location of each restaurant in cash registers,
        safes, strongboxes and lock boxes consistent with past practice;

               (e)     maintain in the Ordinary Course of Business customary amounts and quality
        of Inventory consistent with past practice;

                (f)    use its commercially reasonable efforts to keep and maintain possession of
        and compliance with the terms of all Permits (including Liquor Licenses) necessary or
        required by Law to own, lease and operate its respective properties (and the Purchased
        Assets) and to carry on the Business or that are material to the operation of the Business or
        the Purchased Assets, including by taking all actions and submitting all payments,
        applications, and filings necessary to renew any such Permit due to expire at any time
        before the Closing Date (or 60 days thereafter); and

               (g)    maintain insurance coverage with financially responsible insurance
        companies substantially similar in all material respects to the insurance coverage
        maintained by the Business and Sellers on the Petition Date.

        Section 5.5 Certain Restricted Conduct. Except as set forth on Section 5.5 of the
Disclosure Schedules and except as otherwise set forth in this Agreement or as Buyer shall
otherwise consent in advance in writing, during the period from the date of this Agreement to the
Closing, no Seller shall, and each Seller shall cause each of its respective Affiliates not to, with
respect to the Purchased Assets:

               (a)    sell, lease, license, transfer, or dispose of other than in the Ordinary Course
        of Business any Purchased Assets;

               (b)     authorize or enter into any Contract, arrangement, or commitment other
        than a Contract that is in the Ordinary Course of Business;

                (c)     dispose of or permit to lapse any rights in, to or for the use of any material
        Intellectual Property Right,

                (d)     other than in the Ordinary Course of Business, including maintenance and
        repair, authorize, undertake, make, or enter into any commitments obligating any Seller to
        (i) make or accelerate any capital expenditures that cannot reasonably be substantially
        completed prior to the Closing or (ii) undertake or approve any material renovation or
        rehabilitation of any Leased Real Property that cannot reasonably be substantially
        completed prior to the Closing;


                                                 37
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19    Page 67 of 112



                 (e)    (i) increase any compensation or enter into or amend, in a way that increases
        benefits, any employment, severance or other agreement with any of its officers, directors
        or employees, (ii) adopt any new Employee Benefit Plan or amend or terminate or increase
        the benefits under any existing Employee Benefit Plan (other than the 401(k) Plan which
        is subject to Section 6.15 below), except for changes which are required by Law and
        changes which are not more favorable to participants than provisions presently in effect,
        (iii) hire any employee or individual independent contractor with annual compensation in
        excess of $75,000 (except to the extent such hire is in replacement of an existing employee
        with comparable compensation), or enter into any new employment or severance
        agreements that would result in post-termination payments that in the aggregate would
        exceed $5,000 becoming due or payable upon termination of employment or of the
        individual independent contractor, or (iv) assume or enter into any labor or collective
        bargaining agreement relating to the Business, any employee, or any Purchased Asset;

              (f)     take any action that would constitute or result in an event of default under
        any debtor-in-possession financing facility agreement or order, and/or cash collateral
        agreement;

               (g)     permit, offer, agree or commit (in writing or otherwise) to permit, any of
        the Purchased Assets to become subject, directly or indirectly, to any Lien, except for
        Permitted Liens, Liens existing on the date of this Agreement and Liens granted before a
        Closing in connection with any debtor-in-possession financing facility agreement or order,
        and/or cash collateral agreement;

               (h)     do any other act that would, to the Knowledge of Sellers, cause any
        representation or warranty of any Seller in this Agreement to be or become untrue in any
        material respect or intentionally omit to take any action necessary to prevent any such
        representation or warranty from being untrue in any material respect; or

                (i)    authorize or enter into any Contract, agreement, or commitment with
        respect to any of the foregoing.

No Seller nor any of its Affiliates shall: (i) renew any Lease nor suffer any person other than such
Seller, its employees, agents, servants and invitees to occupy or use the premises or any portion
thereof, without in any case the express written consent of Buyer, which consent shall not be
unreasonably withheld or (ii) terminate, amend, extend, renew, modify, breach, waive or allow
any rights to lapse under any Lease. Any attempt to do any of the foregoing without such written
consent shall be null and void. If Sellers request such a consent from Buyer, the request shall be
in writing specifying the terms of the renewal; the identity of the proposed assignee or sub-lessee;
the duration of said desired sublease or renewal, the date same is to occur, the exact location of the
space affected thereby and the proposed rentals on a square foot basis chargeable thereunder. Such
request for Buyer consent shall be submitted to Buyer at least three (3) days in advance of the date
on which Sellers desire to make such event occur.

        Section 5.6 Notice of Developments. From the date hereof until the Closing Date, each
of the Sellers (with respect to itself), as the case may be, shall promptly disclose to Buyer, on the
one hand, and Buyer shall promptly disclose to Sellers, on the other hand, in writing (in the form

                                                 38
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1        Filed 08/28/19   Page 68 of 112



of an updated Disclosure Schedule, if applicable) after attaining knowledge (as applicable to each
of Sellers and Buyer) of any material failure of any of Sellers or Buyer to comply with or satisfy
any of their respective covenants, conditions or agreements to be complied with or satisfied by it
under this Agreement in any material respect; provided, however, that the delivery of any notice
pursuant to this Section 5.6 shall not limit or otherwise affect the remedies available to the party
receiving such notice under this Agreement if such party objects to the disclosures contained in
such notice within five (5) days of receipt of such notice.

        Section 5.7    Access.

                 (a)    Upon reasonable advance written request by Buyer, Sellers shall permit
        Buyer and its Representatives to have reasonable access during normal business hours, and
        in a manner so as not to interfere unreasonably with the normal business operations of
        Sellers, to all premises, properties, personnel, Records and Contracts related to the
        Business, in each case, for the sole purpose of evaluating the Business; provided, however,
        that, for avoidance of doubt, the foregoing shall not require any Party to waive, or take any
        action with the effect of waiving, its attorney-client privilege or any confidentiality
        obligation to which it is bound with respect thereto or take any action in violation of
        applicable Law.

               (b)    All information obtained pursuant to this Section 5.7 shall be subject to the
        terms and conditions of the Confidentiality Agreement.

        Section 5.8 Press Releases and Public Announcements. After notice to and
consultation with Buyer, Sellers shall be entitled to disclose, if required by applicable Law or by
order of the Bankruptcy Court, this Agreement and all information provided by Buyer in
connection herewith to the Bankruptcy Court, the United States Trustee, the Committee, parties in
interest in the Chapter 11 Cases and other Persons bidding on assets of Sellers. Other than
statements made in the Bankruptcy Court (or in pleadings filed therein), Sellers shall not issue
(prior to, on or after the Closing) any press release or make any public statement or public
communication without the prior written consent of Buyer, which shall not be unreasonably
withheld or delayed; provided, however, Sellers, without the prior consent of Buyer, may issue
such press release or make such public statement as may, upon the advice of counsel, be required
by applicable Law or any Governmental Entity with competent jurisdiction. Buyer, without the
prior consent of Sellers, may issue such press release or make such public statement, filing or
disclosure (x) prior to Closing, as may, upon the advice of counsel, be required by applicable Law
or any Governmental Entity with competent jurisdiction and (y) after Closing, as it may wish.

        Section 5.9 Bulk Transfer Laws. Buyer acknowledges that Sellers will not comply
with the provisions of any bulk transfer Laws of any jurisdiction in connection with the
transactions contemplated by this Agreement, and hereby waives all claims related to the
non-compliance therewith. The Parties intend that pursuant to section 363(f) of the Bankruptcy
Code, the transfer of the Purchased Assets shall be free and clear of any Liens on the Purchased
Assets (other than Permitted Liens), including any Liens arising out of the bulk transfer Laws, and
the Parties shall take such steps as may be necessary or appropriate to so provide in the Sale Order.




                                                 39
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19    Page 69 of 112



        Section 5.10 Contracts. If at any time Sellers become aware, on or before the Closing,
of any heretofore unrejected Contract to which any of Sellers is a party that satisfies the conditions
of Section 3.6, but has not been included on Schedule 3.6 of the Disclosure Schedule, Sellers shall
promptly thereafter advise Buyer of the existence of such Contract and provide Buyer with a copy
thereof. Buyer shall have the right, for a period of five (5) Business Days following the delivery
of any such Contract, to review such Contract and during such period Sellers shall refrain from
modifying, termination or rejecting such Contract without Buyer’s express prior written consent.
Buyer shall have the option, exercisable by written notice to Sellers given within such five (5)
Business Day period, to request that Sellers assume, assign and sell such Contract to Buyer or
make such Contract a Designated Asset. If Buyer timely exercises such option, Sellers shall use
commercially reasonable efforts to assume, assign and sell such Contract to Buyer, as promptly as
reasonably practicable, on the same terms and conditions as would be applicable under this
Agreement to the Assumed Contracts or Designated Assets; provided, however, that Buyer shall
be responsible for the payment of any Cure Amount in connection with the assumption and
assignment of such Assumed Contract, except as otherwise provided in Section 2.7 and provided
such Cure Amount is an Assumed Liability. If Buyer fails or declines to exercise such option,
Sellers shall reject such Contract upon five (5) Business Days’ notice to Buyer.

        Section 5.11 Casualty, Condemnation, Loss of Lease.

                 (a)     If, prior to Closing, any Leased Real Property and the associated
        improvements or any part thereof shall be subject to a taking by any Governmental Entity
        through condemnation, eminent domain or otherwise (including, but not limited to, any
        transfer made in lieu of or in anticipation of the exercise of such taking) (collectively,
        “Condemnation”), Buyer shall take title to the Purchased Assets relating to such affected
        Leased Real Property and improvements notwithstanding such Condemnation. At the
        Closing, Buyer, shall succeed to (x) the rights of the applicable Seller to the Condemnation
        proceeds, including insurance proceeds, with respect to a Condemnation (“Condemnation
        Proceeds”), and (y) the rights to settle any such Condemnation proceeding, and Buyer shall,
        at Closing succeed to the rights of the applicable Seller to all required proofs of loss,
        assignments of claims and similar items. The Sellers, at Closing, shall assign to Buyer all
        right, title and interest to any claims or proceeds Seller may have. The Sellers shall not
        settle any such proceedings without the consent of Buyer, such consent not to be
        unreasonably withheld or delayed. Sellers’ compliance with this Section 5.11(a) shall cure
        any breach of covenant or inaccuracy of any representation and warranty arising as a result
        of a Condemnation.

                 (b)     If, prior to Closing, any Leased Real Property and the associated
        improvements or any part thereof shall be destroyed or damaged by fire, earthquake, flood
        or other casualty (collectively, “Casualty”), Buyer shall take title to the Purchased Assets
        relating to such affected Leased Real Property and improvements notwithstanding such
        Casualty. At the Closing, Buyer, shall succeed to (x) the rights of the applicable Seller to
        the Casualty proceeds, including insurance proceeds, with respect to such Casualty
        (“Casualty Proceeds”), including without duplication, giving Buyer a credit against the
        Purchase Price in the amount of the Casualty Proceeds actually received by the applicable
        Seller and not applied by the applicable Seller to repair prior to Closing, and (y) the rights
        to settle after Closing any loss under all policies of insurance applicable to the Casualty,

                                                 40
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1        Filed 08/28/19    Page 70 of 112



        and Buyer shall, at Closing and thereafter, succeed to the rights of the Sellers to all required
        proofs of loss, assignments of claims and other similar items and Sellers shall, at Closing,
        assign same to Buyer. The Sellers shall not settle any such claims without the consent of
        Buyer; such consent not to be unreasonably withheld or delayed. Sellers’ compliance with
        this Section 5.11(b) shall cure any breach of covenant or inaccuracy of any representation
        and warranty arising as a result of a Casualty.

                                         ARTICLE VI
                                      OTHER COVENANTS

         The Parties agree as follows with respect to the period from and after the Closing, provided
that (i) Sellers shall not incur any costs, associated with the obligation hereunder, other than such
ordinary and necessary professional fees as are required for Sellers to comply with the obligations
hereunder and (ii) Sellers’ obligations hereunder shall only continue until the Chapter 11 Cases
are closed or dismissed:

       Section 6.1 Cooperation. Each of the Parties shall cooperate with each other, and shall
use their commercially reasonable efforts to cause their respective Representatives to cooperate
with each other, to provide an orderly transition of the Purchased Assets and Assumed Liabilities
from Sellers to Buyer and to minimize the disruption to the Business resulting from the
Contemplated Transactions.

         Section 6.2 Further Assurances. In case at any time from and after the Closing any
further action is necessary or reasonably required to carry out the purposes of this Agreement,
subject to the terms and conditions of this Agreement and the terms and conditions of the Sale
Order, at any Party’s request and sole cost and expense, each Party shall take such further action
(including the execution and delivery to any other Party of such other reasonable instruments of
sale, transfer, conveyance, assignment, assumption and confirmation and providing materials and
information) as another Party may reasonably request as shall be necessary to transfer, convey and
assign to Buyer all of the Purchased Assets, to confirm Buyer’s assumption of the Assumed
Liabilities and to confirm Sellers’ retention of the Excluded Assets and Excluded Liabilities.
Without limiting the generality of this Section 6.2, to the extent that either Buyer or Sellers
discovers any additional assets or properties which the parties mutually agree should have been
transferred or assigned to Buyer as Purchased Assets but were not so transferred or assigned, Buyer
and Sellers shall cooperate and execute and deliver any instruments of transfer or assignment
necessary to transfer and assign such asset or property to Buyer.

        Section 6.3 Availability of Business Records. From and after the Closing, Buyer shall
promptly provide to Sellers and their respective Representatives (after reasonable notice and
during normal business hours and without charge to Sellers) access to all Records included in the
Purchased Assets for periods prior to the Closing and reasonable access to Transferred Employees
to the extent such access is necessary in order for Sellers (as applicable) to comply with applicable
Law or any contract to which it is a party, for liquidation, winding up, Tax reporting or other proper
purposes and so long as such access is subject to an obligation of confidentiality, and shall preserve
such Records until the latest of (i) seven years after the Closing Date, (ii) the required retention
period for all government contact information, records or documents, (iii) the conclusion of all
bankruptcy proceedings relating to the Chapter 11 Cases or (iv) in the case of Records related to

                                                  41
PHIL1 8179118v.9
            Case 19-11509-JTD           Doc 169-1       Filed 08/28/19   Page 71 of 112



Taxes, the expiration of the statute of limitation applicable to such Taxes. Such access shall include
access to any information in electronic form to the extent reasonably available. Buyer
acknowledges that Sellers have the right to retain originals or copies of all of Records included in
the Purchased Assets for periods prior to the Closing. Prior to destroying any Records included in
the Purchased Assets for periods prior to the Closing, Buyer shall notify Sellers thirty (30) days in
advance of any such proposed destruction of its intent to destroy such Records, and Buyer shall
permit Sellers to retain such Records, at Sellers’ cost and expense. With respect to any Litigation
and claims that are Excluded Liabilities, Buyer shall render all reasonable assistance that Sellers
may request in defending or prosecuting such Litigation or claim and shall make available to
Sellers such personnel as are most knowledgeable about the matter in question, all without charge.

        Section 6.4       Employee Matters.

                 (a)    Each Seller shall, effective as of the day prior to the Closing Date, discharge
        all Current Employees. Prior to the Closing, Buyer shall offer (or cause a designee of Buyer
        to offer), to employ those Current Employees desired to be employed by Buyer (i) to
        operate the Continuing Restaurants, with employment commencing as of the Closing Date
        or (ii) to be employed in the Buyer’s head office with employment commencing on the
        Closing Date. For purposes of this Agreement, each Current Employee who receives such
        an offer of employment shall be collectively referred to as an “Offeree.” Prior to the
        Closing Date, Buyer will provide Sellers with a schedule setting forth a list of the names
        of all Offerees. Each Offeree who accepts such offer prior to the Closing shall be referred
        to herein as a “Transferred Employee.” Except to the extent Sellers fail to comply in any
        material respects with Section 6.4(c)(i) and Section 6.4(c)(iii), Buyer hereby agrees that
        the offer to an Offeree shall include a level of base salary or wages that are substantially
        comparable in the aggregate to the base salary or wages provided to such Offeree by Sellers
        as of the Closing Date and that the benefits offered to such Offeree shall be the same
        benefits that Buyer’s Affiliates’ similarly situated employees are offered.

                (b)     Each Current Employee of Sellers who is not a Transferred Employee shall
        be referred to herein as an “Excluded Employee.”

                   (c)    Following the date of this Agreement,

                          i.     Sellers shall allow Buyer or any of its Representatives reasonable
                   access upon reasonable advance notice to meet with and interview the Current
                   Employees who are members of executive management and other employees
                   reasonably requested during normal business hours;

                          ii.     Sellers shall not, nor shall any Seller authorize or direct or give
                   express permission to any Affiliate, officer, director or employee of any Seller or
                   any Affiliate, to (A) interfere with Buyer’s or its Representatives’ rights under
                   Section 6.4(a) to make offers of employment to any Offeree, or (B) solicit or
                   encourage any Offeree not to accept, or to reject, any such offer of employment;

                         iii.    Sellers shall provide reasonable cooperation and information to
                   Buyer or the relevant Representative as reasonably requested by Buyer or such


                                                   42
PHIL1 8179118v.9
            Case 19-11509-JTD            Doc 169-1        Filed 08/28/19    Page 72 of 112



                   Representative with respect to its determination of appropriate terms and conditions
                   of employment for any Offeree;

                          iv.   Buyer acknowledges its responsibility to provide COBRA coverage
                   to Excluded Employees pursuant to Q&A 8(c) of Treasury Regulation §54.4980B-
                   9;

                           v.      Sellers shall process the payroll for and pay, or cause to be paid, the
                   base wages, base salary and benefits that are due and payable on or prior to the
                   Closing Date with respect to all employees of Sellers no later than the date such
                   wages or salary would normally be paid. Seller shall withhold and remit all
                   applicable payroll taxes as required by Law on or prior to the Closing Date with
                   respect to all employees of Sellers as of such date. In accordance with Buyer’s
                   obligations under the Assumed Liabilities, upon receipt of an invoice from Sellers
                   for such payroll, Buyer shall promptly fund such payroll to Sellers so that it can be
                   timely paid by Sellers;

                           vi.     Buyer shall process the payroll for and shall pay, or cause to be paid,
                   base wages, base salary and benefits that accrue after the Closing Date with respect
                   to all Transferred Employees. Buyer shall withhold and remit all applicable payroll
                   taxes as required by Law after the Closing Date with respect to Transferred
                   Employees. In addition, as part of the wind-down expenses, Sellers shall (or shall
                   cause its designee to) process all employee and Tax reporting covering the periods
                   prior to the Closing in connection with the Excluded Employees and the
                   Transferred Employees that will be required to be prepared and delivered after the
                   Closing. Nothing herein shall be construed as requiring, and neither Sellers nor any
                   of their Affiliates shall take any affirmative action that would have the effect of
                   requiring Buyer to continue any specific employee benefit plan or to continue the
                   employment of any specific person. Nothing in this Agreement shall create or be
                   construed as creating any contract of employment or as conferring upon any
                   Transferred Employee or upon any other person, other than the parties to this
                   Agreement in accordance with its terms, any rights to enforce any provisions of this
                   Agreement under ERISA or otherwise; and

                           vii.    In connection with the Closing, and to the extent permitted by Law,
                   Sellers shall transfer to Buyer an amount, in cash, representing the aggregate
                   contributions of each Transferred Employee then participating in any flexible
                   spending arrangements of Sellers, net of reimbursements paid prior to the date of
                   transfer (but not less than zero). Buyer shall cause such amounts to be credited to
                   each such Transferred Employee’s accounts under Buyer’s corresponding health
                   and dependent care spending account plan in effect for such employees as of the
                   Closing Date, and all claims for reimbursement which have not been paid as of the
                   date of the transfer to Buyer and credited under the Sellers’ flexible spending plan
                   shall be paid pursuant to and under the terms of the Buyer’s plan. In the event that
                   applicable Law prohibits the transfer of the flexible spending accounts to Buyer,
                   Buyer shall take such actions as are necessary to administer post-Closing Sellers’
                   flexible spending plan. Sellers shall reasonably cooperate with Buyer in connection

                                                     43
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19    Page 73 of 112



                   with Buyer’s administration of the flexible spending plan, including without
                   limitation promptly transferring control of any accounts to Buyer.

        Section 6.5 Recording of Intellectual Property Assignments. All of the Intellectual
Property Assignments shall be recorded and filed by Buyer with the appropriate Governmental
Entities as promptly as practicable following the Closing.

        Section 6.6 Transfer Taxes. To the extent not exempt under section 1146 of the
Bankruptcy Code, Buyer shall pay any stamp, documentary, registration, transfer, added-value or
similar Tax (each, a “Transfer Tax”) imposed under any applicable Law in connection with the
transactions contemplated by this Agreement. Sellers and Buyer shall cooperate to prepare and
timely file any Tax Returns required to be filed in connection with Transfer Taxes described in the
immediately preceding sentence.

        Section 6.7 Wage Reporting. Buyer and Sellers agree to utilize, or cause their
respective Affiliates to utilize, the standard procedure set forth in Internal Revenue Service
Revenue Procedure 2004-53 with respect to wage reporting.

         Section 6.8 Acknowledgements. Buyer acknowledges that it has received from Sellers
certain projections, forecasts and prospective or third party information relating to Sellers, the
Business, the Purchased Assets, the Assumed Liabilities or any related topics. Buyer acknowledges
that (i) there are uncertainties inherent in attempting to make such projections and forecasts and in
such information, (ii) Buyer is familiar with such uncertainties and is taking full responsibility for
making its own evaluation of the adequacy and accuracy of all projections, forecasts and
information so furnished, and (iii) neither Buyer nor any other Person shall have any claim against
any Seller, its Affiliates or their respective Representatives with respect thereto. Accordingly,
without limiting the generality of Section 3.14, Sellers make no representations or warranties with
respect to such projections, forecasts or information.

        Section 6.9      Insurance Policies.

                (a)     To the extent that any current or prior Insurance Policy is not transferable
        to Buyer at the Closing in accordance with the terms thereof, each Seller, as applicable,
        shall hold such Insurance Policy for the benefit of Buyer, shall reasonably cooperate with
        Buyer (at Buyer’s cost and expense) in pursuing any claims thereunder, and shall pay over
        to Buyer promptly any insurance proceeds paid or recovered thereunder with respect to the
        Purchased Assets or the Assumed Liabilities. In the event Buyer determines to purchase
        replacement coverage with respect to any such Insurance Policy, Sellers shall reasonably
        cooperate with Buyer to terminate such Insurance Policy to the extent only applicable to
        the Purchased Assets, and Sellers shall, at the option of Buyer, promptly pay over to Buyer
        any refunded or returned insurance premiums received by any Sellers in connection
        therewith (or, if applicable, Buyer’s pro rata portion thereof) or cause such premiums to be
        applied by the applicable carrier to the replacement coverage arranged by Buyer.

                (b)     To the extent that any current or prior Insurance Policy of any Seller relates
        to the Purchased Assets or Assumed Liabilities and the Excluded Assets or the Excluded
        Liabilities, and such Insurance Policy is transferred to Buyer at the Closing, Buyer shall


                                                 44
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1        Filed 08/28/19    Page 74 of 112



        hold such Insurance Policy with respect to the Excluded Assets or Excluded Liabilities, as
        applicable, for the benefit of Sellers, shall reasonably cooperate with Sellers in pursuing
        any claims thereunder, and shall pay over to Sellers promptly any insurance proceeds paid
        or recovered thereunder with respect to the Excluded Assets or the Excluded Liabilities.

                (c)      Notwithstanding subparagraphs (a) and (b) above, nothing in this Article or
        Agreement shall transfer any directors and officers’ liability insurance policies relating to
        the Sellers to the Buyer.

               (d)     Sellers’ obligations under this Section shall only continue until the Chapter
        11 Cases are closed or dismissed.

        Section 6.10 Collection of Accounts Receivable.

                (a)    As of the Closing Date, each Seller hereby (i) authorizes Buyer to open any
        and all mail addressed to any Seller relating to the Business or the Purchased Assets and
        delivered to the offices of the Business or otherwise to Buyer if received on or after the
        Closing Date and (ii) appoints Buyer or its attorney-in-fact to endorse, cash and deposit
        any monies, checks or negotiable instruments received by Buyer after the Closing Date
        with respect to Accounts Receivable that are Purchased Assets or accounts receivable
        relating to work performed by Buyer after the Closing, as the case may be, made payable
        or endorsed to any Seller or Sellers’ order, for Buyer’s own account.

                 (b)     As of the Closing Date, each Seller agrees that any monies, checks or
        negotiable instruments received by any Seller after the Closing Date with respect to
        Accounts Receivable that are Purchased Assets or accounts receivable relating to work
        performed by Buyer after the Closing, as the case may be, shall be held in trust by such
        Seller for Buyer’s benefit and account, and promptly upon receipt by a Seller of any such
        payment (but in any event within five (5) Business Days of such receipt), such Seller shall
        pay over to Buyer or its designee the amount of such payments. In addition, Buyer agrees
        that, after the Closing, it shall hold and shall promptly transfer and deliver to Sellers, from
        time to time as and when received by Buyer or its Affiliates, any cash, checks with
        appropriate endorsements, or other property that Buyer or its Affiliates may receive on or
        after the Closing which properly belongs to Sellers hereunder, including any Excluded
        Assets.

               (c)    As of the Closing Date, Buyer shall have the sole authority to bill and collect
        Accounts Receivable that are Purchased Assets and accounts receivable relating to work
        performed by Buyer after the Closing.

        Section 6.11 Use of Name and Marks. Neither Sellers nor any of their Affiliates shall
use, license or permit any third party to use, any name, slogan, logo or trademark which is similar
or deceptively similar to any of the names, trademarks or service marks included in the Intellectual
Property included in the Purchased Assets.

        Section 6.12 Liquor License Approvals. Sellers shall reasonably cooperate with Buyer
in connection with Buyer’s filings with any Governmental Entity or third party with respect to any
of the Liquor Licenses and obtaining the necessary consents and approvals pertaining to transfer

                                                  45
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1        Filed 08/28/19    Page 75 of 112



and/or issuance of the Liquor Licenses to Buyer (“Liquor License Approvals”), including by
entering into the Management Agreement and, if reasonably requested by Buyer, initiating and/or
participating, at Buyer’s sole cost and expense, in such Legal Proceedings reasonably requested
by Buyer to obtain such Liquor License Approvals.

        Section 6.13 Data Privacy Protection. Buyer acknowledges that the Purchased Assets
include personally identifiable information (“PII”) within the meaning of section 363(b) of the
Bankruptcy Code, along with associated personal information about the Sellers’ customers. In
connection with the same, Buyer agrees to: (i) employ appropriate security controls and procedures
(technical, operational and managerial) to protect PII and personal information, (ii) abide by all
applicable Laws and regulations with respect to PII and (iii) take such further actions with respect
to PII as may be agreed between the Parties. Sellers agree to take such action reasonably requested
by Buyer, including amending their privacy policies with respect to PII, as may be necessary to
transfer the PII to Buyer, including sending a notice to the subjects of the PII and giving each such
subject the right to object to the transfer of the PII. Buyer agrees that it shall, absent a customer’s
consent received after adequate notice: (a) abide by the Sellers’ privacy policies and privacy-
related covenants made in Sellers’ terms of service that were in effect as of the Petition Date, (b)
respect prior requests of customers to opt out of receipt of marketing messages (to the extent Sellers
make Buyer aware of such requests; provided that Buyer shall seek to obtain such information
from Sellers) and (c) use personal information only for the purposes of continuing Business
operations and continuing to provide similar goods and services to customers, including marketing
the products and services related to Purchased Assets. Buyer shall require consent of a customer
for any additional use of PII or personal information or before making material changes to the
privacy policies that weaken a customer’s consumer protection. Furthermore, to the extent PII
includes any social security numbers, Buyer shall limit such use to tax reporting purposes, and
shall purge such information from its databases when such information is no longer required for
that purpose.

       Section 6.14 Covenant Not to Sue. Buyer hereby covenants and agrees that it shall not
bring suit or otherwise assert (a) any claim relating to any Purchased Avoidance Actions or (b)
any claims against Sellers’ current or former officers and directors which constitute Purchased
Assets before any court, arbitrator, mediator or administrative agency anywhere in the world.
Buyer further covenants and agrees that it shall not assign the Purchased Avoidance Actions or
claims against Sellers’ current or former officers and directors to any third party.

        Section 6.15 401-K Plan. Not less than two (2) Business Days before the anticipated
Closing Date, the board of directors of each Seller shall adopt resolutions and take such corporate
action as is necessary to terminate any Employee Benefit Plan that is maintained pursuant to
Section 401(k) of the Code, including the 401(k) Plan, effective as of the date prior to the Closing
Date, with the form and substance of such resolutions subject to Buyer’s prior review and
reasonable approval. Following the Closing, the assets thereof shall be distributed to the
participants, and Buyer shall, to the extent permitted by any “eligible retirement plan” (within the
meaning of Section 401(a)(31) of the Code) of Buyer or any of its subsidiaries (the “Buyer 401(k)
Plan”) and consistent with Buyer policies with respect to Buyer’s current employees, permit the
Transferred Employees who are then actively employed to make rollover contributions of “eligible
rollover distributions” (within the meaning of Section 401(a)(31) of the Code, inclusive of loans
to participants), in the form of cash (or, in the case of loans, notes), in an amount equal to the

                                                  46
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1        Filed 08/28/19    Page 76 of 112



eligible rollover distribution portion of the account balance distributed to such Transferred
Employee from the Seller 401(k) Plan to the Buyer 401(k) Plan. Buyer shall be responsible for
the post-Closing administration and winding down of the 401(k) Plan following its termination by
Sellers. Sellers shall reasonably cooperate with Buyer in connection with Buyer’s administration
of the winding down of the 401(k) Plan, including without limitation promptly providing all
employee data and 401(k) Plan information reasonably necessary to make Form 5500 filings and
perform any audits in connection with the winding down of the 401(k) Plan.

                                       ARTICLE VII
                                  CONDITIONS TO CLOSING

         Section 7.1 Conditions to Buyer’s Obligations. Subject to Section 7.3, Buyer’s
obligation to consummate the Contemplated Transactions in connection with the Closing is subject
to satisfaction or waiver of the following conditions:

                (a)     as of the date hereof and as of the Closing (in each case, except for any
        representation or warranty that is expressly made as of a specified date, in which case as
        of such specified date), (i) each representation or warranty contained in Section 3.1, Section
        3.2 or Section 3.3 shall be true and correct in all respects, and (ii) each other representation
        or warranty set forth in Article III shall be true and correct in all respects, except where the
        failure of such representations and warranties referred to in this clause (ii) to be true and
        correct, individually or in the aggregate with other such failures, has not had, and would
        not reasonably be expected to have, a Material Adverse Effect; provided, however, that for
        purposes of determining the accuracy of representations and warranties referred to in clause
        (ii) for purposes of this condition, all qualifications as to “materiality” and “Material
        Adverse Effect” contained in such representations and warranties shall be disregarded;

               (b)     Sellers shall have performed and complied with their covenants and
        agreements hereunder to the extent required to be performed prior to the Closing in all
        material respects, and Sellers shall have caused the documents and instruments required by
        Section 2.9(a) to be delivered to Buyer (or tendered subject only to Closing);

                (c)   no Governmental Entity of competent jurisdiction shall have enacted,
        issued, promulgated, enforced or entered any Decree that is in effect and that has the effect
        of making the Closing illegal or otherwise prohibiting the consummation of the Closing;

               (d)     the Sale Order shall have been entered by the Bankruptcy Court, which shall
        include a waiver of the fourteen (14) day stay set forth in Rule 6004(h) of the Federal Rules
        of Bankruptcy Procedure, and shall be a final, non-appealable order;

               (e)    from the date of this Agreement until the Closing Date, there shall not have
        occurred and be continuing any Material Adverse Effect; and

                (f)     Sellers shall have delivered a certificate from an authorized officer of each
        Seller to the effect that each of the conditions specified in Section 7.1(a), Section 7.1(b)
        and Section 7.1(e) has been satisfied.



                                                  47
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1        Filed 08/28/19    Page 77 of 112



        Section 7.2 Conditions to Sellers’ Obligations. Subject to Section 7.3, Sellers’
obligation to consummate the Contemplated Transactions in connection with the Closing are
subject to satisfaction or waiver of the following conditions:

                (a)     as of the date hereof and as of the Closing (in each case, except for any
        representation or warranty that is expressly made as of a specified date, in which case as
        of such specified date), (i) each representation or warranty contained in Section 4.1, Section
        4.2 or Section 4.3 shall be true and correct in all respects, and (ii) each other representation
        or warranty set forth in Article IV shall be true and correct in all material respects, except
        where the failure of such representations and warranties referred to in this clause (ii) to be
        true and correct, individually or in the aggregate with other such failures, would not
        reasonably be expected to materially prevent, restrict or delay the consummation of the
        Contemplated Transactions or by any Related Agreement; provided, however, that for
        purposes of determining the accuracy of representations and warranties referred to in clause
        (ii) for purposes of this condition, all qualifications as to “materiality” and “Material
        Adverse Effect” contained in such representations and warranties shall be disregarded;

               (b)     Buyer shall have performed and complied with its covenants and
        agreements hereunder to the extent required to be performed prior to the Closing in all
        material respects, and Buyer shall have caused the documents, instruments and payments
        required by Section 2.9(b) to be delivered to Sellers (or tendered subject only to Closing);

                (c)   no Governmental Entity of competent jurisdiction shall have enacted,
        issued, promulgated, enforced or entered any Decree that is in effect and that has the effect
        of making the Closing illegal or otherwise prohibiting the consummation of the Closing;

                (d)    the Sale Order entered by the Bankruptcy Court and shall not be subject to
        a stay pending appeal; and

                (e)     Buyer shall have delivered a certificate from an authorized officer of Buyer
        to the effect that each of the conditions specified in Section 7.2(a) and Section 7.2(b) has
        been satisfied.

        Section 7.3 No Frustration of Closing Conditions. Neither Buyer nor Sellers may rely
on the failure of any condition to its obligation to consummate the Contemplated Transactions set
forth in Section 7.1 or Section 7.2, as the case may be, to be satisfied if such failure was caused by
such Party’s failure to use its commercially reasonable efforts with respect to those matters
contemplated by the applicable Sections of this Agreement to satisfy the conditions to the
consummation of the Contemplated Transactions or other breach of a representation, warranty or
covenant hereunder.

                                           ARTICLE VIII
                                          TERMINATION

      Section 8.1 Termination of Agreement. This Agreement may be terminated and the
Contemplated Transactions abandoned at any time prior to the Closing:



                                                  48
PHIL1 8179118v.9
            Case 19-11509-JTD           Doc 169-1       Filed 08/28/19   Page 78 of 112



               (a)        by the mutual written consent of Buyer, on the one hand, and Sellers, on the
        other hand;

                 (b)     by Buyer by giving written notice to Sellers at any time prior to Closing
        (i) in the event Sellers have breached any material covenant contained in this Agreement
        in any material respect, Buyer has notified Sellers of the breach, and the breach has
        continued without cure for a period of ten (10) Business Days after the notice of the breach,
        or (ii) in the event that any condition set forth in Section 7.1 shall become incapable of
        being satisfied by the Closing, unless such failure shall be due to the failure of Buyer to
        perform or comply with any of the covenants hereof to be performed or complied with by
        it prior to the Closing, and such condition is not waived by Buyer;

                 (c)    by Sellers by giving written notice to Buyer at any time prior to Closing
        (i) in the event Buyer has breached any material covenant contained in this Agreement in
        any material respect, Sellers have notified Buyer of the breach, and the breach has
        continued without cure for a period of ten (10) Business Days after the notice of the breach,
        or (ii) in the event that any condition set forth in Section 7.2 shall become incapable of
        being satisfied by the Closing, unless such failure shall be due to the failure of Sellers to
        perform or comply with any of the covenants hereof to be performed or complied with by
        them prior to the Closing, and such condition is not waived by Sellers;

                (d)     by Buyer, on the one hand, or Sellers, on the other hand, if the Closing shall
        not have occurred by Sale Closing Deadline; provided, however, that (i) Buyer shall not
        have the right to terminate this Agreement under this Section 8.1(d) or Section 8.1(b) if, at
        the time of such termination, Sellers would then be entitled to terminate this Agreement
        pursuant to Section 8.1(c) (subject only to delivery of notice and the opportunity to cure, if
        curable, required by Section 8.1(c)), and (ii) Sellers shall not have the right to terminate
        this Agreement under this Section 8.1(d) or Section 8.1(c) if, at the time of such
        termination, Buyer would then be entitled to terminate this Agreement pursuant to Section
        8.1(b) (subject only to delivery of notice and the opportunity to cure, if curable, required
        by Section 8.1(b));

               (e)    by Buyer if (i) the Sale Order shall not have been entered by the Bankruptcy
        Court by the Sale Order Deadline; (ii) if any of the Sellers files (y) any motion with the
        Bankruptcy Court seeking an order approving, or (z) any Plan involving, any Alternate
        Transaction; or (iii) if Sellers enter into a definitive agreement with a third party for an
        Alternate Transaction; or

                (f)    automatically and without any action or notice by Sellers to Buyer, or Buyer
        to Sellers, immediately upon:

                          i.    the issuance of a final and non-appealable order, decree, or ruling
                   by a Governmental Entity to permanently restrain, enjoin or otherwise prohibit the
                   Closing;

                          ii.     approval by the Bankruptcy Court of an Alternate Transaction,
                   unless Buyer is designated a “back-up bidder” under the Sale Order; or


                                                   49
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19    Page 79 of 112



                       iii.    the consummation of an Alternate Transaction.

Notwithstanding anything to the contrary contained herein, in no event may Buyer terminate this
Agreement under Sections 8.1(b) or (d) solely on account of Buyer’s failure to satisfy the
conditions contained in sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code with
respect to any proposed Assumed Contract or on account of Buyer’s failure to comply with the
covenants set forth in Section 5.1(c).

        Section 8.2 Procedure upon Termination. In the event of termination and
abandonment by Buyer, on the one hand, or Sellers, on the other hand, or both, pursuant to Section
8.1, written notice thereof shall forthwith be given to the other Party or Parties, and this Agreement
shall terminate and the Contemplated Transactions shall be abandoned, without further action by
Buyer or Sellers.

        Section 8.3    Breakup Fee and Expense Reimbursement.

                (a)     Immediately upon the consummation of an Alternate Transaction, Sellers
        shall cause the Escrow Agent to return the Good Faith Deposit to the Buyer and shall pay
        to Buyer the Breakup Fee and the Expense Reimbursement within three (3) Business Days
        following the date of such consummation.

                (b)     The Parties agree that the Breakup Fee, the Expense Reimbursement and
        the return of the Good Faith Deposit shall be the full and liquidated damages of Buyer
        arising out of any termination of this Agreement pursuant to Section 8.1(e) in connection
        with the closing of an Alternative Transaction.

               (c)     Sellers’ obligation to return the Good Faith Deposit and pay the Breakup
        Fee and Expense Reimbursement pursuant to this Section 8.3 shall survive termination of
        this Agreement and shall constitute an administrative expense of Sellers under section
        503(b) of the Bankruptcy Code.

                 (d)    If the Agreement is terminated by Sellers pursuant to Section 8.1(c), then
        Sellers and Buyer shall jointly instruct the Escrow Agent to, and the Escrow Agent shall,
        pay the Good Faith Deposit as liquidated damages to Sellers within one (1) Business Day
        following the date of such termination and the return of the Good Faith Deposit shall be
        the full and liquidated damages of Sellers arising out of any termination of this Agreement.

                (e)    In addition to any rights the Buyer may have to the Breakup Fee and
        Expense Reimbursement as set forth herein, in the event this Agreement is terminated
        automatically or Buyer or Sellers properly terminate this Agreement for any reason other
        than termination by Sellers pursuant to Section 8.1(c), Sellers and Buyer shall jointly
        instruct the Escrow Agent to, and the Escrow Agent shall, pay the Good Faith Deposit to
        Buyer upon such termination and neither Party shall have any liability under this
        Agreement. If this Agreement is terminated by Buyer pursuant to Section 8.1(e) and Sellers
        close on an Alternative Transaction, receipt of the Breakup Fee and Expense
        Reimbursement (together with Buyer’s receipt of the Good Faith Deposit from the Escrow
        Agent) shall be the liquidated damages of Buyer and Buyer’s sole and exclusive remedy
        for the breach by Sellers of this Agreement. If the Agreement is terminated by Buyer

                                                 50
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1        Filed 08/28/19    Page 80 of 112



        pursuant to Section 8.1(e) and Sellers do not close on an Alternative Transaction, the
        Buyer’s receipt of the Deposit from the Escrow Agent shall be the liquidated damages of
        Buyer and Buyer’s sole and exclusive remedy for the breach by Sellers of this Agreement.

        Section 8.4    Effect of Termination.

                (a)    Except as otherwise expressly set forth in this Agreement, nothing herein
        shall relieve any Party from liability for any breach of covenant occurring prior to any
        termination of this Agreement.

                (b)    The Confidentiality Agreement shall survive any termination of this
        Agreement and nothing in this Section 8.4 shall relieve Buyer or Sellers of their respective
        obligations under the Confidentiality Agreement.

                (c)      No termination of this Agreement pursuant to Section 8.1 shall be effective
        until written notice thereof is given to the non-terminating Party specifying the provision
        hereof pursuant to which such termination is made. If the transactions contemplated hereby
        are not consummated (a) this Agreement shall become null and void and of no further force
        and effect (except that Article I (Definitions), Section 2.12 (Good Faith Deposit), Article
        IX (Miscellaneous), and this Article VIII (Termination) shall survive any such
        termination); and (b) if this Agreement is terminated by Buyer pursuant to a termination
        right set forth in this Article VIII automatically or by Sellers for any reason other than
        under Section 8.1(c), Sellers shall not be entitled to any damages, losses, or payment from
        Buyer, and Buyer shall have no further liability of any kind to Sellers, any of its Affiliates,
        or any third party on account of this Agreement. The Parties hereby agree that it is
        impossible to determine accurately the amount of damages that Sellers would suffer if the
        transactions contemplated hereby were not consummated as a result of a breach of this
        Agreement by Buyer. As a result, notwithstanding anything in this Agreement to the
        contrary, Sellers hereby agrees that, in the event of a termination of this Agreement by
        Sellers under Section 8.1(c), (i) the Good Faith Deposit shall be delivered to Sellers as
        liquidated damages against Buyer for all liabilities of Buyer under this Agreement and (ii)
        such liquidated damages shall be the sole and exclusive remedy, at Law and equity, of
        Sellers against Buyer for Buyer’s breach and such termination and Buyer shall have no
        further liability of any kind to Sellers, any of their Affiliates, or any third party on account
        of this Agreement.

               (d)    Nothing herein shall preclude the Sellers from exercising their remedies
        under Section 9.1.

                                          ARTICLE IX
                                        MISCELLANEOUS

        Section 9.1 Remedies. Each of Buyer and Sellers recognizes that if it breaches or
refuses to perform any covenant set forth in this Agreement, monetary damages alone would not
be adequate to compensate the other for its injuries. Each Party shall therefore be entitled, in
addition to any other remedies that may be available, to obtain specific performance of, or to enjoin
the violation of, the terms of such covenants. If any Litigation is brought by a Party to enforce such


                                                  51
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1        Filed 08/28/19   Page 81 of 112



covenants, the other Party shall waive the defense that there is an adequate remedy at Law. Buyer
and each Seller agrees to waive any requirement for the security or posting of any bond in
connection with any Litigation seeking specific performance of, or to enjoin the violation of, such
covenants. Buyer and each Seller agrees that the only permitted objection that it may raise in
response to any action for specific performance of such covenants is that it contests the existence
of a breach or threatened breach of such covenants.

        Section 9.2 Expenses. Except as otherwise provided in this Agreement or a Related
Agreement, Sellers and Buyer shall bear their own expenses, including attorneys’ fees, incurred in
connection with the negotiation and execution of this Agreement, the Related Agreements and
each other agreement, document and instrument contemplated by this Agreement and the
consummation of the Contemplated Transactions. Notwithstanding the foregoing, in the event of
any action or proceeding to interpret or enforce this Agreement, the prevailing Party in such action
or proceeding (i.e., the Party who, in light of the issues contested or determined in the action or
proceeding, was more successful) shall be entitled to have and recover from the non-prevailing
Party such costs and expenses (including, but not limited to, all court costs and reasonable
attorneys’ fees) as the prevailing Party may incur in the pursuit or defense thereof.

        Section 9.3 Entire Agreement. This Agreement and the Related Agreements constitute
the entire agreement among the Parties and supersede any prior understandings, agreements or
representations (whether written or oral) by or among the Parties, written or oral, with respect to
the subject matter hereof, except for the Confidentiality Agreement.

       Section 9.4 Incorporation of Schedules, Exhibits and Disclosure Schedule. The
schedules, appendices and exhibits to this Agreement, the documents and other information made
available in the Disclosure Schedule are incorporated herein by reference and made a part hereof.

        Section 9.5 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by each Party except as
expressly provided herein. No waiver of any breach of this Agreement shall be construed as an
implied amendment or agreement to amend or modify any provision of this Agreement. No waiver
by any Party of any default, misrepresentation or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing and signed by the
Party making such waiver, nor shall such waiver be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect in any way any
rights arising by virtue of any prior or subsequent default, misrepresentation or breach of warranty
or covenant. No conditions, course of dealing or performance, understanding or agreement
purporting to modify, vary, explain or supplement the terms or conditions of this Agreement shall
be binding unless this Agreement is amended or modified in writing pursuant to the first sentence
of this Section 9.5 except as expressly provided herein. Except where a specific period for action
or inaction is provided herein, no delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof.

        Section 9.6 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and permitted assigns. None of
the Parties may assign either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of all Parties; provided, however, that Buyer may elect to have

                                                 52
PHIL1 8179118v.9
            Case 19-11509-JTD              Doc 169-1      Filed 08/28/19      Page 82 of 112



any or all of the Purchased Assets conveyed or transferred to, or any or all of the Assumed
Obligations assumed by, one or more of its Affiliates or as may be designated by Buyer from time
to time prior to the Closing; provided, however, Buyer shall remain liable for all of its obligations
to Sellers under this Agreement after any such assignment; provided, further, that Sellers shall be
permitted to assign any of their rights hereunder pursuant to a confirmed chapter 11 plan or
pursuant to an order of the Bankruptcy Court.

        Section 9.7 Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing except as expressly provided herein. Any notice, request, demand,
claim or other communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient; (ii) one (1) Business Day after being sent to the recipient by reputable overnight
courier service (charges prepaid); (iii) when sent by email (with written confirmation of
transmission); or (iv) three (3) Business Days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and addressed to the intended
recipient as set forth below:

                   If to any Sellers, then to:

                                     Restaurants Unlimited, Inc.
                                     411 1st Ave South #200
                                     Seattle, WA 98104
                                     Attention: James Eschweiler, CEO
                                     Email: jeschweiler@r-u-i.com

                   with a copy to:

                                     Klehr Harrison Harvey Branzburg LLP
                                     919 North Market Street, Suite 1000
                                     Wilmington, DE 19801
                                     Attention: Domenic E. Pacitti, Esquire
                                     Email: dpacitti@klehr.com

                   If to Buyer, then to:

                                     Landry’s, LLC
                                     1510 West Loop South
                                     Houston, Texas 77027
                                     Attention: Steve Scheinthal & Dash Kohlhausen
                                     Email: sscheinthal@ldry.com
                                     dkohlhausen@ldry.com

                   with copies (which shall not constitute notice) to:

                                     Cole Schotz P.C.
                                     500 Delaware Avenue
                                     Suite 1410
                                     Wilmington, DE 19801

                                                     53
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1        Filed 08/28/19   Page 83 of 112



                               Attention: Norman L. Pernick
                               Email: npernick@coleschotz.com


                               Shearman & Sterling LLP
                               1100 Louisiana, Suite 3300
                               Houston, Texas 77002
                               Attention: John W. Menke
                               Email: john.menke@shearman.com

Any Party may change the mailing address or email address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the other Party notice in
the manner set forth in this Section 9.7.

       Section 9.8 Governing Law; Jurisdiction. This Agreement shall in all aspects be
governed by and construed in accordance with the internal Laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the Laws of any jurisdiction other
than the State of Delaware, and the obligations, rights and remedies of the Parties shall be
determined in accordance with such Laws. The Parties agree that any Litigation one Party
commences against any other Party pursuant to this Agreement shall be brought exclusively in the
Bankruptcy Court and each of the Parties hereby irrevocably consents to the jurisdiction of the
Bankruptcy Court (and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Law, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or proceeding in the
Bankruptcy Court or that any such suit, action or proceeding which is brought in the Bankruptcy
Court has been brought in an inconvenient forum; provided that if the Bankruptcy Court is
unwilling or unable to hear any such Litigation, then the courts of the State of Delaware, sitting in
New Castle County, Delaware, and the federal courts of the United States of America sitting in in
New Castle County, Delaware, shall have exclusive jurisdiction over such Litigation.

       Section 9.9 Consent to Service of Process. Each of the Parties hereby consents to
process being served by any Party, respectively, in any suit, action or proceeding by delivery of a
copy thereof in accordance with the provisions of Section 9.7.

      Section 9.10 WAIVERS OF JURY TRIAL. EACH OF THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE
RELATED AGREEMENTS OR THE CONTEMPLATED TRANSACTIONS OR THEREBY.

        Section 9.11 Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provisions of this Agreement. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is invalid or
unenforceable, (a) a suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such invalid or unenforceable

                                                 54
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19    Page 84 of 112



provision, and (b) the remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or unenforceability, nor shall
such invalidity or unenforceability in any one jurisdiction affect the validity or enforceability of
such provision, or the application thereof, in any other jurisdiction.

       Section 9.12 No Third Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and their respective successors and permitted
assigns.

        Section 9.13 No Survival of Representations, Warranties and Agreements. None of
the Parties’ representations, warranties, covenants and other agreements in this Agreement,
including any rights of the other Party or any third party arising out of any breach of such
representations, warranties, covenants and other agreements, shall survive the Closing, except for
(i) those covenants and agreements contained herein that by their terms apply or are to be
performed in whole or in part after the Closing, (ii) this Article IX, and (iii) all defined terms set
forth in Article I that are referenced in the foregoing provisions referred to in clauses (i) and (ii)
above.

         Section 9.14 Construction. The definitions contained in this Agreement are applicable
to the singular as well as the plural forms of such terms. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or neuter forms, and the
singular form of names and pronouns shall include the plural and vice versa. The word “including”
and “include” and other words of similar import shall be deemed to be followed by the phrase
“without limitation.” The words “herein,” “hereto” and “hereby,” and other words of similar
import refer to this Agreement as a whole and not to any particular Article, Section or other
subdivision of this Agreement. Unless expressly stated in connection therewith or the context
otherwise requires, the phrase “relating to the Business” and other words of similar import shall
be deemed to mean “relating to the operation of the Business as conducted as of the date hereof.”
Except as otherwise provided herein, references to Articles, Sections, clauses, subclauses,
subparagraphs, Schedules, Exhibits, Appendices and the Disclosure Schedule herein are references
to Articles, Sections, clauses, subclauses, subparagraphs, Schedules, Appendices, Exhibits and the
Disclosure Schedule of this Agreement. Any reference herein to any Law (or any provision
thereof) shall include such Law (or any provision thereof) and any rule or regulation promulgated
thereunder, in each case, including any successor thereto, and as it may be amended, modified or
supplemented from time to time. Any reference herein to “dollars” or “$” means United States
dollars.

        Section 9.15 Computation of Time. In computing any period of time prescribed by or
allowed with respect to any provision of this Agreement that relates to Sellers or the Chapter 11
Cases, the provisions of rule 9006(a) of the Federal Rules of Bankruptcy Procedure shall apply.

        Section 9.16 Mutual Drafting. Each of the Parties has participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.


                                                 55
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1       Filed 08/28/19   Page 85 of 112



        Section 9.17 Disclosure Schedule. All capitalized terms not defined in the Disclosure
Schedule shall have the meanings ascribed to them in this Agreement. The representations and
warranties of Sellers in this Agreement are made and given, and the covenants are agreed to,
subject to the disclosures and exceptions set forth in the Disclosure Schedule. The disclosure of
any matter in any section of the Disclosure Schedule shall be deemed to be a disclosure with
respect to any other sections of the Disclosure Schedule to which such disclosed matter reasonably
relates, but only to the extent that such relationship is reasonably apparent on the face of the
disclosure contained in the Disclosure Schedule. The listing of any matter shall expressly not be
deemed to constitute an admission by Sellers, or to otherwise imply, that any such matter is
material, is required to be disclosed under this Agreement or falls within relevant minimum
thresholds or materiality standards set forth in this Agreement. No disclosure in the Disclosure
Schedule relating to any possible breach or violation of any Contract or law shall be construed as
an admission or indication that any such breach or violation exists or has actually occurred. In no
event shall the disclosure of any matter in the Disclosure Schedule be deemed or interpreted to
expand the scope of Sellers’ representations, warranties and/or covenants set forth in this
Agreement. All attachments to the Disclosure Schedule are incorporated by reference into the
Disclosure Schedule in which they are directly or indirectly referenced. The information contained
in the Disclosure Schedule is in all events subject to the Confidentiality Agreement.

       Section 9.18 Headings; Table of Contents. The section headings and the table of
contents contained in this Agreement and the Disclosure Schedule are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this Agreement.

       Section 9.19 Counterparts; Facsimile and Email Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement or any counterpart may be
executed and delivered by facsimile or email with scan attachment copies, each of which shall be
deemed an original.

        Section 9.20 Time of Essence. Time is of the essence of this Agreement.




                                                56
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19    Page 86 of 112



        Section 9.21 Stock Sale. Notwithstanding any provisions of this Agreement to the
contrary, if Buyer so elects in a written notice to Sellers, Sellers shall, prior to the Closing Date,
transfer and assign all or a portion of the Purchased Assets to one or more newly formed direct or
indirect Subsidiaries of Sellers (“Newco” or “Newcos”) in exchange for all issued and outstanding
stock of Newco (“Newco Stock”), provided that Sellers determine in their reasonable discretion
that such actions contemplated by this Section 9.21 would not result in any material adverse effect
on the Sellers, their bankruptcy estates or their respective stakeholders. If Buyer elects, in
accordance with the terms of the first sentence of this Section 9.21, to cause Sellers to transfer any
Purchased Assets to one or more Newcos, at the Closing, Sellers shall sell, transfer, and assign all
of the Newco Stock to Buyer in full satisfaction of the obligations of Sellers to sell, transfer, and
assign the Purchased Assets conveyed to the Newcos that are to be sold to Buyer in accordance
with this Agreement (in each case free and clear of any and all liens (as defined in Section 101(37)
of the Bankruptcy Code), claims (as defined in Section 101(5) of the Bankruptcy Code, including,
without limitation, claims for successor liability under any theory of Law or equity), interests, or
Liens, in each case pursuant to Section 363(f) of the Bankruptcy Code, whether arising prior to or
subsequent to the Petition Date). If Buyer elects to cause Sellers to cause all or a portion of the
Purchased Assets to be transferred to the Newcos in accordance with the first sentence of this
Section 9.21, Buyer and Sellers shall enter into such amendments to this Agreement as shall be
necessary to effectuate the sale of Newco Stock to Buyer and all Newco Stock held by Sellers shall
be deemed to constitute a part of the Purchased Assets. Buyer shall indemnify and hold Sellers
and their bankruptcy estates harmless from (i) any additional Transfer Taxes, or sale or use taxes
arising out of any transfer or assignment of Purchased Assets to the Newcos and (ii) the excess of
(A) any income, gains, profits or similar Taxes arising out of or related to any transfer, assignment
or contribution of Purchased Assets to the Newcos plus (B) any income, gains profits or similar
Taxes (including any additional Taxes Sellers are required to pay resulting from the Internal
Revenue Service’s denial of any loss claimed by Sellers upon the contribution of Purchased Assets
to the Newcos or upon a sale of the Newco Stock) arising out of or related to the sale of Newco
Stock to Buyer over the amount of such Taxes that would be payable if Buyer acquired the
Purchased Assets (and assumed liabilities) directly from Seller. In the event of a sale of Newco
Stock to Buyer, the Purchase Price allocable to the Purchased Assets and liabilities assumed by
Buyer in accordance with Section 2.10 shall be allocated among the Purchased Assets held by the
Newcos that acquired hereunder in accordance with the provisions of Section 2.7. The Buyer shall
reimburse Sellers for all costs and expenses (including any actual, necessary and reasonable legal
fees and expenses in an amount not to exceed $50,000) associated with the transactions
contemplated by this Section 9.21.

                                      [END OF PAGE]
                                [SIGNATURE PAGES FOLLOW]




                                                 57
PHIL1 8179118v.9
Case 19-11509-JTD   Doc 169-1   Filed 08/28/19   Page 87 of 112
            Case 19-11509-JTD   Doc 169-1      Filed 08/28/19   Page 88 of 112



                                    EXHIBIT A

                                 Form of Bill of Sale




                                         A-1
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1        Filed 08/28/19    Page 89 of 112



                                          BILL OF SALE

         This Bill of Sale, dated as of [________], 2019 (this “Bill of Sale”), is made and entered
into by and among Restaurants Unlimited, Inc., a Minnesota corporation (“RUI”), Restaurants
Unlimited Texas, Inc., a Texas corporation (“RUI Texas”), RU Corp., a Washington corporation
(“RUC” and together with RUI and RUI Texas, “Sellers”), and Landry’s, LLC, a Delaware limited
liability company (together with its permitted successors, designees and assigns, “Buyer”).
Capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the
Asset Purchase Agreement, dated as of August [], 2019 (the “Asset Purchase Agreement”), by
and among Buyer and Sellers.

        WHEREAS, pursuant to sections 105, 363 and 365 of the Bankruptcy Code and the Asset
Purchase Agreement, Sellers have, among other things, agreed to sell, transfer, assign, convey and
deliver to Buyer and Buyer has agreed to purchase, acquire and accept from Sellers, upon the terms
and conditions set forth in the Asset Purchase Agreement, all of the right, title and interest of
Sellers in and to the Purchased Assets, free and clear of all Liens (other than Permitted Liens); and

        WHEREAS, Sellers desire to deliver to Buyer such instruments of sale, transfer
assignment, conveyance and delivery as are required to vest in Buyer all of Sellers’ right, title and
interest in and to the Purchased Assets.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the Asset Purchase Agreement, the
parties hereto, intending to be legally bound, hereby agree as follows:

                  1.      Each Seller hereby sells, transfers, assigns, conveys and delivers to Buyer
all of its right, title and interest in and to the Purchased Assets, free and clear of all Liens (other
than Permitted Liens) [at the locations set forth on Exhibit A].

                2.      From time to time after the Closing Date, each party shall, upon the
reasonable request of the other, execute and deliver or cause to be executed and delivered such
further instruments of sale, conveyance, assignment, transfer and assumption, and take such further
action, as may reasonably be requested in order to more effectively carry out the purposes and
intent of the Asset Purchase Agreement and this Bill of Sale.

              3.       This Bill of Sale is being executed by Sellers and Buyer and shall be binding
upon each of Sellers and Buyer, their respective successors and assigns, for the respective uses and
purposes herein set forth and referred to, and shall be effective as of the date hereof.

               4.      No provision of this Bill of Sale, express or implied, is intended or shall be
construed to confer upon or give to any Person, other than the parties hereto and their respective
successors and permitted assigns, any remedy or claim under or by reason of this Bill of Sale or
any term, covenant or condition hereof, and all of the terms, covenants, conditions, promises and
agreements contained in this Bill of Sale shall be for the sole and exclusive benefit of each of
Sellers and Buyer, their respective successors and permitted assigns.



                                                 A-2
PHIL1 8179118v.9
            Case 19-11509-JTD         Doc 169-1       Filed 08/28/19    Page 90 of 112



               5.     None of the provisions of this Bill of Sale may be amended or waived
except if such amendment or waiver is in writing and is signed, in the case of an amendment, by
Sellers and Buyer, or in the case of a waiver, by the party(ies) against whom the waiver is to be
effective.

               6.      This Bill of Sale is subject in all respects to the terms and conditions of the
Asset Purchase Agreement. Nothing contained in this Bill of Sale shall be deemed to supersede,
enlarge or modify any of the representations, warranties, covenants or other agreements contained
in the Asset Purchase Agreement, all of which survive the execution and delivery of this Bill of
Sale as provided by, and subject to the limitations set forth in, the Asset Purchase Agreement. To
the extent any provision of this Bill of Sale is inconsistent with the Asset Purchase Agreement, the
provisions of the Asset Purchase Agreement shall govern and control.

           7.   EXCEPT AS AND TO THE EXTENT PROVIDED IN THE ASSET
PURCHASE AGREEMENT, SELLERS EXPRESSLY AND SPECIFICALLY DISCLAIM ANY
AND ALL REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR IMPLIED,
WHETHER ORAL OR WRITTEN, AND WHETHER GIVEN OR MADE OR DEEMED TO
HAVE BEEN GIVEN OR MADE AT ANY TIME OR TIMES IN THE PAST, PRESENT OR
FUTURE, OF, AS TO, OR CONCERNING THE NATURE OR CONDITION OF THE
PURCHASED ASSETS, INCLUDING WITHOUT LIMITATION ANY AND ALL
WARRANTIES AS TO THE MERCHANTABILITY OF THE PURCHASED ASSETS OR THE
SUITABILITY OR FITNESS OF THE PURCHASED ASSETS FOR ANY PARTICULAR
PURPOSE OR FOR ANY PURPOSE.

               8.      This Bill of Sale shall in all aspects be governed by and construed in
accordance with the internal Laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the Laws of any jurisdiction other than the State of Delaware, and
the obligations, rights and remedies of the parties shall be determined in accordance with such
Laws.

              9.      This Bill of Sale may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one and the same
instrument. This Bill of Sale or any counterpart may be executed and delivered by facsimile or
email with scan attachment copies, each of which shall be deemed an original.

                                     [Signature Page Follows]




                                                A-3
PHIL1 8179118v.9
            Case 19-11509-JTD     Doc 169-1       Filed 08/28/19   Page 91 of 112



        IN WITNESS WHEREOF, the parties have caused this Bill of Sale to be duly executed by
their respective authorized officers as of the date first above written.


                                          SELLERS:

                                          RESTAURANTS UNLIMITED, INC.
                                          RESTAURANTS UNLIMITED TEXAS, INC.
                                          RU CORP.


                                          By:
                                                   Name: James Eschweiler
                                                   Title: Chief Executive Officer


                                          BUYER:

                                          LANDRY’S, LLC


                                          By:
                                                   Name:
                                                   Title:




                                            A-4
PHIL1 8179118v.9
            Case 19-11509-JTD   Doc 169-1     Filed 08/28/19   Page 92 of 112



                                    EXHIBIT A

                                Purchased Locations




                                        A-5
PHIL1 8179118v.9
            Case 19-11509-JTD   Doc 169-1     Filed 08/28/19   Page 93 of 112



                                    EXHIBIT B

                    Form of Assignment and Assumption Agreement




                                        B-1
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1        Filed 08/28/19   Page 94 of 112



                    ASSIGNMENT AND ASSUMPTION AGREEMENT

       This Assignment and Assumption Agreement, dated as of [________], 2019 (this
“Agreement”), is made and entered into by and among Restaurants Unlimited, Inc., a Minnesota
corporation (“RUI”), Restaurants Unlimited Texas, Inc., a Texas corporation (“RUI Texas”), RU
Corp., a Washington corporation (“RUC” and together with RUI and RUI Texas, “Sellers”), and
Landry’s, LLC, a Delaware limited liability company (together with its permitted successors,
designees and assigns, “Buyer”). Capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Asset Purchase Agreement, dated as of August [], 2019
(the “Asset Purchase Agreement”), by and among Buyer and Sellers.

        WHEREAS, pursuant to sections 105, 363 and 365 of the Bankruptcy Code and the Asset
Purchase Agreement, Sellers have, among other things, agreed to sell, transfer, assign, convey and
deliver to Buyer and Buyer has agreed to purchase, acquire and accept from Sellers, upon the terms
and conditions set forth in the Asset Purchase Agreement, all of the right, title and interest of
Sellers in and to the Purchased Assets including, without limitation, the Assumed Contracts, free
and clear of all Liens (other than Permitted Liens); and

       WHEREAS, pursuant to Section 2.3 of the Asset Purchase Agreement, Buyer has agreed
to assume, effective as of the Closing, the Assumed Liabilities.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the Asset Purchase Agreement, the
parties hereto, intending to be legally bound, hereby agree as follows:

                 1.      Sellers hereby assign and delegate the Assumed Contracts and the Assumed
Liabilities [set forth on Exhibit A] to Buyer and Buyer hereby accepts assignment and delegation
of and assumes the Assumed Contracts and the Assumed Liabilities as set forth in the Asset
Purchase Agreement. Buyer assumes none of the Excluded Liabilities and the parties agree that
all such Excluded Liabilities remain the responsibility of Sellers.

               2.       From time to time after the Closing Date, each party shall, upon the
reasonable request of the other, execute and deliver or cause to be executed and delivered such
further instruments of sale, conveyance, assignment, transfer and assumption, and take such further
action, as may reasonably be requested in order to more effectively carry out the purposes and
intent of the Asset Purchase Agreement and this Agreement.

              3.       This Agreement is being executed by Sellers and Buyer and shall be binding
upon each of Sellers and Buyer, their respective successors and assigns, for the respective uses and
purposes herein set forth and referred to, and shall be effective as of the date hereof.

               4.      No provision of this Agreement, express or implied, is intended or shall be
construed to confer upon or give to any Person, other than the parties hereto and their respective
successors and permitted assigns, any remedy or claim under or by reason of this Agreement or
any term, covenant or condition hereof, and all of the terms, covenants, conditions, promises and
agreements contained in this Agreement shall be for the sole and exclusive benefit of each of
Sellers and Buyer, their respective successors and permitted assigns.

                                                B-2
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1       Filed 08/28/19   Page 95 of 112



               5.     None of the provisions of this Agreement may be amended or waived
except if such amendment or waiver is in writing and is signed, in the case of an amendment, by
Sellers and Buyer, or in the case of a waiver, by the party(ies) against whom the waiver is to be
effective.

               6.      This Agreement is subject in all respects to the terms and conditions of the
Asset Purchase Agreement. Nothing contained in this Agreement shall be deemed to supersede,
enlarge or modify any of the representations, warranties, covenants or other agreements contained
in the Asset Purchase Agreement, all of which survive the execution and delivery of this
Agreement as provided and subject to the limitations set forth in the Asset Purchase Agreement.
To the extent any provision of this Agreement is inconsistent with the Asset Purchase Agreement,
the provisions of the Asset Purchase Agreement shall govern and control.

               7.      This Agreement shall in all aspects be governed by and construed in
accordance with the internal Laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the Laws of any jurisdiction other than the State of Delaware, and
the obligations, rights and remedies of the parties shall be determined in accordance with such
Laws.

              8.      This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one and the same
instrument. This Agreement or any counterpart may be executed and delivered by facsimile or
email with scan attachment copies, each of which shall be deemed an original.

                                    [Signature page follows]




                                               B-3
PHIL1 8179118v.9
            Case 19-11509-JTD    Doc 169-1      Filed 08/28/19   Page 96 of 112



        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed by
their respective authorized officers as of the date first above written.


                                         SELLERS:

                                         RESTAURANTS UNLIMITED, INC.
                                         RESTAURANTS UNLIMITED TEXAS, INC.
                                         RU CORP.


                                         By:
                                                 Name: James Eschweiler
                                                 Title: Chief Executive Officer


                                         BUYER:

                                         LANDRY’S, LLC


                                         By:
                                                 Name:
                                                 Title:




                                          B-4
PHIL1 8179118v.9
            Case 19-11509-JTD   Doc 169-1     Filed 08/28/19   Page 97 of 112



                                    EXHIBIT A

                                 Assumed Contracts




                                        B-5
PHIL1 8179118v.9
            Case 19-11509-JTD   Doc 169-1     Filed 08/28/19   Page 98 of 112



                                    EXHIBIT C

                      Form of Trademark Assignment Agreement




                                        C-1
PHIL1 8179118v.9
            Case 19-11509-JTD        Doc 169-1        Filed 08/28/19   Page 99 of 112



                        TRADEMARK ASSIGNMENT AGREEMENT

        This Trademark Assignment Agreement (“Assignment”), dated as of [________], 2019, is
made and entered into by and among Restaurants Unlimited, Inc., a Minnesota corporation
(“RUI”), Restaurants Unlimited Texas, Inc., a Texas corporation (“RUI Texas”), RU Corp., a
Washington corporation (“RUC” and together with RUI and RUI Texas, “Sellers”), and Landry’s,
LLC, a Delaware limited liability company (together with its permitted successors, designees and
assigns, “Buyer”). Capitalized terms used but not defined herein shall have the meaning ascribed
to such terms in the Asset Purchase Agreement, dated as of August [], 2019 (the “Asset Purchase
Agreement”), by and among Buyer and Sellers.

        WHEREAS, pursuant to sections 105, 363 and 365 of the Bankruptcy Code and the Asset
Purchase Agreement, Sellers have, among other things, agreed to sell, transfer, assign, convey and
deliver to Buyer and Buyer has agreed to purchase, acquire and accept from Sellers, upon the terms
and conditions set forth in the Asset Purchase Agreement, all of the right, title and interest of
Sellers in and to the Purchased Assets including, without limitation, Sellers’ rights and benefits
with respect to all trademarks and trademark applications owned by Sellers, each of which are set
forth on Exhibit A attached hereto (collectively, the “Marks”), free and clear of all Liens (other
than Permitted Liens); and

        WHEREAS, Sellers desire to deliver to Buyer such instruments of sale, transfer
assignment, conveyance and delivery as are required to vest in Buyer all of Sellers’ right, title and
interest in and to the Purchased Assets, including the Marks.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the Asset Purchase Agreement, the
parties hereto, intending to be legally bound, hereby agree as follows:

                 1.       Each Seller hereby sells, transfers, assigns, conveys and delivers to Buyer
all of its right, title and interest in and to the Marks, together with the goodwill of the business
symbolized by the Marks, the right to sue for past infringement of such Marks and the registrations
thereof free and clear of all Liens (other than Permitted Liens), and hereby instructs, authorizes
and directs the United States Patent and Trademark Office, and the corresponding entity or agency
in any applicable foreign country, to record Buyer as assignee and owner of the Marks.

                2.      From time to time after the Closing Date, each party shall, upon the
reasonable request of the other, execute and deliver or cause to be executed and delivered such
further instruments of sale, conveyance, assignment, transfer and assumption, and take such further
action, as may reasonably be requested in order to more effectively carry out the purposes and
intent of the Asset Purchase Agreement and this Assignment.

              3.      This Assignment is being executed by Sellers and Buyer and shall be
binding upon each of Sellers and Buyer, their respective successors and assigns, for the respective
uses and purposes herein set forth and referred to, and shall be effective as of the date hereof.

               4.     No provision of this Assignment, express or implied, is intended or shall be
construed to confer upon or give to any Person, other than the parties hereto and their respective

                                                C-2
PHIL1 8179118v.9
           Case 19-11509-JTD        Doc 169-1     Filed 08/28/19     Page 100 of 112



successors and permitted assigns, any remedy or claim under or by reason of this Assignment or
any term, covenant or condition hereof, and all of the terms, covenants, conditions, promises and
agreements contained in this Assignment shall be for the sole and exclusive benefit of each of
Sellers and Buyer, their respective successors and permitted assigns.

               5.     None of the provisions of this Assignment may be amended or waived
except if such amendment or waiver is in writing and is signed, in the case of an amendment, by
Sellers and Buyer, or in the case of a waiver, by the party(ies) against whom the waiver is to be
effective.

              6.      This Assignment is subject in all respects to the terms and conditions of the
Asset Purchase Agreement. Nothing contained in this Assignment shall be deemed to supersede,
enlarge or modify any of the representations, warranties, covenants or other agreements contained
in the Asset Purchase Agreement, all of which survive the execution and delivery of this
Assignment as provided by, and subject to the limitations set forth in, the Asset Purchase
Agreement. To the extent any provision of this Assignment is inconsistent with the Asset Purchase
Agreement, the provisions of the Asset Purchase Agreement shall govern and control.

               7.      This Assignment shall in all aspects be governed by and construed in
accordance with the internal Laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the Laws of any jurisdiction other than the State of Delaware, and
the obligations, rights and remedies of the parties shall be determined in accordance with such
Laws.

              8.      This Assignment may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one and the same
instrument. This Assignment or any counterpart may be executed and delivered by facsimile or
email with scan attachment copies, each of which shall be deemed an original

                                    [Signature Page Follows]




                                               C-3
PHIL1 8179118v.9
           Case 19-11509-JTD   Doc 169-1      Filed 08/28/19    Page 101 of 112



        IN WITNESS WHEREOF, the parties have caused this Assignment to be duly executed
by their respective authorized officers as of the date first above written.


                                        SELLERS:

                                        RESTAURANTS UNLIMITED, INC.
                                        RESTAURANTS UNLIMITED TEXAS, INC.
                                        RU CORP.


                                        By:
                                                Name: James Eschweiler
                                                Title: Chief Executive Officer


                                        BUYER:

                                        LANDRY’S, LLC


                                        By:
                                                Name:
                                                Title:




                                         C-4
PHIL1 8179118v.9
           Case 19-11509-JTD   Doc 169-1   Filed 08/28/19   Page 102 of 112



                    Exhibit A to Trademark Assignment Agreement

                                     MARKS




                                       C-5
PHIL1 8179118v.9
           Case 19-11509-JTD   Doc 169-1   Filed 08/28/19   Page 103 of 112



                                    EXHIBIT D

                      Form of Copyright Assignment Agreement




                                       D-1
PHIL1 8179118v.9
           Case 19-11509-JTD         Doc 169-1     Filed 08/28/19      Page 104 of 112



                        COPYRIGHT ASSIGNMENT AGREEMENT

        This Copyright Assignment Agreement (“Assignment”), dated as of [________], 2019, is
made and entered into by and among Restaurants Unlimited, Inc., a Minnesota corporation
(“RUI”), Restaurants Unlimited Texas, Inc., a Texas corporation (“RUI Texas”), RU Corp., a
Washington corporation (“RUC” and together with RUI and RUI Texas, “Sellers”), and Landry’s,
LLC, a Delaware limited liability company (together with its permitted successors, designees and
assigns, “Buyer”). Capitalized terms used but not defined herein shall have the meaning ascribed
to such terms in the Asset Purchase Agreement, dated as of August [], 2019 (the “Asset Purchase
Agreement”), by and among Buyer and Sellers.

        WHEREAS, pursuant to sections 105, 363 and 365 of the Bankruptcy Code and the Asset
Purchase Agreement, Sellers have, among other things, agreed to sell, transfer, assign, convey and
deliver to Buyer and Buyer has agreed to purchase, acquire and accept from Sellers, upon the terms
and conditions set forth in the Asset Purchase Agreement, all of the right, title and interest of
Sellers in and to the Purchased Assets including, without limitation, Sellers’ rights and benefits
with respect to all copyrights copyright registrations and copyright applications owned by Sellers,
each of which are set forth on Exhibit A attached hereto (collectively, the “Copyrights”), free and
clear of all Liens (other than Permitted Liens); and

        WHEREAS, Sellers desire to deliver to Buyer such instruments of sale, transfer
assignment, conveyance and delivery as are required to vest in Buyer all of Sellers’ right, title and
interest in and to the Purchased Assets, including the Copyrights.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the Asset Purchase Agreement, the
parties hereto, intending to be legally bound, hereby agree as follows:

                 1.       Each Seller hereby sells, transfers, assigns, conveys and delivers to Buyer
all of its right, title and interest in and to the Copyrights, together with any and all moral rights
therein, the goodwill of the business symbolized by the Copyrights, the right to sue for past
infringement of such Copyrights and the registrations thereof free and clear of all Liens (other than
Permitted Liens), and hereby instructs, authorizes and directs the Register of Copyrights of the
United States, and the corresponding entity or agency in any applicable foreign country, to record
Buyer as assignee and owner of the Copyrights.

                2.      From time to time after the Closing Date, each party shall, upon the
reasonable request of the other, execute and deliver or cause to be executed and delivered such
further instruments of sale, conveyance, assignment, transfer and assumption, and take such further
action, as may reasonably be requested in order to more effectively carry out the purposes and
intent of the Asset Purchase Agreement and this Assignment.

              3.      This Assignment is being executed by Sellers and Buyer and shall be
binding upon each of Sellers and Buyer, their respective successors and assigns, for the respective
uses and purposes herein set forth and referred to, and shall be effective as of the date hereof.



                                                D-2
PHIL1 8179118v.9
           Case 19-11509-JTD        Doc 169-1     Filed 08/28/19     Page 105 of 112



               4.      No provision of this Assignment, express or implied, is intended or shall be
construed to confer upon or give to any Person, other than the parties hereto and their respective
successors and permitted assigns, any remedy or claim under or by reason of this Assignment or
any term, covenant or condition hereof, and all of the terms, covenants, conditions, promises and
agreements contained in this Assignment shall be for the sole and exclusive benefit of each of
Sellers and Buyer, their respective successors and permitted assigns.

               5.     None of the provisions of this Assignment may be amended or waived
except if such amendment or waiver is in writing and is signed, in the case of an amendment, by
Sellers and Buyer, or in the case of a waiver, by the party(ies) against whom the waiver is to be
effective.

              6.      This Assignment is subject in all respects to the terms and conditions of the
Asset Purchase Agreement. Nothing contained in this Assignment shall be deemed to supersede,
enlarge or modify any of the representations, warranties, covenants or other agreements contained
in the Asset Purchase Agreement, all of which survive the execution and delivery of this
Assignment as provided by, and subject to the limitations set forth in, the Asset Purchase
Agreement. To the extent any provision of this Assignment is inconsistent with the Asset Purchase
Agreement, the provisions of the Asset Purchase Agreement shall govern and control.

               7.      This Assignment shall in all aspects be governed by and construed in
accordance with the internal Laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the Laws of any jurisdiction other than the State of Delaware, and
the obligations, rights and remedies of the parties shall be determined in accordance with such
Laws.

              8.      This Assignment may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one and the same
instrument. This Assignment or any counterpart may be executed and delivered by facsimile or
email with scan attachment copies, each of which shall be deemed an original

                                    [Signature Page Follows]




                                               D-3
PHIL1 8179118v.9
           Case 19-11509-JTD   Doc 169-1      Filed 08/28/19    Page 106 of 112



        IN WITNESS WHEREOF, the parties have caused this Assignment to be duly executed
by their respective authorized officers as of the date first above written.


                                        SELLERS:

                                        RESTAURANTS UNLIMITED, INC.
                                        RESTAURANTS UNLIMITED TEXAS, INC.
                                        RU CORP.


                                        By:
                                                Name: James Eschweiler
                                                Title: Chief Executive Officer


                                        BUYER:

                                        LANDRY’S, LLC


                                        By:
                                                Name:
                                                Title:




                                         D-4
PHIL1 8179118v.9
           Case 19-11509-JTD   Doc 169-1   Filed 08/28/19   Page 107 of 112



                    Exhibit A to Copyright Assignment Agreement

                                  COPYRIGHTS




                                       D-5
PHIL1 8179118v.9
           Case 19-11509-JTD   Doc 169-1   Filed 08/28/19   Page 108 of 112



                                    EXHIBIT E

                    Form of Domain Name Assignment Agreement




                                       E-1
PHIL1 8179118v.9
           Case 19-11509-JTD          Doc 169-1      Filed 08/28/19      Page 109 of 112



                       DOMAIN NAME ASSIGNMENT AGREEMENT

        This Domain Name Assignment Agreement (“Assignment”), dated as of [________],
2019, is made and entered into by and among Restaurants Unlimited, Inc., a Minnesota corporation
(“RUI”), Restaurants Unlimited Texas, Inc., a Texas corporation (“RUI Texas”), RU Corp., a
Washington corporation (“RUC” and together with RUI and RUI Texas, “Sellers”), and Landry’s,
LLC, a Delaware limited liability company (together with its permitted successors, designees and
assigns, “Buyer”). Capitalized terms used but not defined herein shall have the meaning ascribed
to such terms in the Asset Purchase Agreement, dated as of August [], 2019 (the “Asset Purchase
Agreement”), by and among Buyer and Sellers.

        WHEREAS, pursuant to sections 105, 363 and 365 of the Bankruptcy Code and the Asset
Purchase Agreement, Sellers have, among other things, agreed to sell, transfer, assign, convey and
deliver to Buyer and Buyer has agreed to purchase, acquire and accept from Sellers, upon the terms
and conditions set forth in the Asset Purchase Agreement, all of the right, title and interest of
Sellers in and to the Purchased Assets including, without limitation, Sellers’ rights and benefits
with respect to all domain names (including all sub-domain names and extensions thereof and
thereto) owned by Sellers, each of which are set forth on Exhibit A attached hereto (collectively,
the “Domain Names”), free and clear of all Liens (other than Permitted Liens); and

        WHEREAS, Sellers desire to deliver to Buyer such instruments of sale, transfer
assignment, conveyance and delivery as are required to vest in Buyer all of Sellers’ right, title and
interest in and to the Purchased Assets, including the Domain Names.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the Asset Purchase Agreement, the
parties hereto, intending to be legally bound, hereby agree as follows:

                   1.      Each Seller hereby sells, transfers, assigns, conveys and delivers to Buyer
all of its right, title and interest in and to the Domain Names, free and clear of all Liens (other than
Permitted Liens), and hereby instructs, authorizes and directs any and all registrars thereof to
transfer the Domain Names to Buyer.

                2.      From time to time after the Closing Date, each party shall, upon the
reasonable request of the other, execute and deliver or cause to be executed and delivered such
further instruments of sale, conveyance, assignment, transfer and assumption, and take such further
action, as may reasonably be requested in order to more effectively carry out the purposes and
intent of the Asset Purchase Agreement and this Assignment.

              3.      This Assignment is being executed by Sellers and Buyer and shall be
binding upon each of Sellers and Buyer, their respective successors and assigns, for the respective
uses and purposes herein set forth and referred to, and shall be effective as of the date hereof.

               4.     No provision of this Assignment, express or implied, is intended or shall be
construed to confer upon or give to any Person, other than the parties hereto and their respective
successors and permitted assigns, any remedy or claim under or by reason of this Assignment or
any term, covenant or condition hereof, and all of the terms, covenants, conditions, promises and

                                                  E-2
PHIL1 8179118v.9
           Case 19-11509-JTD        Doc 169-1     Filed 08/28/19     Page 110 of 112



agreements contained in this Assignment shall be for the sole and exclusive benefit of each of
Sellers and Buyer, their respective successors and permitted assigns.

               5.     None of the provisions of this Assignment may be amended or waived
except if such amendment or waiver is in writing and is signed, in the case of an amendment, by
Sellers and Buyer, or in the case of a waiver, by the party(ies) against whom the waiver is to be
effective.

              6.      This Assignment is subject in all respects to the terms and conditions of the
Asset Purchase Agreement. Nothing contained in this Assignment shall be deemed to supersede,
enlarge or modify any of the representations, warranties, covenants or other agreements contained
in the Asset Purchase Agreement, all of which survive the execution and delivery of this
Assignment as provided by, and subject to the limitations set forth in, the Asset Purchase
Agreement. To the extent any provision of this Assignment is inconsistent with the Asset Purchase
Agreement, the provisions of the Asset Purchase Agreement shall govern and control.

               7.      This Assignment shall in all aspects be governed by and construed in
accordance with the internal Laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the Laws of any jurisdiction other than the State of Delaware, and
the obligations, rights and remedies of the parties shall be determined in accordance with such
Laws.

              8.      This Assignment may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one and the same
instrument. This Assignment or any counterpart may be executed and delivered by facsimile or
email with scan attachment copies, each of which shall be deemed an original

                                    [Signature Page Follows]




                                               E-3
PHIL1 8179118v.9
           Case 19-11509-JTD   Doc 169-1      Filed 08/28/19    Page 111 of 112



        IN WITNESS WHEREOF, the parties have caused this Assignment to be duly executed
by their respective authorized officers as of the date first above written.


                                        SELLERS:

                                        RESTAURANTS UNLIMITED, INC.
                                        RESTAURANTS UNLIMITED TEXAS, INC.
                                        RU CORP.


                                        By:
                                                Name: James Eschweiler
                                                Title: Chief Executive Officer


                                        BUYER:

                                        LANDRY’S, LLC


                                        By:
                                                               Name:
                                                               Title:




                                         E-4
PHIL1 8179118v.9
           Case 19-11509-JTD   Doc 169-1   Filed 08/28/19   Page 112 of 112



                   Exhibit A to Domain Name Assignment Agreement

                                 DOMAIN NAMES




                                        E-5
PHIL1 8179118v.9
